


Freddie Mac Loan Number: 708285414
Property Name: McNeil Ranch Apartments
MULTIFAMILY LOAN AND SECURITY AGREEMENT
(CME)


(Revised 1-1-2013)


Borrower:




WAM MCNEIL RANCH, LLC, a Delaware limited liability company




Lender:




JONES LANG LASALLE OPERATIONS, L.L.C., an Illinois limited liability company




Date:




As of January 24, 2013



    
Reserve Fund Information
(See Article IV)
    
Imposition Reserves    [Deferred] Insurance    [Collect] Taxes    [Deferred]
water/sewer
(fill in “Collect” or “Deferred”
as appropriate for each item)    [N/A] Ground Rents    [Deferred]
assessments/other charges
    
Repair Reserve    Repairs required?         Yes     No
If Yes, is a Reserve required?     Yes     No
If Yes to Repairs, but No Reserve, is a Letter of Credit required?     Yes    
No
    
Replacement Reserve     Yes     If Yes: Funded     Deferred
No
    
Rental Achievement Reserve     Yes     If Yes: Cash     Letter of Credit
No
    
External Rate Cap Reserve     Yes     No
    
Other Reserve(s)     Yes     No
If Yes, specify: ______________________________________________
    



 



--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I    DEFINED TERMS; CONSTRUCTION


1.01
Defined Terms

1.02
Construction



ARTICLE II    LOAN


2.01
Loan Terms

2.02
Prepayment Premium

2.03
Exculpation

2.04
Application of Payments

2.05
Usury Savings

2.06
Adjustable Rate Mortgage - Third Party Cap Agreement



ARTICLE III    LOAN SECURITY AND GUARANTY


3.01
Security Instrument

3.02
Reserve Funds

3.03
Uniform Commercial Code Security Agreement

3.04
Cap Collateral

3.05
Guaranty



ARTICLE IV    RESERVE FUNDS AND REQUIREMENTS


4.01
Reserves Generally

4.02
Reserves for Taxes, Insurance and Other Charges

4.03
Repairs; Repair Reserve Fund

4.04
Replacement Reserve Fund

4.05
Rental Achievement Provisions

4.06
Reserved

4.07
External Cap Agreement Reserve Fund



ARTICLE V    REPRESENTATIONS AND WARRANTIES


5.01
Review of Documents

5.02
Condition of Mortgaged Property

5.03
No Condemnation

5.04
Actions; Suits; Proceedings

5.05
Environmental

5.06
Commencement of Work; No Labor or Materialmen’s Claims

5.07
Compliance with Applicable Laws and Regulations

5.08
Access; Utilities; Tax Parcels

5.09
Licenses and Permits

5.10
No Other Interests

5.11
Term of Leases

5.12
No Prior Assignment; Prepayment of Rents

5.13
Illegal Activity

5.14
Taxes Paid

5.15
Title Exceptions




Multifamily Loan and Security Agreement (CME)     Page i

--------------------------------------------------------------------------------




5.16
No Change in Facts or Circumstances

5.17
Financial Statements

5.18
ERISA – Borrower Status

5.19
No Fraudulent Transfer or Preference

5.20
No Insolvency or Judgment

5.21
Working Capital

5.22
Cap Collateral

5.23
Ground Lease

5.24
Purpose of Loan

5.25
Survival



ARTICLE VI    BORROWER COVENANTS


6.01
Compliance with Laws

6.02
Compliance with Organizational Documents

6.03
Use of Mortgaged Property

6.04
Non-Residential Leases

6.05
Prepayment of Rents

6.06
Inspection

6.07
Books and Records; Financial Reporting

6.08
Taxes; Operating Expenses; Ground Rents

6.09
Preservation, Management and Maintenance of Mortgaged Property

6.10
Property and Liability Insurance

6.11
Condemnation

6.12
Environmental Hazards

6.13
Single Purpose Entity Requirements

6.14
Repairs and Capital Replacements

6.15
Residential Leases Affecting the Mortgaged Property

6.16
Litigation; Government Proceedings

6.17
Further Assurances and Estoppel Certificates; Lender’s Expenses

6.18
Cap Collateral

6.19
Ground Lease

6.20
ERISA Requirements



ARTICLE VII
TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER



7.01
Permitted Transfers

7.02
Prohibited Transfers

7.03
Conditionally Permitted Transfers

7.04
Preapproved Intrafamily Transfers

7.05
Lender’s Consent to Prohibited Transfers



ARTICLE VIII    SUBROGATION


ARTICLE IX    EVENTS OF DEFAULT AND REMEDIES


9.01
Events of Default

9.02
Protection of Lender’s Security; Security Instrument Secures Future Advances

9.03
Remedies

9.04
Forbearance

9.05
Waiver of Marshalling






Multifamily Loan and Security Agreement (CME)     Page ii

--------------------------------------------------------------------------------




ARTICLE X    RELEASE; INDEMNITY


10.01
Release

10.02
Indemnity



ARTICLE XI    MISCELLANEOUS PROVISIONS


11.01
Waiver of Statute of Limitations, Offsets and Counterclaims

11.02
Governing Law; Consent to Jurisdiction and Venue

11.03
Notice

11.04
Successors and Assigns Bound

11.05
Joint and Several Liability

11.06
Relationship of Parties; No Third Party Beneficiary

11.07
Severability; Amendments

11.08
Disclosure of Information

11.09
Determinations by Lender

11.10
Sale of Note; Change in Servicer; Loan Servicing

11.11
Supplemental Financing

11.12
Defeasance

11.13
Lender’s Rights to Sell or Securitize

11.14
Cooperation with Rating Agencies and Investors

11.15
Time is of the Essence



ARTICLE XII    DEFINITIONS


ARTICLE XIII    INCORPORATION OF ATTACHED RIDERS
ARTICLE XIV    INCORPORATION OF ATTACHED EXHIBITS









Multifamily Loan and Security Agreement (CME)     Page iii

--------------------------------------------------------------------------------




MULTIFAMILY LOAN AND SECURITY AGREEMENT
THIS MULTIFAMILY LOAN AND SECURITY AGREEMENT (“Loan Agreement”) is dated as of
the 24th day of January, 2013 and is made by and between WAM MCNEIL RANCH, LLC,
a Delaware limited liability company (“Borrower”), and JONES LANG LASALLE
OPERATIONS, L.L.C., an Illinois limited liability company (together with its
successors and assigns, “Lender”).
RECITAL
Lender has agreed to make and Borrower has agreed to accept a loan in the
original principal amount of $13,646,000.00 (“Loan”). Lender is willing to make
the Loan to Borrower upon the terms and subject to the conditions set forth in
this Loan Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:
ARTICLE I     DEFINITIONS; CONSTRUCTION.
1.01
Defined Terms. Each defined term in this Loan Agreement will have the meaning
ascribed to that term in Article XII unless otherwise defined in this Loan
Agreement.

1.02
Construction. The captions and headings of the Articles and Sections of this
Loan Agreement are for convenience only and will be disregarded in construing
this Loan Agreement. Any reference in this Loan Agreement to an “Exhibit,” an
“Article” or a “Section” will, unless otherwise explicitly provided, be
construed as referring, respectively, to an Exhibit attached to this Loan
Agreement or to an Article or Section of this Loan Agreement. All Exhibits and
Riders attached to or referred to in this Loan Agreement are incorporated by
reference in this Loan Agreement. Any reference in this Loan Agreement to a
statute or regulation will be construed as referring to that statute or
regulation as amended from time to time. Use of the singular in this Loan
Agreement includes the plural and use of the plural includes the singular. As
used in this Loan Agreement, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.” The use
of one gender includes the other gender, as the context may require. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document in this Loan Agreement will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Loan Agreement), and
(b) any reference in this Loan Agreement to any Person will be construed to
include such Person’s successors and assigns.

ARTICLE II     LOAN.
2.01
Loan Terms. The Loan will be evidenced by the Note and will bear interest and be
paid in accordance with the payment terms set forth in the Note.

2.02
Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.




Multifamily Loan and Security Agreement (CME)    Page 1

--------------------------------------------------------------------------------




2.03
Exculpation. Borrower’s personal liability for payment of the Indebtedness and
for performance of the other obligations to be performed by it under this Loan
Agreement is limited in the manner, and to the extent, provided in the Note.

2.04
Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by Lender
(unless otherwise required by applicable law), in Lender’s sole and absolute
discretion. Neither Lender’s acceptance of an amount that is less than all
amounts then due and payable, nor Lender’s application of such payment in the
manner authorized, will constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction. Notwithstanding the
application of any such amount to the Indebtedness, Borrower’s obligations under
this Loan Agreement, the Note and all other Loan Documents will remain
unchanged.

2.05
Usury Savings. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that violation.
The amounts, if any, previously paid to Lender in excess of the permitted
amounts will be applied by Lender to reduce the principal amount of the
Indebtedness. For the purpose of determining whether any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
has been violated, all Indebtedness which constitutes interest, as well as all
other charges levied in connection with the Indebtedness which constitute
interest, will be deemed to be allocated and spread ratably over the stated term
of the Note. Unless otherwise required by applicable law, such allocation and
spreading will be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.

2.06
Adjustable Rate Mortgage - Third Party Cap Agreement. If (a) the Note does not
provide for interest to accrue at an adjustable or variable interest rate, and
(b) a third party Cap Agreement is not required, then this Section 2.06 and
Section 3.04 will be of no force or effect.

(a)
So long as there is no Event of Default, Lender or Loan Servicer will remit to
Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option, so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

(b)
Neither the existence of a Cap Agreement nor anything in this Loan Agreement
will relieve Borrower of its primary obligation to timely pay in full all
amounts due under the Note and otherwise due on account of the Indebtedness.

ARTICLE III     LOAN SECURITY AND GUARANTY.



Multifamily Loan and Security Agreement (CME)    Page 2

--------------------------------------------------------------------------------




3.01
Security Instrument. Borrower will execute the Security Instrument dated of even
date with this Loan Agreement. The Security Instrument will be recorded in the
applicable land records in the Property Jurisdiction.

3.02
Reserve Funds.

(a)
Security Interest. To secure Borrower’s obligations under this Loan Agreement
and to further secure Borrower’s obligations under the Note and the other Loan
Documents, Borrower conveys, pledges, transfers and grants to Lender a security
interest pursuant to the Uniform Commercial Code of the Property Jurisdiction or
any other applicable law in and to all money in the Reserve Funds, as the same
may increase or decrease from time to time, all interest and dividends thereon
and all proceeds thereof.

(b)
Supplemental Loan. If this Loan Agreement is entered into in connection with a
Supplemental Loan and if the same Person is or becomes both Senior Lender and
Supplemental Lender, then:

(i)
Borrower assigns and grants to Supplemental Lender a security interest in the
Reserve Funds established in connection with the Senior Indebtedness as
additional security for all of Borrower’s obligations under the Supplemental
Note.

(ii)
In addition, Borrower assigns and grants to Senior Lender a security interest in
the Reserve Funds established in connection with the Supplemental Indebtedness
as additional security for all of Borrower’s obligations under the Senior Note.

(iii)
It is the intention of Borrower that all amounts deposited by Borrower in
connection with either the Senior Loan Documents, the Supplemental Loan
Documents, or both, constitute collateral for the Supplemental Indebtedness
secured by the Supplemental Instrument and the Senior Indebtedness secured by
the Senior Instrument, with the application of such amounts to such Senior
Indebtedness or Supplemental Indebtedness to be at the discretion of Senior
Lender and Supplemental Lender.

3.03
Uniform Commercial Code Security Agreement. This Loan Agreement is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subjected to a security interest
under the Uniform Commercial Code, for the purpose of securing Borrower’s
obligations under this Loan Agreement and to further secure Borrower’s
obligations under the Note, Security Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and by this Loan Agreement, Borrower grants to Lender a security
interest in the UCC Collateral.

3.04
Cap Collateral. Reserved.

3.05
Guaranty. Borrower will cause each Guarantor (if any) to execute a Guaranty of
all or a portion of Borrower’s obligations under the Loan Documents effective as
of the date of this Loan Agreement.

ARTICLE IV     RESERVE FUNDS AND REQUIREMENTS.



Multifamily Loan and Security Agreement (CME)    Page 3

--------------------------------------------------------------------------------




4.01
Reserves Generally.

(a)
Establishment of Reserve Funds; Investment of Deposits. Unless otherwise
provided in Section 4.04, each Reserve Fund will be established on the date of
this Loan Agreement and all Reserve Funds will be deposited in an Eligible
Account at an Eligible Institution or invested in “permitted investments” as
then defined and required by the Rating Agencies. Lender will not be obligated
to open additional accounts or deposit Reserve Funds in additional institutions
when the amount of any Reserve Fund exceeds the maximum amount of the federal
deposit insurance or guaranty. Borrower acknowledges and agrees that it will not
have the right to direct Lender as to any specific investment of monies in any
Reserve Fund. Lender will not be responsible for any losses resulting from
investment of monies in any Reserve Fund or for obtaining any specific level or
percentage of earnings on such investment.

(b)
Interest on Reserve Funds; Trust Funds. Unless applicable law requires, Lender
will not be required to pay Borrower any interest, earnings or profits on the
Reserve Funds. Any amounts deposited with Lender under this Article IV will not
be trust funds, nor will they operate to reduce the Indebtedness, unless applied
by Lender for that purpose pursuant to the terms of this Loan Agreement.

(c)
Use of Reserve Funds. Each Reserve Fund will, except as otherwise provided in
this Loan Agreement, be used for the sole purpose of paying, or reimbursing
Borrower for payment of, the item(s) for which the applicable Reserve Fund was
established. Borrower acknowledges and agrees that, except as specified in this
Loan Agreement, monies in one Reserve Fund will not be used to pay, or reimburse
Borrower for, matters for which another Reserve Fund has been established.

(d)
Termination of Reserve Funds. Upon the payment in full of the Indebtedness,
Lender will pay to Borrower all funds remaining in any Reserve Funds.

4.02
Reserves for Taxes, Insurance and Other Charges.

(a)
Deposits to Imposition Reserve Deposits. Borrower will deposit with Lender on
the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked “Collect”
below. Except as provided in Section 4.02(e), Lender will not require Borrower
to make Imposition Reserve Deposits with respect to the items marked “Deferred”
below.

[Deferred]
Hazard Insurance premiums or premiums for other Insurance required by Lender
under Section 6.10

[Collect]
Taxes and payments in lieu of taxes

[Deferred]
water and sewer charges that could become a Lien on the Mortgaged Property

[N/A]
Ground Rents

[Deferred]
assessments or other charges that could become a Lien on the Mortgaged Property

The amounts deposited pursuant to this Section 4.02(a) are collectively referred
to in this Loan Agreement as the “Imposition Reserve Deposits.” The obligations
of Borrower for which the Imposition Reserve Deposits are required are
collectively



Multifamily Loan and Security Agreement (CME)    Page 4

--------------------------------------------------------------------------------




referred to in this Loan Agreement as “Impositions.” The amount of the
Imposition Reserve Deposits must be sufficient to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender will maintain records indicating
how much of the monthly Imposition Reserve Deposits and how much of the
aggregate Imposition Reserve Deposits held by Lender are held for the purpose of
paying Taxes, Insurance premiums, Ground Rent (if applicable) and each other
Imposition.
(b)
Disbursement of Imposition Reserve Deposits. Lender will apply the Imposition
Reserve Deposits to pay Impositions so long as no Event of Default has occurred
and is continuing. Lender will pay all Impositions from the Imposition Reserve
Deposits held by Lender upon Lender’s receipt of a bill or invoice for an
Imposition. If Borrower holds a ground lessee interest in the Mortgaged Property
and Imposition Reserve Deposits are collected for Ground Rent, then Lender will
pay the monthly or other periodic installments of Ground Rent from the
Imposition Reserve Deposits, whether or not Lender receives a bill or invoice
for such installments. Lender will have no obligation to pay any Imposition to
the extent it exceeds the amount of the Imposition Reserve Deposits then held by
Lender. Lender may pay an Imposition according to any bill, statement or
estimate from the appropriate public office, Ground Lessor (if applicable) or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.

(c)
Excess or Deficiency of Imposition Reserve Deposits. If at any time the amount
of the Imposition Reserve Deposits held by Lender for payment of a specific
Imposition exceeds the amount reasonably deemed necessary by Lender, the excess
will be credited against future installments of Imposition Reserve Deposits. If
at any time the amount of the Imposition Reserve Deposits held by Lender for
payment of a specific Imposition is less than the amount reasonably estimated by
Lender to be necessary, Borrower will pay to Lender the amount of the deficiency
within 15 days after Notice from Lender.

(d)
Delivery of Invoices. Borrower will promptly deliver to Lender a copy of all
notices of, and invoices for, Impositions.

(e)
Deferral of Collection of Any Imposition Reserve Deposits; Delivery of Receipts.
If Lender does not collect an Imposition Reserve Deposit with respect to an
Imposition either marked “Deferred” in Section 4.02(a) or pursuant to a separate
written deferral by Lender, then on or before the date each such Imposition is
due, or on the date this Loan Agreement requires each such Imposition to be
paid, Borrower will provide Lender with proof of payment of each such
Imposition. Upon Notice to Borrower, Lender may revoke its deferral and require
Borrower to deposit with Lender any or all of the Imposition Reserve Deposits
listed in Section 4.02(a), regardless of whether any such item is marked
“Deferred” (i) if Borrower does not timely pay any of the Impositions, (ii) if
Borrower fails to provide timely proof to Lender of such payment, or (iii) at
any time during the existence of an Event of Default.    

4.03
Repairs; Repair Reserve Fund. Reserved.

4.04
Replacement Reserve Fund. See Rider.

4.05
Rental Achievement Provisions. Reserved.




Multifamily Loan and Security Agreement (CME)    Page 5

--------------------------------------------------------------------------------




4.06    Reserved.
4.07    External Cap Agreement Reserve Fund. Reserved.
ARTICLE V     REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants to Lender as follows as of the date of this
Loan Agreement:
5.01
Review of Documents. Borrower has reviewed (a) the Note, (b) the Security
Instrument, (c) the Commitment Letter, and (d) all other Loan Documents.

5.02
Condition of Mortgaged Property. Except as Borrower may have disclosed to Lender
in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been damaged by fire, water, wind or other cause of
loss, or any previous damage to the Mortgaged Property has been fully restored.

5.03
No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to the best of Borrower’s knowledge
after due inquiry and investigation, no such proceeding is pending or threatened
for the partial or total Condemnation or other taking of the Mortgaged Property.

5.04
Actions; Suits; Proceedings. There are no judicial, administrative, mediation or
arbitration actions, suits or proceedings pending or, to the best of Borrower’s
knowledge, threatened in writing against or affecting Borrower (and, if Borrower
is a limited partnership, any of its general partners or if Borrower is a
limited liability company, any member of Borrower) or the Mortgaged Property
which, if adversely determined, would have a Material Adverse Effect.

5.05
Environmental. Except as previously disclosed by Borrower to Lender in writing
(which written disclosure may be in certain environmental assessments and other
written reports accepted by Lender in connection with the funding of the
Indebtedness and dated prior to the date of this Loan Agreement), each of the
following is true:

(a)
Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property.

(b)
To the best of Borrower’s knowledge after due inquiry and investigation, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property.

(c)
The Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower’s knowledge after due inquiry and investigation, the
Mortgaged Property has not contained any underground storage tanks in the past.
If there is an underground storage tank located on the Mortgaged Property that
has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

(d)
To the best of Borrower’s knowledge after due inquiry and investigation,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, all Environmental Permits required for
the operation of the Mortgaged Property in accordance with Hazardous Materials
Laws now in effect have been obtained and all such Environmental Permits are in
full force and effect.




Multifamily Loan and Security Agreement (CME)    Page 6

--------------------------------------------------------------------------------




(e)
To the best of Borrower’s knowledge after due inquiry and investigation, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passage of time or the giving of notice, or both, would constitute,
noncompliance with the terms of any Environmental Permit.

(f)
There are no actions, suits, claims or proceedings pending or, to the best of
Borrower’s knowledge after due inquiry and investigation, threatened in writing,
that involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition.

(g)
Borrower has received no actual or constructive notice of any written complaint,
order, notice of violation or other communication from any Governmental
Authority with regard to air emissions, water discharges, noise emissions or
Hazardous Materials, or any other environmental, health or safety matters
affecting the Mortgaged Property or any property that is adjacent to the
Mortgaged Property.

5.06
Commencement of Work; No Labor or Materialmen’s Claims. Except as set forth on
Exhibit E, prior to the recordation of the Security Instrument, no work of any
kind has been or will be commenced or performed upon the Mortgaged Property, and
no materials or equipment have been or will be delivered to or upon the
Mortgaged Property, for which the contractor, subcontractor or vendor continues
to have any rights including the existence of or right to assert or file a
mechanic’s or materialman’s Lien. If any such work of any kind has been
commenced or performed upon the Mortgaged Property, or if any such materials or
equipment have been ordered or delivered to or upon the Mortgaged Property, then
prior to the execution of the Security Instrument, Borrower has satisfied each
of the following conditions:

(a)
Borrower has fully disclosed in writing to the title insurance company issuing
the mortgagee title insurance policy insuring the Lien of the Security
Instrument that work has been commenced or performed on the Mortgaged Property,
or materials or equipment have been ordered or delivered to or upon the
Mortgaged Property.

(b)
Borrower has obtained and delivered to Lender and the title company issuing the
mortgagee title insurance policy insuring the Lien of the Security Instrument
Lien waivers from all contractors, subcontractors, suppliers or any other
applicable party, pertaining to all work commenced or performed on the Mortgaged
Property, or materials or equipment ordered or delivered to or upon the
Mortgaged Property.

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the policy of title insurance to be issued in connection with the Loan, there
are no mechanics’, laborers’ or materialmen’s Liens or claims outstanding for
work, labor or materials affecting the Mortgaged Property, whether prior to,
equal with or subordinate to the Lien of the Security Instrument.
5.07
Compliance with Applicable Laws and Regulations. To the best of Borrower’s
knowledge after due inquiry and investigation, (a) all Improvements and the use
of the Mortgaged Property comply with all applicable statutes, rules and
regulations, including all applicable statutes, rules and regulations pertaining
to requirements for equal opportunity, anti-discrimination, fair housing,
environmental protection, zoning and land use (“legal, non-conforming” status
with respect to uses or structures will be considered to comply with zoning and
land use requirements for the purposes of this representation), (b) the




Multifamily Loan and Security Agreement (CME)    Page 7

--------------------------------------------------------------------------------




Improvements comply with applicable health, fire, and building codes, and (c)
there is no evidence of any illegal activities relating to controlled substances
on the Mortgaged Property.
5.08
Access; Utilities; Tax Parcels. The Mortgaged Property (a) has ingress and
egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized, and
(c) constitutes one or more separate tax parcels.

5.09
Licenses and Permits. Borrower, any commercial tenant of the Mortgaged Property
and/or any operator of the Mortgaged Property is in possession of all material
licenses, permits and authorizations required for use of the Mortgaged Property,
which are valid and in full force and effect as of the date of this Loan
Agreement.

5.10
No Other Interests. To the best of Borrower’s knowledge after due inquiry and
investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of existing Leases by and between tenants and Borrower (a form of
residential lease having been previously provided to Lender together with the
material terms of any and all Non-Residential Leases at the Mortgaged Property),
or (b) an option to purchase the Mortgaged Property or an interest in the
Mortgaged Property, except as has been disclosed to and approved in writing by
Lender.

5.11
Term of Leases. All Leases for residential dwelling units with respect to the
Mortgaged Property are on forms acceptable to Lender, are for initial terms of
at least 6 months and not more than 2 years (unless otherwise approved in
writing by Lender), and do not include options to purchase.

5.12
No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or paid off and discharged with
the proceeds of the Loan evidenced by the Note or, if this Loan Agreement is
entered into in connection with a Supplemental Loan, other than an assignment of
Rents securing any Senior Indebtedness), and (b) not performed any acts and has
not executed, and will not execute, any instrument which would prevent Lender
from exercising its rights under any Loan Document. At the time of execution of
this Loan Agreement, unless otherwise approved by Lender in writing, there has
been no prepayment of any Rents for more than 2 months prior to the due dates of
such Rents.

5.13
Illegal Activity. No portion of the Mortgaged Property has been or will be
purchased with the proceeds of any illegal activity.

5.14
Taxes Paid. Borrower has filed all federal, state, county and municipal tax
returns required to have been filed by Borrower, and has paid all Taxes which
have become due pursuant to such returns or to any notice of assessment received
by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such taxes. To the best of Borrower’s knowledge after
due inquiry and investigation, there are not presently pending any special
assessments against the Mortgaged Property or any part of the Mortgaged
Property.

5.15
Title Exceptions. To the best of Borrower’s knowledge after due inquiry and
investigation, none of the items shown in the schedule of exceptions to coverage
in the title policy issued to and accepted by Lender contemporaneously with the
execution of this Loan Agreement and insuring Lender’s interest in the Mortgaged
Property will have a Material Adverse Effect




Multifamily Loan and Security Agreement (CME)    Page 8

--------------------------------------------------------------------------------




on the (a) ability of Borrower to pay the Loan in full, (b) ability of Borrower
to use all or any part of the Mortgaged Property in the manner in which the
Mortgaged Property is being used on the Closing Date, except as set forth in
Section 6.03, (c) operation of the Mortgaged Property, or (d) value of the
Mortgaged Property.
5.16
No Change in Facts or Circumstances.

(a)
All information in the application for the Loan submitted to Lender, including
all financial statements for the Mortgaged Property, Borrower, and any Borrower
Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application (collectively, “Loan
Application”) is complete and accurate in all material respects as of the date
such information was submitted to Lender.

(b)
There has been no Material Adverse Change since the Loan Application was
submitted to Lender in any fact or circumstance that would make any information
submitted as part of the Loan Application incomplete or inaccurate.

(c)
The organizational structure of Borrower is as set forth in Exhibit H.

5.17
Financial Statements. The financial statements of Borrower and each Borrower
Principal furnished to Lender as part of the Loan Application reflect in each
case a positive net worth as of the date of the applicable financial statement.

5.18
ERISA – Borrower Status. Borrower is not one of the following:

(a)
An “investment company,” or a company under the Control of an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended.

(b)
An “employee benefit plan,” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA and the assets of Borrower do not constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101.

5.19
No Fraudulent Transfer or Preference. No Borrower or Borrower Principal (a) has
made, or is making in connection with and as security for the Loan, a transfer
of an interest in property of the Borrower or Borrower Principal to or for the
benefit of Lender or otherwise as security for any of the obligations under the
Loan Documents which is or could constitute a voidable preference under federal
bankruptcy, state insolvency or similar applicable creditors’ rights laws, or
(b) has made, or is making in connection with the Loan, a transfer (including
any transfer to or for the benefit of an insider under an employment contract)
of an interest of Borrower or any Borrower Principal in property, or (c) has
incurred, or is incurring in connection with the Loan, any obligation (including
any obligation to or for the benefit of an insider under an employment contract)
within 2 years of the date of this Loan Agreement which is or could constitute a
fraudulent transfer under federal bankruptcy, state insolvency, or similar
applicable creditors’ rights laws.

5.20
No Insolvency or Judgment.

(a)
No Pending Proceedings or Judgments. No Borrower or Borrower Principal is (i)
the subject of or a party to (other than as a creditor) any completed or pending
bankruptcy, reorganization or insolvency proceeding, or (ii) the subject of any
judgment unsatisfied of record or docketed in any court located in the United
States.




Multifamily Loan and Security Agreement (CME)    Page 9

--------------------------------------------------------------------------------




(b)
Insolvency. Borrower is not presently insolvent, and the Loan will not render
Borrower insolvent. As used in this Section, the term “insolvent” means that the
total of all of a Person’s liabilities (whether secured or unsecured, contingent
or fixed, or liquidated or unliquidated) is in excess of the value of all of the
assets of the Person that are available to satisfy claims of creditors.

5.21
Working Capital. After the Loan is made, Borrower intends to have sufficient
working capital, including cash flow from the Mortgaged Property or other
sources, not only to adequately maintain the Mortgaged Property, but also to pay
all of Borrower’s outstanding debts as they come due (other than any balloon
payment due upon the maturity of the Loan). Lender acknowledges that no members
or partners of Borrower or any Borrower Principal will be obligated to
contribute equity to Borrower for purposes of providing working capital to
maintain the Mortgaged Property or to pay Borrower’s outstanding debts except as
may otherwise be required under their organizational documents.

5.22    Cap Collateral. Reserved.
5.23
Ground Lease. Reserved.

5.24
Purpose of Loan. The purpose of the Loan is as indicated by the checked boxes
below:

Refinance Loan: The Loan is a refinancing of existing indebtedness and, except
to the extent specifically required by Lender, there is to be no change in the
ownership of either the Mortgaged Property or Borrower Principals. The intended
use of any cash received by Borrower from Lender, to the extent applicable, in
connection with the refinancing has been fully disclosed to Lender.


Acquisition Loan: All of the consideration given or received or to be given or
received in connection with the acquisition of the Mortgaged Property has been
fully disclosed to Lender. The Mortgaged Property was or will be purchased from
Williams Multifamily Acquisitions Fund, L.P. (“Property Seller”). No Borrower or
Borrower Principal has or had, directly or indirectly (through a family member
or otherwise), any interest in the Property Seller and the acquisition of the
Mortgaged Property is an arm’s-length transaction. To the best of Borrower’s
knowledge after due inquiry and investigation, the purchase price of the
Mortgaged Property represents the fair market value of the Mortgaged Property
and Property Seller is not or will not be insolvent subsequent to the sale of
the Mortgaged Property.


Supplemental Loan: The Loan is a Supplemental Loan and, except to the extent
specifically required or approved by Lender, there has been no change in the
ownership of either the Mortgaged Property or Borrower Principals since the date
of the Senior Note. The intended use of any cash received by Borrower from
Lender, to the extent applicable, in connection with the refinancing has been
fully disclosed to Lender.
Cross-Collateralized/Cross-Defaulted Loan Pool: The Loan is part of a
cross-collateralized/cross-defaulted pool of loans described as follows:


____
being simultaneously made to Borrower and/or Borrower’s Affiliates



____
made previously to Borrower and/or Borrower’s Affiliates






Multifamily Loan and Security Agreement (CME)    Page 10

--------------------------------------------------------------------------------




The intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the Loan and the other loans comprising the
cross-collateralized/cross-defaulted loan pool has been fully disclosed to
Lender.
5.25
Survival. The representations and warranties set forth in this Loan Agreement
will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, to the extent provided in
Section 10.02(i).

ARTICLE VI     BORROWER COVENANTS.
6.01
Compliance with Laws. Borrower will comply with all laws, ordinances, rules,
regulations and requirements of any Governmental Authority having jurisdiction
over the Mortgaged Property and all licenses and permits and all recorded
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, Repairs, Capital Replacements, fair housing, disability accommodation,
zoning and land use, applicable building codes, special use permits and
environmental regulations, Leases and the maintenance and disposition of tenant
security deposits. Borrower will take appropriate measures to prevent, and will
not engage in or knowingly permit, any illegal activities at the Mortgaged
Property, including those that could endanger tenants or visitors, result in
damage to the Mortgaged Property, result in forfeiture of the Mortgaged
Property, or otherwise materially impair the Lien created by the Security
Instrument or Lender’s interest in the Mortgaged Property. Borrower will at all
times maintain records sufficient to demonstrate compliance with the provisions
of this Section 6.01.

6.02
Compliance with Organizational Documents. Borrower will at all times comply with
all laws, regulations and requirements of any Governmental Authority relating to
Borrower’s formation, continued existence and good standing in its state of
formation and, if different, in the Property Jurisdiction. Borrower will at all
times comply with its organizational documents, including its partnership
agreement (if Borrower is a partnership), its by-laws (if Borrower is a
corporation or housing cooperative corporation or association) or its operating
agreement (if Borrower is a limited liability company or tenancy-in-common). If
Borrower is a housing cooperative corporation or association, Borrower will at
all times maintain its status as a “cooperative housing corporation” as such
term is defined in Section 216(b) of the Internal Revenue Code of 1986, as
amended, or any successor statute thereto.

6.03
Use of Mortgaged Property. Unless required by applicable law, without the prior
written consent of Lender, Borrower will not take any of the following actions:

(a)
Allow changes in the use for which all or any part of the Mortgaged Property is
being used at the time this Loan Agreement is executed.

(b)
Convert any individual dwelling units or common areas to commercial use.

(c)
Initiate a change in the zoning classification of the Mortgaged Property or
acquiesce to a change in the zoning classification of the Mortgaged Property.

(d)
Establish any condominium or cooperative regime with respect to the Mortgaged
Property beyond any which may be in existence on the date of this Loan
Agreement.




Multifamily Loan and Security Agreement (CME)    Page 11

--------------------------------------------------------------------------------




(e)
Combine all or any part of the Mortgaged Property with all or any part of a tax
parcel which is not part of the Mortgaged Property.

(f)
Subdivide or otherwise split any tax parcel constituting all or any part of the
Mortgaged Property.

(g)
Add to or change any location at which any of the Mortgaged Property is stored,
held or located unless Borrower (i) gives Notice to Lender within 30 days after
the occurrence of such addition or change, (ii) executes and delivers to Lender
any modifications of or supplements to this Loan Agreement that Lender may
require, and (iii) authorizes the filing of any financing statement which may be
filed in connection with this Loan Agreement, as Lender may require.

Notwithstanding anything contained in this Section to the contrary, if Borrower
is a housing cooperative corporation or association, Lender acknowledges and
consents to Borrower’s use of the Mortgaged Property as a housing cooperative.
6.04
Non-Residential Leases.

(a)
Prohibited New Non-Residential Leases or Modified Non-Residential Leases. Except
as set forth in Section 6.04(b), Borrower will not enter into any New
Non-Residential Lease, enter into any Modified Non-Residential Lease or
terminate any Non-Residential Lease (including any Non-Residential Lease in
existence on the date of this Loan Agreement) without the prior written consent
of Lender.

(b)
New Non-Residential Leases or Modified Non-Residential Leases for which Lender’s
Consent is Not Required. Lender’s consent will not be required for Borrower to
enter into a Modified Non-Residential Lease or a New Non-Residential Lease,
provided that the Modified Non-Residential Lease or New Non-Residential Lease
satisfies each of the following requirements:

(i)
The tenant under the New Non-Residential Lease or Modified Non-Residential Lease
is not an Affiliate of Borrower or any Guarantor.

(ii)
The terms of the New Non-Residential Lease or Modified Non-Residential Lease are
at least as favorable to Borrower as those customary in the applicable market at
the time Borrower enters into the New Non-Residential Lease or Modified
Non-Residential Lease.

(iii)
The Rents paid to Borrower pursuant to the New Non-Residential Lease or Modified
Non-Residential Lease are not less than 90% of the rents paid to Borrower
pursuant to the Non-Residential Lease, if any, for that portion of the Mortgaged
Property that was in effect prior to the New Non-Residential Lease or Modified
Non-Residential Lease.

(iv)
The term of the New Non-Residential Lease or Modified Non-Residential Lease,
including any option to extend, is 10 years or less.

(v)
Any New Non-Residential Lease must provide that the space may not be used or
operated, in whole or in part, for any of the following:

(A)
The operation of a so-called “head shop” or other business devoted to the sale
of articles or merchandise normally used or associated




Multifamily Loan and Security Agreement (CME)    Page 12

--------------------------------------------------------------------------------




with illegal or unlawful activities such as, but not limited to, the sale of
paraphernalia used in connection with marijuana or controlled drugs or
substances.
(B)
A gun shop, shooting gallery or firearms range.

(C)
A so-called massage parlor or any business which sells, rents or permits the
viewing of so-called “adult” or pornographic materials such as, but not limited
to, adult magazines, books, movies, photographs, sexual aids, sexual articles
and sex paraphernalia.

(D)
Any use involving the sale or distribution of any flammable liquids, gases or
other Hazardous Materials.

(E)
An off-track betting parlor or arcade.

(F)
A liquor store or other establishment whose primary business is the sale of
alcoholic beverages for off-site consumption.

(G)
A burlesque or strip club.

(H)
Any illegal activity.

(vi)
The aggregate of the income derived from the space leased pursuant to the New
Non-Residential Lease accounts for less than 20% of the gross income of the
Mortgaged Property on the date that Borrower enters into the New Non-Residential
Lease.

(vii)
Such New Non-Residential Lease is not an oil or gas lease, pipeline agreement or
other instrument related to the production or sale of oil or natural gas.



(c)
Executed Copies of Non-Residential Leases. Borrower will, without request by
Lender, deliver a fully executed copy of each Non-Residential Lease to Lender
promptly after such Non-Residential Lease is signed.

(d)
Subordination and Attornment Requirements. All Non-Residential Leases,
regardless of whether Lender’s consent or approval is required, will
specifically include the following provisions:

(i)
The Lease is subordinate to the Lien of the Security Instrument, with such
subordination to be self-executing.

(ii)
The tenant will attorn to Lender and any purchaser at a foreclosure sale, such
attornment to be self-executing and effective upon acquisition of title to the
Mortgaged Property by any purchaser at a foreclosure sale or by Lender in any
manner.

(iii)
The tenant agrees to execute such further evidences of attornment as Lender or
any purchaser at a foreclosure sale may from time to time request.




Multifamily Loan and Security Agreement (CME)    Page 13

--------------------------------------------------------------------------------




(iv)
The tenant will, upon receipt of a written request from Lender following the
occurrence of and during the continuance of an Event of Default, pay all Rents
payable under the Lease to Lender.

6.05
Prepayment of Rents. Borrower will not receive or accept Rent under any Lease
(whether a residential Lease or a Non-Residential Lease) for more than 2 months
in advance.

6.06
Inspection.

(a)
Right of Entry. Borrower will permit Lender, its agents, representatives and
designees and any interested Governmental Authority to make or cause to be made
entries upon and inspections of the Mortgaged Property to inspect, among other
things, (i) Repairs, (ii) Capital Replacements, in process and upon completion,
and (iii) Improvements (including environmental inspections and tests performed
by professional inspection engineers) during normal business hours, or at any
other reasonable time, upon reasonable Notice to Borrower if the inspection is
to include occupied residential units (which Notice need not be in writing).
During normal business hours, or at any other reasonable time, Borrower will
also permit Lender to examine all books and records and contracts and bills
pertaining to the foregoing. Notice to Borrower will not be required in the case
of an emergency, as determined in Lender’s Discretion, or when an Event of
Default has occurred and is continuing.

(b)
Inspection of Mold. If Lender determines that Mold has or may have developed as
a result of a water intrusion event or leak, Lender, at Lender’s Discretion, may
require that a professional inspector inspect the Mortgaged Property to confirm
whether Mold has developed and, if so, thereafter as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction. Such inspection will be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak. Borrower will be responsible for the cost of each such
professional inspection and any remediation deemed to be necessary as a result
of the professional inspection. After any issue with Mold is remedied to
Lender’s satisfaction, Lender will not require a professional inspection any
more frequently than once every 3 years unless Lender otherwise becomes aware of
Mold as a result of a subsequent water intrusion event or leak.

(c)
Certification in Lieu of Inspection. If Lender or Loan Servicer determines not
to conduct an annual inspection of the Mortgaged Property, and in lieu thereof
Lender requests a certification, Borrower will provide to Lender a factually
correct certification, each year that the annual inspection is waived, to the
following effect:

Borrower has not received any written complaint, notice, letter or other written
communication from any tenant, Property Manager or governmental authority
regarding mold, fungus, microbial contamination or pathogenic organisms (“Mold”)
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or, if Borrower has
received any such written complaint, notice, letter or other written
communication, that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.



Multifamily Loan and Security Agreement (CME)    Page 14

--------------------------------------------------------------------------------




If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.
6.07    Books and Records; Financial Reporting.
(a)
Delivery of Books and Records. Borrower will keep and maintain at all times at
the Mortgaged Property or the Property Manager’s office, and upon Lender’s
request will make available at the Mortgaged Property (or, at Borrower’s option,
at the Property Manager’s office), complete and accurate books of account and
records (including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property, in accordance with GAAP
consistently applied (or such other method which is reasonably acceptable to
Lender), and copies of all written contracts, Leases, and other instruments
which affect the Mortgaged Property. The books, records, contracts, Leases and
other instruments will be subject to examination and inspection by Lender at any
reasonable time.

(b)
Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish to Lender each of the following:

(i)
Within 25 days after the end of each calendar quarter prior to Securitization
and within 35 days after each calendar quarter after Securitization, each of the
following:

(A)
A Rent Schedule dated no earlier than the date that is 5 days prior to the end
of such quarter.

(B)
A statement of income and expenses for Borrower’s operation of the Mortgaged
Property that is either of the following:

(1)
For the 12 month period ending on the last day of such quarter.

(2)
If at the end of such quarter Borrower or any Affiliate of Borrower has owned
the Mortgaged Property for less than 12 months, for the period commencing with
the acquisition of the Mortgaged Property by Borrower or its Affiliate, and
ending on the last day of such quarter.

(ii)
Within 90 days after the end of each fiscal year of Borrower, each of the
following:

(A)
An annual statement of income and expenses for Borrower’s operation of the
Mortgaged Property for that fiscal year.

(B)
A statement of changes in financial position of Borrower relating to the
Mortgaged Property for that fiscal year.

(C)
A balance sheet showing all assets and liabilities of Borrower relating to the
Mortgaged Property as of the end of that fiscal year and a profit and loss
statement for Borrower.

(D)
An accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and




Multifamily Loan and Security Agreement (CME)    Page 15

--------------------------------------------------------------------------------




identification numbers of the accounts (if any) in which such security deposits
are held and the name of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts.
(iii)
Within 30 days after the date of filing, copies of all tax returns filed by
Borrower.

(c)
Delivery of Borrower Financial Statements Upon Request. Borrower will furnish to
Lender each of the following:

(i)
Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower’s operation of the Mortgaged Property, in each case within 25 days
after the end of each month.

(ii)
Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
statement that identifies all owners of any interest in Borrower and any
Designated Entity for Transfers and the interest held by each (unless Borrower
or any Designated Entity for Transfers is a publicly-traded entity in which case
such statement of ownership will not be required), and if Borrower or a
Designated Entity for Transfers is a corporation then all officers and directors
of Borrower and the Designated Entity for Transfers, and if Borrower or a
Designated Entity for Transfers is a limited liability company then all Managers
who are not members, in each case within 10 days after such request.

(iii)
Upon Lender’s request in Lender’s Discretion, such other financial information
or property management information (including information on tenants under
Leases to the extent such information is available to Borrower, copies of bank
account statements from financial institutions where funds owned or controlled
by Borrower are maintained, and an accounting of security deposits) as may be
required by Lender from time to time, in each case within 30 days after such
request.

(iv)
Upon Lender’s request in Lender’s Discretion, a monthly property management
report for the Mortgaged Property, showing the number of inquiries made and
rental applications received from tenants or prospective tenants and deposits
received from tenants and any other information requested by Lender within
30 days after such request. However, Lender will not require the foregoing more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish the foregoing more frequently.

(d)
Form of Statements; Audited Financials. A natural person having authority to
bind Borrower (or the SPE Equity Owner or Guarantor, as applicable) will certify
each of the statements, schedules and reports required by Sections 6.07(b),
6.07(c) and 6.07(f) to be complete and accurate. Each of the statements,
schedules and reports required by Sections 6.07(b), 6.07(c)(i) and (iii) and
6.07(f) will be in such form and contain such detail as Lender may reasonably
require. Lender also may require




Multifamily Loan and Security Agreement (CME)    Page 16

--------------------------------------------------------------------------------




that any of the statements, schedules or reports listed in Sections 6.07(b),
6.07(c) and 6.07(f) be audited at Borrower’s expense by independent certified
public accountants acceptable to Lender, at any time when an Event of Default
has occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.
(e)
Failure to Timely Provide Financial Statements. If Borrower fails to provide in
a timely manner the statements, schedules and reports required by Sections
6.07(b), 6.07(c) and 6.07(f), Lender will give Notice to Borrower specifying the
statements, schedules and reports required by Sections 6.07(b), 6.07(c) and
6.07(f) that Borrower has failed to provide. If Borrower has not provided the
required statements, schedules and reports within 10 Business Days following
such Notice, then (i) Borrower will pay a late fee of $500 for each late
statement, schedule or report, plus an additional $500 per month that any such
statement, schedule or report continues to be late, and (ii) Lender will have
the right to have Borrower’s books and records audited, at Borrower’s expense,
by independent certified public accountants selected by Lender in order to
obtain such statements, schedules and reports, and all related costs and
expenses of Lender will become immediately due and payable and will become an
additional part of the Indebtedness as provided in Section 9.02. Notice to
Borrower of Lender’s exercise of its rights to require an audit will not be
required in the case of an emergency, as determined in Lender’s Discretion, or
when an Event of Default has occurred and is continuing.

(f)
Delivery of Guarantor and SPE Equity Owner Financial Statements Upon Request.
Borrower will cause each Guarantor and, at Lender’s request in Lender’s
Discretion, any SPE Equity Owner, to provide to Lender (i) within 90 days after
the close of such party’s fiscal year, such party’s balance sheet and profit and
loss statement (or if such party is a natural person, within 90 days after the
close of each calendar year, such party’s personal financial statements) in form
reasonably satisfactory to Lender and certified by such party to be accurate and
complete, and (ii) such additional financial information (including copies of
state and federal tax returns with respect to any SPE Equity Owner but Lender
will only require copies of such tax returns with respect to each Guarantor if
an Event of Default has occurred and is continuing) as Lender may reasonably
require from time to time and in such detail as reasonably required by Lender.

(g)
Reporting Upon Event of Default. If an Event of Default has occurred and is
continuing, Borrower will deliver to Lender upon written demand all books and
records relating to the Mortgaged Property or its operation.

(h)
Credit Reports. Borrower authorizes Lender to obtain a credit report on Borrower
at any time.

6.08
Taxes; Operating Expenses; Ground Rents.

(a)
Payment of Taxes and Ground Rent. Subject to the provisions of Sections 6.08(c)
and (d), Borrower will pay or cause to be paid (i) all Taxes when due and before
the addition of any interest, fine, penalty or cost for nonpayment, and (ii) if
Borrower’s interest in the Mortgaged Property is as a Ground Lessee, then the
monthly or other periodic installments of Ground Rent before the last date upon
which each such installment may be made without penalty or interest charges
being added.




Multifamily Loan and Security Agreement (CME)    Page 17

--------------------------------------------------------------------------------




(b)
Payment of Operating Expenses. Subject to the provisions of Section 6.08(c),
Borrower will (i) pay the expenses of operating, managing, maintaining and
repairing the Mortgaged Property (including utilities, Repairs and Capital
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added, and (ii) pay Insurance
premiums at least 30 days prior to the expiration date of each policy of
Insurance, unless applicable law specifies some lesser period.

(c)
Payment of Impositions and Reserve Funds. If Lender is collecting Imposition
Reserve Deposits pursuant to Article IV, then so long as no Event of Default
exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected, whether Taxes, Insurance
premiums, Ground Rent (if applicable) or any other individual Impositions, but
only to the extent that sufficient Imposition Reserve Deposits are held by
Lender for the purpose of paying that specific Imposition and Borrower has
timely delivered to Lender any bills or premium notices that it has received
with respect to that specific Imposition (other than Ground Rent). Lender will
have no liability to Borrower for failing to pay any Impositions to the extent
that (i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Reserve Deposits are held by Lender at the time an Imposition becomes
due and payable, or (iii) Borrower has failed to provide Lender with bills and
premium notices as provided in this Section.

(d)
Right to Contest. Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than Insurance premiums and Ground Rent (if applicable), if
(i) Borrower notifies Lender of the commencement or expected commencement of
such proceedings, (ii) the Mortgaged Property is not in danger of being sold or
forfeited, (iii) if Borrower has not already paid the Imposition, Borrower
deposits with Lender reserves sufficient to pay the contested Imposition, if
requested by Lender, and (iv) Borrower furnishes whatever additional security is
required in the proceedings or is reasonably requested by Lender, which may
include the delivery to Lender of reserves established by Borrower to pay the
contested Imposition.

6.09
Preservation, Management and Maintenance of Mortgaged Property.

(a)
Maintenance of Mortgaged Property; No Waste. Borrower will keep the Mortgaged
Property in good repair, including the replacement of Personalty and Fixtures
with items of equal or better function and quality. Borrower will not commit
waste or permit impairment or deterioration of the Mortgaged Property.

(b)
Abandonment of Mortgaged Property. Borrower will not abandon the Mortgaged
Property.

(c)
Preservation of Mortgaged Property. Borrower will restore or repair promptly, in
a good and workmanlike manner, any damaged part of the Mortgaged Property to the
equivalent of its original condition, or such other condition as Lender may
approve in writing, whether or not Insurance proceeds or Condemnation awards are
available to cover any costs of such Restoration or repair; provided, however,
that Borrower will not be obligated to perform such Restoration or repair if (i)
no Event of Default has occurred and is continuing, and (ii) Lender has elected
to apply any available Insurance proceeds and/or Condemnation awards to the
payment of Indebtedness pursuant to Section 6.10(j) or Section 6.11(d).




Multifamily Loan and Security Agreement (CME)    Page 18

--------------------------------------------------------------------------------




(d)
Property Management. Borrower will provide for professional management of the
Mortgaged Property by the Property Manager or by a residential rental Property
Manager satisfactory to Lender at all times under a property management
agreement approved by Lender in writing. Borrower will not surrender, terminate,
cancel, modify, renew or extend its property management agreement, or enter into
any other agreement relating to the management or operation of the Property with
Property Manager or any other Person, or consent to the assignment by the
Property Manager of its interest under such property management agreement, in
each case without the consent of Lender, which consent will not be unreasonably
withheld. If at any time Lender consents to the appointment of a new Property
Manager, such new Property Manager and Borrower will, as a condition of Lender’s
consent, execute an Assignment of Management Agreement in a form acceptable to
Lender. If any such replacement Property Manager is an Affiliate of Borrower,
and if a nonconsolidation opinion was delivered on the Closing Date, Borrower
will deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to the Rating Agencies (unless waived by the Rating Agencies) with
regard to nonconsolidation.

(e)
Alteration of Mortgaged Property.

(i)
Borrower will give Notice to Lender of and, unless otherwise directed in writing
by Lender, will appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security or Lender’s rights under this
Loan Agreement. Borrower will not (and will not permit any tenant or other
Person to) remove, demolish or alter the Mortgaged Property or any part of the
Mortgaged Property, including any removal, demolition or alteration occurring in
connection with a rehabilitation of all or part of the Mortgaged Property,
except that each of the following is permitted:

(A)
Repairs or Capital Replacements pursuant to Sections 4.03 or 4.04.

(B)
Replacement of tangible Personalty.

(C)
If Borrower is a cooperative housing corporation or association, Repairs or
Capital Replacements to the extent permitted with respect to individual dwelling
units under the form of a proprietary lease or occupancy agreement.

(D)
Repairs and Capital Replacements in connection with making an individual unit
ready for a new occupant or pursuant to Sections 6.09(a) and (c).

(E)
Repairs made in connection with and pursuant to the Repair Schedule of Work, if
applicable.

(ii)
Reserved.

(f)
Establishment of MMP. Unless otherwise waived by Lender in writing, Borrower
will have or will establish and will adhere to the MMP. If Borrower is required
to have an MMP, Borrower will keep all MMP documentation at the Mortgaged
Property or at the Property Manager’s office and available for review by Lender
or the Loan Servicer during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender. At a minimum, the MMP must
contain a




Multifamily Loan and Security Agreement (CME)    Page 19

--------------------------------------------------------------------------------




provision for (i) staff training, (ii) information to be provided to tenants,
(iii) documentation of the plan, (iv) the appropriate protocol for incident
response and remediation, and (v) routine, scheduled inspections of common space
and unit interiors.
(g)
No Reduction of Housing Cooperative Charges. If Borrower is a housing
cooperative corporation or association, until the Indebtedness is paid in full,
Borrower will not reduce the maintenance fees, charges or assessments payable by
shareholders or residents under proprietary leases or occupancy agreements below
a level which is sufficient to pay all expenses of Borrower, including all
operating and other expenses for the Mortgaged Property and all payments due
pursuant to the terms of the Note and any Loan Documents.

6.10    Property and Liability Insurance.
(a)
Hazard and Other Insurance. At all times during the term of this Loan Agreement,
Borrower will maintain, at its sole cost and expense, for the mutual benefit of
Borrower and Lender, the following Insurance coverages:

(i)
All Risks of Physical Loss. Insurance against any peril included within the
classification “All Risks of Physical Loss” in amounts not less than the
Replacement Cost of the Mortgaged Property. In all cases where any of the
Improvements or the use of the Mortgaged Property will at any time constitute
legal non-conforming structures or uses under applicable legal requirements of
any Governmental Authority, the policy referred to in this Section 6.10 will
include “Ordinance and Law Coverage,” with “Loss to the Undamaged Portion of the
Building,” “Demolition Cost” and “Increased Cost of Construction” endorsements,
in the amount of coverage required by Lender and will either include a “Time
Element” endorsement or the business income/rental value Insurance for the
Mortgaged Property will be endorsed to cover income/rent loss arising out of any
increased time necessary to repair or rebuild the Mortgaged Property due to the
enforcement of any zoning laws.

(ii)
Commercial General Liability. Commercial general liability Insurance on an
occurrence-based policy form that insures against legal liability resulting from
bodily injury, property damage, personal injury and advertising injury, and
includes contractual liability coverage and any and all claims, including all
legal liability (to the extent insurable) imposed upon Borrower and all
Attorneys’ Fees and Costs arising out of or connected with the possession, use,
leasing, operation, maintenance or condition of the Mortgaged Property with a
combined limit of not less than $1,000,000 per occurrence and $2,000,000 in the
aggregate.

In addition, Borrower must maintain umbrella or excess liability coverage with
the following minimum limits:



Multifamily Loan and Security Agreement (CME)    Page 20

--------------------------------------------------------------------------------




Number of Stories
Minimum umbrella or excess liability limits
1 to 3
$1,000,000
4 to 10
$3,000,000
11 to 20
$5,000,000
Greater than 20
$10,000,000



If the Borrower owns, leases, hires, rents, borrows, uses, or has another use on
its behalf a vehicle in conjunction with the operation of the Mortgaged
Property, vehicle liability Insurance of not less than $1,000,000 per
occurrence.
(iii)
Business Income/Rental Value. Business income/rental value Insurance for the
Mortgaged Property in an amount equal to at least the effective gross Rents
attributable to the Mortgaged Property for (A) 12 months if the Indebtedness is
less than or equal to $50,000,000, and (B) 18 months if the Indebtedness is
greater than $50,000,000, based on effective gross Rents for the immediately
preceding year and otherwise sufficient to avoid any co-insurance penalty;
coverage will include a 90-day extended period of indemnity if the Indebtedness
is equal to or greater than $50,000,000. The waiting period for this coverage
will not exceed 7 days.

(iv)
Flood. If any portion of the Improvements is located within an area identified
by the Federal Emergency Management Agency (or any successor) as a special flood
hazard area (“SFHA”), flood Insurance in an amount equal to the greater of the
following:

(A)     The maximum flood Insurance available under the National Flood Insurance
Program (“NFIP”) for each building within a SFHA.
(B)     The sum of the following for each building within a SFHA being insured:
(1)     The Replacement Cost of all areas of the Improvements below grade.
(2)     The Replacement Cost of the bottom two stories (above grade) of the
Improvements.
(3)     Any additional coverage dictated by the nature of the Mortgaged Property
as determined by Lender in Lender’s Discretion.
Such coverage may be purchased through excess carriers if the required coverage
exceeds the maximum Insurance available under the NFIP.



Multifamily Loan and Security Agreement (CME)    Page 21

--------------------------------------------------------------------------------




(v)
Boiler and Machinery. If the Mortgaged Property contains a central heating,
ventilation and cooling system (“HVAC System”) where steam boilers and/or other
pressurized systems are in operation and are regulated by the Property
Jurisdiction, Insurance providing coverage for damage to the HVAC System or
other portions of the Mortgaged Property, if the damage is the result of an
explosion of steam boilers, pressure vessels or similar apparatus now or
hereafter installed at the Mortgaged Property, with minimum limits at least
equal to the Replacement Cost of the building housing the HVAC System, including
the Replacement Cost of the HVAC System.

(vi)
Terrorism. Insurance coverage required under Section 6.10(a)(i) through (iii)
will cover perils of terrorism and acts of terrorism. Such coverage may be
provided through one or more separate policies, which will be on terms
(including amounts) consistent with those required under Section 6.10(a)(i)
through (iii).

(vii)
Builder’s All Risk. During any period of Restoration, builder’s “All Risk”
Insurance (including fire and other perils within the scope of a policy known as
a “Causes of Loss – Special Form” or “All Risk” policy) in an amount at least
equal to 100% of the sum of the contract or contracts and all materials to
complete the Restoration (as determined by Lender in Lender’s Discretion).

(viii)
Earthquake. If Lender requires earthquake Insurance, the amount of coverage will
be equal to the greater of the following:

(A)     $1,000,000.
(B)     150% of the difference between the following items:
(1)     The Replacement Cost of the Mortgaged Property multiplied by the
probable maximum loss for the Mortgaged Property, as determined by a Site
Specific Seismic Report.
(2)     The Replacement Cost of the Mortgaged Property multiplied by the
projected loss with a 20% probable maximum loss.
Lender will not require earthquake Insurance if the probable maximum loss for
the Mortgaged Property is less than 20%. If any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional Insurance is necessary or prudent, Borrower will pay for all
such documentation at its sole cost and expense.
(ix)
Windstorm. If windstorm and/or windstorm related perils and/or “named storms”
(“Windstorm Coverage”) are excluded from the “All Risks” policy required under
Section 6.10(a)(i), Borrower will obtain separate coverage for such risks,
either through an endorsement or a separate policy. Windstorm Coverage will be
written in an amount equal to 100% of the Replacement Cost. Business
income/rental value Insurance required under Section 6.10(a)(iii) will be in
force for all losses covered by Windstorm Coverage.




Multifamily Loan and Security Agreement (CME)    Page 22

--------------------------------------------------------------------------------




(x)
Other. Such other Insurance against loss or damage with respect to the
Improvements and Personalty located on the Mortgaged Property as required by
Lender (including liquor/dramshop and Mold Insurance) provided such Insurance is
of the kind for risks from time to time customarily insured against and in such
minimum coverage amounts and maximum deductibles as are generally required by
institutional lenders for properties comparable to the Mortgaged Property or
which Lender may deem necessary in Lender’s Discretion.

All Insurance required pursuant to Section 6.10(a)(i) and Section 6.10(a)(iii)
through (x) will be referred to as “Hazard Insurance.”
(b)
Deductibles – Specific Insurance.

(i)
The Insurance required pursuant to Section 6.10(a)(i) [All Risks of Physical
Loss], (iv) [Flood], (v) [Boiler and machinery], (vi) [Terrorism], (vii)
[Builder's All Risk] and (ix) [Windstorm] will have a per occurrence deductible
meeting the following requirements:

(A)
The deductible will not exceed $50,000 if the Replacement Cost of the Mortgaged
Property is less than $10,000,000.

(B) 
The deductible will not exceed $75,000 if the Replacement Cost of the Mortgaged
Property is equal to or greater than $10,000,000.

(C)
For Windstorm Coverage the deductible will not exceed 5% of the Replacement Cost
if the Mortgaged Property is located (1) in Florida, or (2) within 50 miles of
the coast of any East Coast or Gulf Coast state.

(D)
For flood insurance provided under the NFIP, the deductible will comply with the
NFIP deductible for the type of improvement insured.

(ii)
Commercial general liability Insurance required pursuant to Section 6.10(a)(ii)
will have a maximum per occurrence deductible or self-insured retention, or
combined deductible or self-insured retention that meets the following
requirements:

(A)
The deductible or self-insured retention, as applicable, will not exceed $35,000
if the Indebtedness is less than or equal to $25,000,000.

(B)
The deductible or self-insured retention, as applicable, will not exceed $50,000
if the Indebtedness is greater than $25,000,000.

(c)
Payment of Premiums. All Hazard Insurance premiums and premiums for other
Insurance required under this Section 6.10 will be paid in the manner provided
in Article IV, unless Lender has designated in writing another method of
payment.

(d)
Policy Requirements. All policies will be in a form approved by Lender. All
policies of Hazard Insurance will include a standard non-contributing,
non-reporting mortgagee clause in favor of, and in a form approved by, Lender.
All policies for




Multifamily Loan and Security Agreement (CME)    Page 23

--------------------------------------------------------------------------------




general liability Insurance will contain a standard additional insured
provision, in favor of, and in a form approved by Lender. If any policy referred
to in this Section 6.10 contains a coinsurance clause, such coinsurance clause
will be offset by an agreed amount endorsement in an amount not less than the
Replacement Cost. All Insurance policies and renewals of Insurance policies
required by this Section 6.10 will be for such periods as Lender may from time
to time require. Unless required otherwise by state law, all policies of Hazard
Insurance will provide that the insurer will notify the named mortgagee in
writing at least 10 days before the cancelation of the policy for nonpayment of
the premium or nonrenewal and at least 30 days before cancelation for any other
reason.
(e)
Evidence of Insurance; Renewals. Borrower will deliver to Lender a legible copy
of each Insurance policy (or duplicate original), and Borrower will promptly
deliver to Lender a copy of all renewal and other notices received by Borrower
with respect to the policies. Borrower will ensure that the Mortgaged Property
is continuously covered by the required Insurance policies and will deliver to
Lender evidence acceptable to Lender in Lender’s Discretion that each policy has
been renewed at least 15 days prior to the expiration date of such Insurance
policy. If the evidence of a renewal does not include a legible copy of the
renewal policy (or duplicate original), Borrower will deliver a legible copy of
such renewal policy (or duplicate original) in a form satisfactory to Lender in
Lender’s Discretion prior to the earlier of (i) 60 days after the expiration
date of the original policy, or (ii) the date of any Notice to Lender under
Section 6.10(i).

(f)
Insurance Company Rating Requirements. Borrower will maintain the Insurance
coverage described in this Section 6.10 with companies acceptable to Lender
having a rated claims paying ability of at least one of the following:

(i)    “A-” by Fitch, Inc.
(ii)    “A-” by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
(iii)    “A3” by Moody’s Investors Service, Inc.
(iv)    “A-” by A.M. Best Company and a financial size rating by A.M. Best
Company of:
(A)     “VII” for companies with an Aggregate Carrier Exposure of $5,000,000 or
less.
(B)     “VIII” for companies with an Aggregate Carrier Exposure greater than
$5,000,000 and less than or equal to $25,000,000.
(C)     “IX” for companies with an Aggregate Carrier Exposure greater than
$25,000,000.
All insurers providing Insurance required by this Loan Agreement will be
authorized to issue Insurance in the Property Jurisdiction.
(g)
Compliance With Insurance Requirements. Borrower will comply with all Insurance
requirements and will not permit any condition to exist on the Mortgaged
Property




Multifamily Loan and Security Agreement (CME)    Page 24

--------------------------------------------------------------------------------




that would invalidate any part of any Insurance coverage required under this
Loan Agreement.
(h)
Blanket Insurance; Master Program. Borrower may provide Insurance coverage
described in this Section 6.10 under a blanket insurance policy or master
program which provides one “per occurrence” (per peril) limit of coverage as a
shared limit for two or more properties (“Blanket Insurance Policy”) provided
that each of the following conditions is satisfied:

(i)
The Blanket Insurance Policy is acceptable to Lender in Lender’s Discretion.

(ii)
The coverages under the Blanket Insurance Policy for the “All Risks” policy
required under Section 6.10(a)(i) will be at least to the greater of:

(A)
The largest individual Total Insurable Value of any property covered by the
Blanket Insurance Policy.

(B)
10% of the aggregate Total Insurable Value of all properties covered by the
Blanket Insurance Policy.

(iii)
The coverages under the Blanket Insurance Policy for Windstorm Coverage will be
at least equal to:

(A)
40% of the aggregate Total Insurable Value for all properties covered by the
Blanket Policy if the Mortgaged Property is located (1) in Florida, or
(2) within 50 miles of the coast of any East Coast or Gulf Coast state.

(B)
If the Mortgaged Property is not located (1) in Florida, or (2) within 50 miles
of the coast of any East Coast or Gulf Coast state, the greater of:

(x)
The largest individual Total Insurable Value of any property covered by the
Blanket Insurance Policy.

(y)
10% of the aggregate Total Insurable Value of all properties covered by the
Blanket Insurance Policy.

(iv)
The coverages under the Blanket Insurance Policy for flood Insurance will be at
least equal to the greater of:

(A)
The sum of the maximum flood Insurance available under the NFIP for each
building covered by the Blanket Insurance Policy located in a SFHA.

(B)     The largest individual Total Insurable Value of any property covered by
the Blanket Insurance Policy that is required to be covered by flood Insurance.
(C)    40% of the largest aggregate Total Insurable Value within any
Metropolitan Statistical Area that contains properties for which flood Insurance
is required.



Multifamily Loan and Security Agreement (CME)    Page 25

--------------------------------------------------------------------------------




(v)
For all other coverages provided under the Blanket Insurance Policy, the per
occurrence limits for the applicable coverage will be at least equal to the
coverages required under this Section 6.10 for the property having the largest
individual Total Insurable Value of any property covered by the Blanket
Insurance Policy.

(vi)
Borrower will provide evidence acceptable to Lender in Lender’s Discretion that
the per occurrence limit of the Insurance coverages provided by the Blanket
Insurance Policy will be no less than the Replacement Cost of the property with
the largest replacement cost exposure covered by the Blanket Insurance Policy
unless a higher amount is required by Lender in Lender’s Discretion.

(vii)
The maximum per occurrence deductible for the Blanket Insurance Policy providing
property damage coverage and/or Windstorm Coverage is 1% of the Replacement Cost
of the covered properties (to a maximum of $250,000). However, if the Blanket
Insurance Policy provides Windstorm Coverage and the Mortgaged Property is
located (A) in Florida, or (B) within 50 miles of the coast of any East Coast or
Gulf Coast state, then the maximum per occurrence deductible for Windstorm
Coverage will not exceed 5% of the aggregate Replacement Cost of the covered
properties. The waiting period for business income/rental value Insurance
coverage provided by the Blanket Insurance Policy will not exceed 7 days.

(viii)
The minimum umbrella or excess liability coverage required if the Blanket
Insurance Policy provides commercial general liability Insurance is as follows:

Number of properties covered by the policy[mcneilranchcmeloanagr_image1.gif]
Number of stories (based on the covered property with the greatest number of
stories)[mcneilranchcmeloanagr_image1.gif]
Minimum umbrella or excess liability
2 to 3[mcneilranchcmeloanagr_image1.gif]
3 or fewer[mcneilranchcmeloanagr_image1.gif]
4 – 10
11 – 20
greater than 20
$3,000,000[mcneilranchcmeloanagr_image1.gif]
$5,000,000
$10,000,000
$15,000,000
4 to 10[mcneilranchcmeloanagr_image1.gif]
3 or fewer[mcneilranchcmeloanagr_image1.gif]
4 – 10
11 – 20
greater than 20
$5,000,000
$10,000,000
$15,000,000
$20,000,000
11 to 20[mcneilranchcmeloanagr_image1.gif]
3 or fewer[mcneilranchcmeloanagr_image1.gif]
4 – 10
11 – 20
greater than 20
$10,000,000
$15,000,000
$20,000,000
$25,000,000
Greater than 20[mcneilranchcmeloanagr_image1.gif]
3 or fewer[mcneilranchcmeloanagr_image1.gif]
4 – 10
11 – 20
greater than 20
$15,000,000
$20,000,000
$25,000,000
$50,000,000






Multifamily Loan and Security Agreement (CME)    Page 26

--------------------------------------------------------------------------------




(i)
Obligations Upon Casualty; Proof of Loss.

(i)    In the event of loss, Borrower will give immediate written notice to the
Insurance carrier and to Lender.
(ii)    Borrower authorizes and appoints Lender as attorney in fact for Borrower
to make proof of loss, to adjust and compromise any claims under policies of
Hazard Insurance, to appear in and prosecute any action arising from such Hazard
Insurance policies, to collect and receive the proceeds of Hazard Insurance, to
hold the proceeds of Hazard Insurance, and to deduct from such proceeds Lender’s
expenses incurred in the collection of such proceeds. This power of attorney is
coupled with an interest and therefore is irrevocable. However, nothing
contained in this Section 6.10 will require Lender to incur any expense or take
any action. Lender may, at Lender’s option, take one of the following actions:
(A)     Require a “repair or replacement” settlement, in which case the proceeds
will be used to reimburse Borrower for the cost of restoring and repairing the
Mortgaged Property to the equivalent of its original condition or to a condition
approved by Lender (“Restoration”). If Lender determines to require a repair or
replacement settlement and to apply Insurance proceeds to Restoration, Lender
will apply the proceeds in accordance with Lender’s then-current policies
relating to the Restoration of casualty damage on similar multifamily
properties.
(B)     Require an “actual cash value” settlement in which case the proceeds may
be applied to the payment of the Indebtedness, whether or not then due.
(iii)
Subject to Section 6.10(j), Borrower may take the following actions:

(A)    If a casualty results in damage to the Mortgaged Property for which the
cost of Repairs will be less than the Borrower Proof of Loss Threshold, Borrower
will have the sole right to make proof of loss, adjust and compromise the claim
and collect and receive any proceeds directly without the approval or prior
consent of Lender so long as the Insurance proceeds are used solely for the
Restoration of the Mortgaged Property.
(B)    If a casualty results in damage to the Mortgaged Property for which the
cost of Repairs will be more than the Borrower Proof of Loss Threshold, but less
than the Borrower Proof of Loss Maximum, Borrower is authorized to make proof of
loss and adjust and compromise the claim without the prior consent of Lender,
and Lender will hold the applicable Insurance proceeds to be used to reimburse
Borrower for the cost of Restoration of the Mortgaged Property and will not
apply such proceeds to the payment of the Indebtedness.
(j)
Right to Apply Insurance Proceeds to Indebtedness. Lender will have the right to
apply Insurance proceeds to the payment of the Indebtedness if Lender
determines, in Lender’s Discretion, that any of the following conditions are
met:




Multifamily Loan and Security Agreement (CME)    Page 27

--------------------------------------------------------------------------------




(i)
An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

(ii)
There will not be sufficient funds from Insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

(iii)
The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

(iv)
The Restoration will not be completed by the earlier of (A) at least one year
before the Maturity Date (or 6 months before the Maturity Date if re-leasing of
the Mortgaged Property will be completed within such 6 month period) or (B) the
expiration of the business interruption coverage.

(v)
The Restoration will not be completed within one year after the date of the loss
or casualty.

(vi)
The casualty involved an actual or constructive loss of more than 30% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
30% of the residential units of the Mortgaged Property.

(vii)
After completion of the Restoration the fair market value of the Mortgaged
Property is expected to be less than the fair market value of the Mortgaged
Property immediately prior to such casualty (assuming the affected portion of
the Mortgaged Property is relet within a reasonable period after the date of
such casualty).

(viii)
Leases covering less than 35% of the residential units of the Mortgaged Property
will remain in full force and effect during and after the completion of
Restoration.

(k)
Succession to Insurance Policies. If the Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, Lender will
automatically succeed to all rights of Borrower in and to any Insurance policies
and unearned Insurance premiums and in and to the proceeds resulting from any
damage to the Mortgaged Property prior to such sale or acquisition.

(l)
Payment of Installments After Application of Insurance Proceeds. Unless Lender
otherwise agrees in writing, any application of any Insurance proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note, Article IV of this Loan Agreement or
change the amount of such installments.

(m)
Assignment of Insurance Proceeds. Borrower agrees to execute such further
evidence of assignment of any Insurance proceeds as Lender may require.

6.11
Condemnation.




Multifamily Loan and Security Agreement (CME)    Page 28

--------------------------------------------------------------------------------




(a)
Rights Generally. Borrower will promptly notify Lender in writing of any action
or proceeding or notice relating to any proposed or actual condemnation or other
taking, or conveyance in lieu thereof, of all or any part of the Mortgaged
Property, whether direct or indirect (“Condemnation”). Borrower will appear in
and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing. Borrower authorizes and appoints
Lender as attorney in fact for Borrower to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore is irrevocable. However, nothing contained in this
Section 6.11(a) will require Lender to incur any expense or take any action.
Borrower transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

(b)
Application of Award. Lender may hold such awards or proceeds and apply such
awards or proceeds, after the deduction of Lender’s expenses incurred in the
collection of such amounts (including Attorneys’ Fees and Costs) at Lender’s
option, to the Restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower. Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

(c)
Borrower’s Right to Condemnation Proceeds. Notwithstanding any provision to the
contrary in this Section 6.11, but subject to Section 6.11(e), in the event of a
partial Condemnation of the Mortgaged Property, as long as no Event of Default,
or any event which, with the giving of Notice or the passage of time, or both,
would constitute an Event of Default, has occurred and is continuing, in the
event of a partial Condemnation resulting in proceeds or awards in the amount of
less than $100,000, Borrower will have the sole right to make proof of loss,
adjust and compromise the claim and collect and receive any proceeds directly
without the approval or prior consent of Lender so long as the proceeds or
awards are used solely for the Restoration of the Mortgaged Property.

(d)
Right to Apply Condemnation Proceeds to Indebtedness. In the event of a partial
Condemnation of the Mortgaged Property resulting in proceeds or awards in the
amount of $100,000 or more and subject to Section 6.11(e), Lender will have the
right to exercise its option to apply Condemnation proceeds to the payment of
the Indebtedness only if Lender, in Lender’s Discretion, determines that at
least one of the following conditions is met:

(i)
An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.




Multifamily Loan and Security Agreement (CME)    Page 29

--------------------------------------------------------------------------------




(ii)
There will not be sufficient funds from Condemnation proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

(iii)
The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

(iv)
The Restoration will not be completed at least one year before the Maturity Date
(or 6 months before the Maturity Date if re-leasing of the Mortgaged Property
will be completed within such 6 month period).

(v)
The Restoration will not be completed within one year after the date of the
Condemnation.

(vi)
The Condemnation involved an actual or constructive loss of more than 15% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
25% of the residential units of the Mortgaged Property.

(vii)
After Restoration the fair market value of the Mortgaged Property is expected to
be less than the fair market value of the Mortgaged Property immediately prior
to the Condemnation (assuming the affected portion of the Mortgaged Property is
relet within a reasonable period after the date of the Condemnation).

(viii)
Leases covering less than 35% of residential units of the Mortgaged Property
will remain in full force and effect during and after the completion of
Restoration.

(e)
Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion thereof is
included in a Securitization, if any portion of the Mortgaged Property is
released from the Lien of the Loan in connection with a Condemnation and if the
ratio of (i) the unpaid principal balance of the Loan to (ii) the value of the
Mortgaged Property (taking into account only the related land and buildings and
not any personal property or going-concern value), as determined by Lender in
its sole and absolute discretion based on a commercially reasonable valuation
method permitted in connection with a Securitization, is greater than 125%
immediately after such Condemnation and before any Restoration or repair of the
Mortgaged Property (but taking into account any planned Restoration or repair of
the Mortgaged Property as if such planned Restoration or repair were completed)
Lender will apply any net proceeds or awards from such Condemnation, in full, to
the payment of the principal of the Indebtedness whether or not then due and
payable, unless Lender will have received an opinion of counsel that a different
application of such net proceeds or awards will not cause such Securitization to
fail to meet applicable federal income tax qualification requirements or subject
such Securitization to any tax.

(f)
Succession to Condemnation Proceeds. If the Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, Lender will




Multifamily Loan and Security Agreement (CME)    Page 30

--------------------------------------------------------------------------------




automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.
6.12
Environmental Hazards.

(a)
Prohibited Activities and Conditions. Except for matters described in this
Section 6.12, Borrower will not cause or permit Prohibited Activities or
Conditions. Borrower will comply with all Hazardous Materials Laws applicable to
the Mortgaged Property. Without limiting the generality of the previous
sentence, Borrower will (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits, (ii) cooperate with any inquiry by any Governmental
Authority, and (iii) comply with any governmental or judicial order that arises
from any alleged Prohibited Activity or Condition.

(b)
Employees, Tenants and Contractors. Borrower will take all commercially
reasonable actions (including the inclusion of appropriate provisions in any
Leases executed after the date of this Loan Agreement) to prevent its employees,
agents and contractors, and all tenants and other occupants from causing or
permitting any Prohibited Activities or Conditions. Borrower will not lease or
allow the sublease or use of all or any portion of the Mortgaged Property to any
tenant or subtenant for nonresidential use by any user that, in the ordinary
course of its business, would cause or permit any Prohibited Activity or
Condition.

(c)
O&M Programs. As required by Lender, Borrower will also have established a
written operations and maintenance program with respect to certain Hazardous
Materials. Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 6.12 must be approved by Lender and will be
referred to in this Loan Agreement as an “O&M Program.” Borrower will comply in
a timely manner with, and cause all employees, agents, and contractors of
Borrower and any other Persons present on the Mortgaged Property to comply with
each O&M Program. Borrower will pay all costs of performance of Borrower’s
obligations under any O&M Program, and Lender’s out of pocket costs incurred in
connection with the monitoring and review of each O&M Program must be paid by
Borrower upon demand by Lender. Any such out-of-pocket costs of Lender that
Borrower fails to pay promptly will become an additional part of the
Indebtedness as provided in Section 9.02.

(d)
Notice to Lender. Borrower will promptly give Notice to Lender upon the
occurrence of any of the following events:

(i)
Borrower’s discovery of any Prohibited Activity or Condition.

(ii)
Borrower’s receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, Property Manager, Governmental
Authority or other Person with regard to present or future alleged Prohibited
Activities or Conditions, or any other environmental, health or safety matters
affecting the Mortgaged Property.

(iii)
Borrower’s breach of any of its obligations under this Section 6.12.




Multifamily Loan and Security Agreement (CME)    Page 31

--------------------------------------------------------------------------------




Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.
(e)
Environmental Inspections, Tests and Audits. Borrower will pay promptly the
costs of any environmental inspections, tests or audits, a purpose of which is
to identify the extent or cause of or potential for a Prohibited Activity or
Condition (“Environmental Inspections”), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Article VII, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys’ Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) that Borrower fails to pay
promptly will become an additional part of the Indebtedness as provided in
Section 9.02. As long as (i) no Event of Default has occurred and is continuing,
(ii) Borrower has actually paid for or reimbursed Lender for all costs of any
such Environmental Inspections performed or required by Lender, and (iii) Lender
is not prohibited by law, contract or otherwise from doing so, Lender will make
available to Borrower, without representation of any kind, copies of
Environmental Inspections prepared by third parties and delivered to Lender.
Lender reserves the right, and Borrower expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property. Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise ensure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender will have no liability whatsoever
as a result of delivering the results of any Environmental Inspections made by
or for Lender to any third party, and Borrower releases and forever discharges
Lender from any and all claims, damages or causes of action arising out of,
connected with or incidental to the results of the delivery of any Environmental
Inspections made by or for Lender.

(f)
Remedial Work. If any investigation, site monitoring, containment, clean-up,
Restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, Borrower will, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and must in any event
complete the work by the time required by applicable Hazardous Materials Law. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower will reimburse Lender on demand for the cost
of doing so. Any reimbursement due from Borrower to Lender will become part of
the Indebtedness as provided in Section 9.02.




Multifamily Loan and Security Agreement (CME)    Page 32

--------------------------------------------------------------------------------




6.13    Single Purpose Entity Requirements.
(a)
Single Purpose Entity Requirements. Until the Indebtedness is paid in full, each
Borrower and any SPE Equity Owner will remain a “Single Purpose Entity,” which
means at all times since its formation and thereafter it will satisfy each of
the following conditions:

(i)
It will not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto.

(ii)
It will not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property and such Personalty as may
be necessary for the operation of the Mortgaged Property and will conduct and
operate its business as presently conducted and operated.

(iii)
It will preserve its existence as an entity duly organized, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and will do all things necessary to observe
organizational formalities.

(iv)
It will not merge or consolidate with any other Person.

(v)
It will not take any action to dissolve, wind-up, terminate or liquidate in
whole or in part; to sell, transfer or otherwise dispose of all or substantially
all of its assets; to change its legal structure; transfer or permit the direct
or indirect transfer of any partnership, membership or other equity interests,
as applicable, other than Transfers permitted under this Loan Agreement; issue
additional partnership, membership or other equity interests, as applicable, or
seek to accomplish any of the foregoing.

(vi)
It will not, without the prior unanimous written consent of all of Borrower’s
partners, members, or shareholders, as applicable, and, if applicable, the prior
unanimous written consent of 100% of the members of the board of directors or of
the board of Managers of Borrower or the SPE Equity Owner, take any of the
following actions:

(A)
File any insolvency, or reorganization case or proceeding, to institute
proceedings to have Borrower or any SPE Equity Owner be adjudicated bankrupt or
insolvent.

(B)
Institute proceedings under any applicable insolvency law.

(C)
Seek any relief under any law relating to relief from debts or the protection of
debtors.

(D)
Consent to the filing or institution of bankruptcy or insolvency proceedings
against Borrower or any SPE Equity Owner.

(E)
File a petition seeking, or consent to, reorganization or relief with respect to
Borrower or any SPE Equity Owner under any applicable federal or state law
relating to bankruptcy or insolvency.




Multifamily Loan and Security Agreement (CME)    Page 33

--------------------------------------------------------------------------------




(F)
Seek or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official for Borrower or a substantial
part of its property or for any SPE Equity Owner or a substantial part of its
property.

(G)
Make any assignment for the benefit of creditors of Borrower or any SPE Equity
Owner.

(H)
Admit in writing Borrower’s or any SPE Equity Owner’s inability to pay its debts
generally as they become due.

(I)
Take action in furtherance of any of the foregoing.

(vii)
It will not amend or restate its organizational documents if such change would
cause the provisions set forth in those organizational documents not to comply
with the requirements set forth in this Section 6.13.

(viii)
It will not own any subsidiary or make any investment in, any other Person.

(ix)
It will not commingle its assets with the assets of any other Person and will
hold all of its assets in its own name.

(x)
It will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than, (A) the Indebtedness (and
any further indebtedness as described in Section 11.11 with regard to
Supplemental Instruments), and (B) customary unsecured trade payables incurred
in the ordinary course of owning and operating the Mortgaged Property provided
the same are not evidenced by a promissory note, do not exceed, in the
aggregate, at any time a maximum amount of 2% of the original principal amount
of the Indebtedness and are paid within 60 days of the date incurred.

(xi)
It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation will be made on such consolidated
financial statements to indicate the separateness of Borrower from such
Affiliate and to indicate that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person
and (B) such assets will also be listed on Borrower’s own separate balance
sheet.

(xii)
Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, it will only enter into
any contract or agreement with any general partner, member, shareholder,
principal or Affiliate of Borrower or any Guarantor, or any general partner,
member, principal or Affiliate thereof, upon terms and conditions that are
commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with third parties.




Multifamily Loan and Security Agreement (CME)    Page 34

--------------------------------------------------------------------------------




(xiii)
It will not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

(xiv)
It will not assume or guaranty (excluding any guaranty that has been executed
and delivered in connection with the Note) the debts or obligations of any other
Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any other Person or otherwise
pledge its assets for the benefit of any other Person, or hold out its credit as
being available to satisfy the obligations of any other Person.

(xv)
It will not make or permit to remain outstanding any loans or advances to any
other Person except for those investments permitted under the Loan Documents and
will not buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities).

(xvi)
It will file its own tax returns separate from those of any other Person, except
to the extent that Borrower is treated as a “disregarded entity” for tax
purposes and is not required to file tax returns under applicable law, and will
pay any taxes required to be paid under applicable law.

(xvii)
It will hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name, will
correct any known misunderstanding regarding its separate identity and will not
identify itself or any of its Affiliates as a division or department of any
other Person.

(xviii)
It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and will pay its debts and liabilities from its
own assets as the same become due.

(xix)
It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name.

(xx)
It will pay (or cause the Property Manager to pay on behalf of Borrower from
Borrower’s funds) its own liabilities (including salaries of its own employees)
from its own funds.

(xxi)
It will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable.

(xxii)
Except as contemplated or permitted by the property management agreement with
respect to the Property Manager, it will not permit any Affiliate or constituent
party independent access to its bank accounts.

(xxiii)
It will maintain a sufficient number of employees (if any) in light of its
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds.

(xxiv)
If such entity is a single member limited liability company, such entity will
satisfy each of the following conditions:




Multifamily Loan and Security Agreement (CME)    Page 35

--------------------------------------------------------------------------------




(A)
Be formed and organized under Delaware law.

(B)
Have either one springing member that is a corporation whose stock is 100% owned
by the sole member of Borrower and that satisfies the requirements for a
corporate springing member set forth below in this Section or two springing
members who are natural persons.

(C)
Otherwise comply with all Rating Agencies criteria for single member limited
liability companies (including the delivery of Delaware single member limited
liability company opinions acceptable in all respects to Lender and to the
Rating Agencies). If the springing member is a corporation, such springing
member will at all times comply, and will cause Borrower or SPE Equity Owner (as
applicable) to comply, with each of the representations, warranties and
covenants contained in Section 6.13 as if such representation, warranty or
covenant were made directly by such corporation. If there is more than one
springing member, only one springing member will be the sole member of Borrower
or SPE Equity Owner (as applicable) at any one time, and the second springing
member will become the sole member only upon the first springing member ceasing
to be a member.

(D)
At all times Borrower or SPE Equity Owner (as applicable) will have one and only
one member.

(xxv)
If such entity is a single member limited liability company that is
board-managed, such entity will have a board of Managers separate from that of
Guarantor and any other Person and will cause its board of Managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities.

(xxvi)
If an SPE Equity Owner is required pursuant to this Loan Agreement, if Borrower
is (A) a limited liability company with more than one member, then Borrower has
and will have at least one member that is an SPE Equity Owner that has satisfied
and will satisfy the requirements of Section 6.13(b) and such member is its
managing member, or (B) a limited partnership, then all of its general partners
are SPE Equity Owners that have satisfied and will satisfy the requirements set
forth in Section 6.13(b).

(b)
SPE Equity Owner Requirements. The SPE Equity Owner, if applicable, will at all
times since its formation and thereafter comply in its own right (subject to the
modifications set forth below), and will cause Borrower to comply, with each of
the requirements of a Single Purpose Entity. Upon the withdrawal or the
disassociation of an SPE Equity Owner from Borrower, Borrower will immediately
appoint a new SPE Equity Owner, whose organizational documents are substantially
similar to those of the withdrawn or disassociated SPE Equity Owner, and deliver
a new nonconsolidation opinion to the Rating Agencies and Lender in form and
substance satisfactory to Lender and to the Rating Agencies (unless the opinion
is waived by the Rating Agencies), with regard to nonconsolidation by a
bankruptcy court of the assets of each of Borrower and SPE Equity Owner with
those of its Affiliates.

(i)
With respect to Section 6.13(a)(i), the SPE Equity Owner will not engage in any
business or activity other than being the sole managing member or




Multifamily Loan and Security Agreement (CME)    Page 36

--------------------------------------------------------------------------------




general partner, as the case may be, of Borrower and owning at least 0.5% equity
interest in Borrower.
(ii)
With respect to Section 6.13(a)(ii), the SPE Equity Owner has not and will not
acquire or own any assets other than its equity interest in Borrower and
personal property related thereto.

(iii)
With respect to Section 6.13(a)(viii), the SPE Equity Owner will not own any
subsidiary or make any investment in any other Person, except for Borrower.

(iv)
With respect to Section 6.13(a)(x), the SPE Equity Owner has not and will not
incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) customary unsecured payables
incurred in the ordinary course of owning Borrower provided the same are not
evidenced by a promissory note, do not exceed, in the aggregate, at any time a
maximum amount of $10,000 and are paid within 60 days of the date incurred and
(B) in its capacity as general partner of Borrower (if applicable).

(v)
With respect to Section 6.13(a)(xiv), the SPE Equity Owner will not assume or
guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of Borrower (if applicable).

(c)
Effect of Transfer on Special Purpose Entity Requirements. Notwithstanding
anything to the contrary in this Loan Agreement, no Transfer will be permitted
under Article VII unless the provisions of this Section 6.13 are satisfied at
all times.

6.14
Repairs and Capital Replacements.

(a)
Completion of Repairs. Borrower will commence any Repairs as soon as practicable
after the date of this Loan Agreement and will diligently proceed with and
complete such Repairs on or before the Completion Date. All Repairs and Capital
Replacements will be completed in a good and workmanlike manner, with suitable
materials, and in accordance with good building practices and all applicable
laws, ordinances, rules, regulations, building setback lines and restrictions
applicable to the Mortgaged Property. Borrower agrees to cause the replacement
of any material or work that is defective, unworkmanlike or that does not comply
with the requirements of this Loan Agreement, as determined by Lender.

(b)
Purchases. Without the prior written consent of Lender, no materials, machinery,
equipment, fixtures or any other part of the Repairs or Capital Replacements
will be purchased or installed under conditional sale contracts or lease
agreements, or any other arrangement wherein title to such Repairs or Capital
Replacements is retained or subjected to a purchase money security interest, or
the right is reserved or accrues to anyone to remove or repossess any such
Repairs or Capital Replacements, or to consider them as personal property.

(c)
Lien Protection. Borrower will promptly pay or cause to be paid, when due, all
costs, charges and expenses incurred in connection with the construction and




Multifamily Loan and Security Agreement (CME)    Page 37

--------------------------------------------------------------------------------




completion of the Repairs or Capital Replacements, and will keep the Mortgaged
Property free and clear of any and all Liens other than the Lien of the Security
Instrument and any other junior Lien to which Lender has consented.
(d)
Adverse Claims. Borrower will promptly advise Lender in writing of any
litigation, Liens or claims affecting the Mortgaged Property and of all
complaints and charges made by any Governmental Authority that may delay or
adversely affect the Repairs or Capital Replacements.

6.15
Residential Leases Affecting the Mortgaged Property.

(a)
Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect. All Leases for residential
dwelling units will be on forms acceptable to Lender, will be for initial terms
of at least 6 months and not more than 2 years, and will not include options to
purchase.

(b)
If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Loan Agreement, so long as Borrower
remains a cooperative housing corporation or association and is not in breach of
any covenant of this Loan Agreement, Lender consents to each of the following:

(i)
The execution of Leases for terms in excess of 2 years to a tenant shareholder
of Borrower, so long as such Leases, including proprietary Leases, are and will
remain subordinate to the Lien of the Security Instrument.

(ii)
The surrender or termination of such Leases where the surrendered or terminated
Lease is immediately replaced or where Borrower makes its best efforts to secure
such immediate replacement by a newly-executed Lease of the same apartment to a
tenant shareholder of Borrower. However, no consent is given by Lender to any
execution, surrender, termination or assignment of a Lease under terms that
would waive or reduce the obligation of the resulting tenant shareholder under
such Lease to pay cooperative assessments in full when due or the obligation of
the former tenant shareholder to pay any unpaid portion of such assessments.

6.16
Litigation; Government Proceedings. Borrower will give prompt Notice to Lender
of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge, threatened in writing against Borrower which might have a
Material Adverse Effect.

6.17
Further Assurances and Estoppel Certificates; Lender’s Expenses. Within 10 days
after a request from Lender, in Lender’s Discretion, Borrower will take each of
the following actions:

(a)
Deliver to Lender a written statement, signed and acknowledged by Borrower,
certifying to Lender or any Person designated by Lender, as of the date of such
statement, (i) that the Loan Documents are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications), (ii)
the unpaid principal balance of the Note, (iii) the date to which interest under
the Note has been paid, (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail), (v)
whether there are any then-existing setoffs or




Multifamily Loan and Security Agreement (CME)    Page 38

--------------------------------------------------------------------------------




defenses known to Borrower against the enforcement of any right or remedy of
Lender under the Loan Documents, and (vi) any additional facts requested by
Lender.
(b)
Execute, acknowledge and/or deliver, at its sole cost and expense, all further
acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the Loan Documents or in connection with Lender’s consent rights
under Article VII.

Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Loan Agreement or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender and Loan
Servicer, including any fees charged by the Rating Agencies, regardless of
whether the matter is approved, denied or withdrawn. Any amounts payable by
Borrower under this Loan Agreement will be deemed a part of the Indebtedness,
will be secured by the Security Instrument and will bear interest at the Default
Rate if not fully paid within 10 days of written demand for payment.
6.18
Cap Collateral. Reserved.

6.19
Ground Lease. Reserved.

6.20
ERISA Requirements.

(a)
Borrower will not engage in any transaction which would cause an obligation, or
action taken or to be taken under this Loan Agreement (or the exercise by Lender
of any of its rights under the Note, this Loan Agreement or any of the other
Loan Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(b)
Borrower will deliver to Lender such certifications or other evidence from time
to time throughout the term of this Loan Agreement, as requested by Lender in
Lender’s Discretion, that (i) Borrower is not an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA, (ii) Borrower
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans, and (iii) one or more of the
following circumstances is true:

(A)
Equity interests in Borrower are publicly offered securities within the meaning
of 29 C.F.R. Section 2510.3-101(b)(2), as amended from time to time or any
successor provision.

(B)
Less than 25% of each outstanding class of equity interests in Borrower are held
by “benefit plan investors” within the meaning of Section 3(42) of ERISA, as
amended from time to time or any successor provision.

(C)
Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. Section 2510.3-101(c), as amended from
time to time or any successor provision, or within the meaning of 29 C.F.R.
Section 2510.3-101(e) as an investment company registered under the Investment
Company Act of 1940.




Multifamily Loan and Security Agreement (CME)    Page 39

--------------------------------------------------------------------------------




ARTICLE VII
TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

Upon the occurrence of a Transfer prohibited by or requiring Lender’s approval
(if applicable) under this Article VII, Lender may, in Lender’s Discretion, by
Notice to Borrower and the proposed transferee(s), modify or render void, any or
all of the negotiated modifications to the Loan Documents (and/or deferral of
deposits to Reserve Funds) as a condition to Lender’s consent to the proposed
Transfer.
7.01
Permitted Transfers. The occurrence of any of the following Transfers will not
constitute an Event of Default under this Loan Agreement, notwithstanding any
provision of Section 7.02 to the contrary:

(a)
A Transfer to which Lender has consented.

(b)
A Transfer that is not a prohibited Transfer pursuant to Section 7.02.

(c)
A Transfer that is conditionally permitted pursuant to Section 7.03 upon the
satisfaction of all applicable conditions.

(d)
The grant of a leasehold interest in an individual dwelling unit for a term of
2 years or less (or longer if approved by Lender in writing) not containing an
option to purchase.

(e)
Entering into any New Non-Residential Lease, or modifying or terminating any
Non-Residential Lease, in each case in compliance with Section 6.04.

(f)
A Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of Liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender.

(g)
The creation of a mechanic’s, materialman’s, or judgment Lien against the
Mortgaged Property, which is released of record, bonded, or otherwise remedied
to Lender’s satisfaction within 60 days of the date of creation; provided,
however, if Borrower is diligently prosecuting such release or other remedy and
advises Lender that such release or remedy cannot be consummated within such
60-day period, Borrower will have an additional period of time (not exceeding
120 days from the date of creation or such earlier time as may be required by
applicable law in which the lienor must act to enforce the Lien) within which to
obtain such release of record or consummate such other remedy.

(h)
If Borrower is a housing cooperative corporation or association, the Transfer of
the shares in the housing cooperative or the assignment of the occupancy
agreements or Leases relating thereto to tenant shareholders of the housing
cooperative or association.

(i)
A Supplemental Instrument that complies with Section 11.11 or Defeasance that
complies with Section 11.12.

(j)
A Preapproved Intrafamily Transfer pursuant to Section 7.04, if applicable.




Multifamily Loan and Security Agreement (CME)    Page 40

--------------------------------------------------------------------------------




7.02
Prohibited Transfers. The occurrence of any of the following Transfers will
constitute an Event of Default under this Loan Agreement:

(a)
A Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property, including the grant, creation or existence of any Lien on
the Mortgaged Property, whether voluntary, involuntary or by operation of law,
and whether or not such Lien has priority over the Lien of the Security
Instrument, other than the Lien of the Security Instrument or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, the Lien of
the Senior Instrument, or any other Lien to which Lender has consented.

(b)
A Transfer or series of Transfers of any legal or equitable interest of any
Guarantor which owns a direct or indirect interest in Borrower that result(s) in
such Guarantor no longer owning any direct or indirect interest in Borrower.

(c)
A Transfer or series of Transfers of any legal or equitable interest since the
Closing Date that result(s) in a change of more than 50% of the ownership
interests (or beneficial interests, if the applicable entity is a trust) in
Borrower or any Designated Entity for Transfers.

(d)
A Transfer of any general partnership interest in a partnership, or any manager
interest (whether a member manager or nonmember manager) in a limited liability
company, or a change in the trustee of a trust other than as permitted in
Section 7.04, if such partnership, limited liability company, or trust, as
applicable, is the Borrower or a Designated Entity for Transfers.

(e)
If Borrower or any Designated Entity for Transfers is a corporation whose
outstanding voting stock is held by 100 or more shareholders, other than a real
estate investment trust, one or more Transfers by a single transferor within a
12-month period affecting an aggregate of 10% or more of that stock.

(f)
The grant, creation or existence of any Lien, whether voluntary, involuntary or
by operation of law, and whether or not such Lien has priority over the Lien of
the Security Instrument, on any ownership interest in Borrower or any Designated
Entity for Transfers, if the foreclosure of such Lien would result in a Transfer
prohibited under Sections 7.02(b), (c), (d), or (e).

7.03
Conditionally Permitted Transfers. The occurrence of any of the following
Transfers will not constitute a prohibited Transfer under Section 7.02, provided
that Borrower has complied with all applicable specified conditions in this
Section.

(a)
Transfer by Devise, Descent or Operation of Law. Upon the death of a natural
person, a Transfer which occurs by devise, descent, or by operation of law to
one or more Immediate Family Members of such natural person or to a trust or
family conservatorship established for the benefit of such Immediate Family
Members (each a “Beneficiary”), provided that each of the following conditions
is satisfied:

(i)
The Property Manager (or a replacement Property Manager approved by Lender), if
applicable, continues to be responsible for the management of the Mortgaged
Property, and such Transfer will not result in a change in the day-to-day
operations of the Mortgaged Property.




Multifamily Loan and Security Agreement (CME)    Page 41

--------------------------------------------------------------------------------




(ii)
Lender receives confirmation acceptable to Lender, in Lender’s Discretion, that
Borrower continues to satisfy the requirements of Section 6.13.

(iii)
Each Guarantor executes such documents and agreements as Lender requires in
Lender’s Discretion to evidence and effect the ratification of each Guaranty, or
in the event of the death of any Guarantor, Borrower causes one of the following
to occur:

(A)
One or more Persons acceptable to Lender, in Lender’s Discretion, execute(s) and
deliver(s) to Lender a guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

(B)
The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

(iv)
Borrower gives Lender Notice of such Transfer together with copies of all
documents effecting such Transfer not more than 30 calendar days after the date
of such Transfer, and contemporaneously with the Notice, takes each of the
following additional actions:

(A)
Borrower reaffirms the representations and warranties under Article V.

(B) 
Borrower satisfies Lender, in Lender’s Discretion, that the Beneficiary’s
organization, credit and experience in the management of similar properties are
appropriate to the overall structure and documentation of the existing
financing.

(v)
Borrower or Beneficiary causes to be delivered to Lender such legal opinions as
Lender deems necessary, in Lender’s Discretion, including an opinion that the
Beneficiary and any SPE Equity Owner of Beneficiary is in compliance with
Section 6.13 (if applicable), a nonconsolidation opinion (if a nonconsolidation
opinion was delivered on the Closing Date and if required by Lender), an opinion
that the ratification of the Loan Documents and Guaranty (if applicable) have
been duly authorized, executed, and delivered and that the ratification
documents and Guaranty (if applicable) are enforceable as the obligations of
Borrower, Beneficiary or Guarantor, as applicable.

(vi)
Borrower (A) pays the Transfer Review Fee to Lender, and (B) pays or reimburses
Lender, upon demand, for all costs and expenses including all Attorneys’ Fees
and Costs, incurred by Lender in connection with such Transfer; provided,
however, that Lender will not be entitled to collect a Transfer Fee.




Multifamily Loan and Security Agreement (CME)    Page 42

--------------------------------------------------------------------------------




(b)
Easement, Restrictive Covenant or Other Encumbrance. The grant of an easement,
restrictive covenant or other encumbrance, provided that each of the following
conditions is satisfied:

(i) 
Borrower provides Lender with at least 30 days prior Notice of the proposed
grant and pays the Transfer Review Fee to Lender.

(ii) 
Prior to the grant, Lender determines, in Lender’s Discretion, that the
easement, restrictive covenant or other encumbrance will not materially affect
the operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property.

(iii) 
Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
reviewing Borrower’s request for Lender’s review of such grant of easement,
restrictive covenant or other encumbrance; provided, however, that Lender will
not be entitled to collect a Transfer Fee.

(iv)
If the Note is held by a REMIC trust, if required by Lender, Borrower provides
an opinion of counsel for Borrower, in form and substance satisfactory to Lender
in its sole and absolute discretion, confirming each of the following:

(A)
The grant of such easement has been effected in accordance with the requirements
of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation may be
modified, amended or replaced from time to time).

(B)
The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of such grant.

(C)
The REMIC trust will not incur a tax under Section 860G(d) of the Tax Code as a
result of such grant.

(c)
Publicly-Held Fund or Real Estate Investment Trust. If a Designated Entity for
Transfers is a publicly-held fund or real estate investment trust, either of the
following:

(i)
The public issuance of common stock, convertible debt, equity or other similar
securities (“Public Fund/REIT Securities”) and the subsequent Transfer of such
Public Fund/REIT Securities.

(ii)
The acquisition by a single Public Fund/REIT Securities holder of an ownership
percentage of 10% or more in the Designated Entity for Transfers, if Borrower
provides notice of that acquisition to Lender within 30 days following the
acquisition.

(d)
Reserved.



7.04
Preapproved Intrafamily Transfers. Not applicable.

7.05
Lender’s Consent to Prohibited Transfers.




Multifamily Loan and Security Agreement (CME)    Page 43

--------------------------------------------------------------------------------




(a)
Conditions for Lender’s Consent. With respect to a Transfer that would otherwise
constitute an Event of Default under this Article VII, Lender will consent,
without any adjustment to the rate at which the Indebtedness bears interest or
to any other economic terms of the Indebtedness set forth in the Note, provided
that, prior to such Transfer, each of the following requirements is satisfied:

(i)
Borrower has submitted to Lender all information required by Lender to make the
determination required by this Section along with the Transfer Review Fee.

(ii)
No Event of Default has occurred and is continuing and no event or condition has
occurred and is continuing that, with the giving of Notice or the passage of
time, or both, would become an Event of Default unless such Transfer would cure
the Event of Default.

(iii)
Lender in Lender’s Discretion has determined that the transferee meets Lender’s
eligibility, credit, management and other standards (including any standards
with respect to previous relationships between Lender and the transferee).

(iv)
Lender in Lender’s Discretion has determined that the transferee’s organization,
credit and experience in the management of similar properties to be appropriate
to the overall structure and documentation of the Loan.

(v)
Lender in Lender’s Discretion has determined that the Mortgaged Property will be
managed by a Property Manager meeting the requirements of Section 6.09(d).

(vi)
Lender in Lender’s Discretion has determined that the Mortgaged Property, at the
time of the proposed Transfer, meets all of Lender’s standards as to its
physical condition, occupancy, net operating income and the accumulation of
reserves.

(vii)
Lender in Lender’s Discretion has determined that the transferee and any SPE
Equity Owner of such transferee meet the requirements of Section 6.13.

(viii)
If a Supplemental Instrument is outstanding, Borrower has obtained the consent
of the Supplemental Lender.

(ix)
In the case of a Transfer of all or any part of the Mortgaged Property, each of
the following conditions is satisfied:

(A)
The transferee executes Lender’s then-standard assumption agreement that, among
other things, requires the transferee to perform all obligations of Borrower set
forth in the Note, the Security Instrument, this Loan Agreement and any other
Loan Document, and may require that the transferee comply with any provisions of
this Loan Agreement or any other Loan Document which previously may have been
waived or modified by Lender.

(B)
If Lender requires, the transferee causes one or more Persons acceptable to
Lender, in Lender’s Discretion, to execute and deliver to Lender a Guaranty in a
form acceptable to Lender.




Multifamily Loan and Security Agreement (CME)    Page 44

--------------------------------------------------------------------------------




(C)
The transferee executes such additional documentation (including filing
financing statements, as applicable) as Lender may require.

(x)
In the case of a Transfer of any interest in Borrower or a Designated Entity for
Transfers, if a Guarantor requests that Lender release the Guarantor from its
obligations under a Guaranty executed and delivered in connection with the Note,
this Loan Agreement or any of the other Loan Documents, then Borrower causes one
or more Persons acceptable to Lender, in Lender’s Discretion, to execute and
deliver to Lender a Guaranty in a form acceptable to Lender.

 
(xi)
Lender has received such legal opinions as Lender deems necessary, including an
opinion that the transferee and any SPE Equity Owner is in compliance with
Section 6.13, a nonconsolidation opinion (if a nonconsolidation opinion was
delivered on the Closing Date and if required by Lender), an opinion that the
assignment and assumption of the Loan Documents has been duly authorized,
executed, and delivered and that the assignment documents and the Loan Documents
are enforceable as the obligations of Borrower, transferee and Guarantor, as
applicable.

(xii)
Lender collects all costs, including the cost of all title searches, title
insurance and recording costs, and all Attorneys’ Fees and Costs incurred in
reviewing the Transfer request and any fees charged by the Rating Agencies.

(xiii)
At the time of the Transfer, Borrower pays the Transfer Fee to Lender.

(b)
Continuing Liability of Borrower. If Borrower requests a release of its
liability under the Loan Documents in connection with a Transfer of all of the
Borrower’s interest in the Mortgaged Property, and Lender approves the Transfer
pursuant to Section 7.05(a), then one of the following will apply:

(i)
If Borrower delivers to Lender a current Site Assessment which (A) is dated
within 90 days prior to the date of the proposed Transfer, and (B) evidences no
presence of Hazardous Materials on the Mortgaged Property and no other
Prohibited Activities or Conditions with respect to the Mortgaged Property
(“Clean Site Assessment”), then Lender will release Borrower from any liability
under Section 6.12 or Section 10.02(b) with respect to any indemnified matters
created or arising solely from any Prohibited Activities or Conditions first
existing after the date of the Transfer, provided such loss, liability, damage,
claim, cost or expense does not directly or indirectly arise from or relate to
any Prohibited Activities or Conditions existing prior to the date of the
Transfer.

(ii)
If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i), then Lender will release Borrower from all of Borrower’s
obligations under the Loan Documents except for liability under Section 6.12 or
Section 10.02(b).

(c)
Continuing Liability of Guarantor. If Guarantor requests a release of its
liability under the Guaranty in connection with a Transfer which Lender has
approved pursuant to Section 7.05(a), and Borrower has provided a replacement
Guarantor acceptable to Lender under the terms of Section 7.05(a)(ix)(B), then
one of the following will apply:




Multifamily Loan and Security Agreement (CME)    Page 45

--------------------------------------------------------------------------------




(i)
If Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Guarantor from Guarantor’s obligation to guaranty Borrower’s liability under
Section 6.12 or Section 10.02(b) with respect to any indemnified matters created
or arising solely from any Prohibited Activities or Conditions first existing
after the date of the Transfer, provided such loss, liability, damage, claim,
cost or expense does not directly or indirectly arise from or relate to any
Prohibited Activities or Conditions existing prior to the date of the Transfer.

(ii)
If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i), then Lender will release Guarantor from all of Guarantor’s
obligations except for Guarantor’s obligation to guaranty Borrower’s liability
under Section 6.12 or Section 10.02(b).

ARTICLE VIII     SUBROGATION.
If, and to the extent that, the proceeds of the Loan, or subsequent advances
under Section 9.02, are used to pay, satisfy or discharge a Prior Lien, such
Loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.
ARTICLE IX     EVENTS OF DEFAULT AND REMEDIES.
9.01
Events of Default. The occurrence of any one or more of the following will
constitute an Event of Default under this Loan Agreement:

(a)
Borrower fails to pay or deposit when due any amount required by the Note, this
Loan Agreement or any other Loan Document.

(b)
Borrower fails to maintain the Insurance coverage required by Section 6.10.

(c)
Borrower or any SPE Equity Owner fails to comply with the provisions of
Section 6.13 or if any of the assumptions contained in any nonconsolidation
opinions delivered to Lender at any time is or becomes untrue in any material
respect.

(d)
Borrower or any SPE Equity Owner, any of its officers, directors, trustees,
general partners or managers or any Guarantor commits fraud or a material
misrepresentation or material omission in connection with (i) the application
for or creation of the Indebtedness, (ii) any financial statement, Rent
Schedule, or other report or information provided to Lender during the term of
the Indebtedness, or (iii) any request for Lender’s consent to any proposed
action, including a request for disbursement of funds under this Loan Agreement.

(e)
Borrower fails to comply with the Condemnation provisions of Section 6.11.

(f)
A Transfer occurs that violates the provisions of Article VII, whether or not
any actual impairment of Lender’s security results from such Transfer.

(g)
A forfeiture action or proceeding, whether civil or criminal, is commenced which
could result in a forfeiture of the Mortgaged Property or otherwise materially
impair the Lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property.




Multifamily Loan and Security Agreement (CME)    Page 46

--------------------------------------------------------------------------------




(h)
Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Sections 9.01(a) through (g)), as and when
required, which failure continues for a period of 30 days after Notice of such
failure by Lender to Borrower. However, if Borrower’s failure to perform its
obligations as described in this Section 9.01(h) is of the nature that it cannot
be cured within the 30 day cure period after such Notice from Lender but
reasonably could be cured within 90 days, then Borrower will have additional
time as determined by Lender in Lender’s Discretion, not to exceed an additional
60 days, in which to cure such default, provided that Borrower has diligently
commenced to cure such default during the initial 30 day cure period and
diligently pursues the cure of such default. However, no such Notice or cure
periods will apply in the case of any such failure which could, in Lender’s
judgment, absent immediate exercise by Lender of a right or remedy under this
Loan Agreement, result in harm to Lender, danger to tenants or third parties, or
impairment of the Note, the Security Instrument or this Loan Agreement or any
other security given under any other Loan Document.

(i)
Borrower fails to perform any of its obligations as and when required under any
Loan Document other than this Loan Agreement which failure continues beyond the
applicable cure period, if any, specified in that Loan Document.

(j)
The holder of any other debt instrument secured by a mortgage, deed of trust or
deed to secure debt on the Mortgaged Property exercises any right to declare all
amounts due under that debt instrument immediately due and payable.

(k)
Any of the following occurs:

(i)
Borrower or any SPE Equity Owner commences any case, Proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors (A) seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debt, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets.

(ii)
Any party other than Lender commences any case, Proceeding, or other action of a
nature referred to in Section 9.01(k)(i) against Borrower or any SPE Equity
Owner which (A) results in the entry of an order for relief or any such
adjudication or appointment, or (B) has not been dismissed, discharged or bonded
for a period of 90 days.

(iii)
Any case, Proceeding or other action is commenced against Borrower or any SPE
Equity Owner seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of any order by a court of competent jurisdiction for any
such relief which is not vacated, discharged, or stayed or bonded pending appeal
within 90 days from the entry thereof.

(iv)
Borrower or any SPE Equity Owner takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Section 9.01(k)(i), (ii) or (iii).




Multifamily Loan and Security Agreement (CME)    Page 47

--------------------------------------------------------------------------------




(l)
Borrower or any SPE Equity Owner has made any representation or warranty in
Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect.

(m)
If the Loan is secured by an interest under a Ground Lease, Borrower fails to
comply with the provisions of Section 6.19.

(n)
If the Loan is a Supplemental Loan, any Event of Default occurs under (i) the
Senior Note, the Senior Instrument or any other Senior Loan Document, or
(ii) any loan document related to another loan in connection with the Mortgaged
Property, regardless of whether Borrower has obtained Supplemental Lender’s
approval of the placement of such Lien on the Mortgaged Property. In addition,
if the Loan is a Supplemental Loan, as Borrower under both the Supplemental
Instrument and the Senior Instrument, Borrower acknowledges and agrees that if
there is an Event of Default under the Supplemental Note, the Supplemental
Instrument or any other Supplemental Loan Document, such Event of Default will
be an Event of Default under the terms of the Senior Instrument and will entitle
Senior Lender to invoke any and all remedies permitted to Senior Lender by
applicable law, the Senior Note, the Senior Instrument or any of the other
Senior Loan Documents.

(o)
If the Mortgaged Property is subject to any covenants, conditions and/or
restrictions, land use restriction agreements or similar agreements, Borrower
fails to perform any of its obligations under any such agreement as and when
required, and such failure continues beyond any applicable cure period.

(p)
A Guarantor files for bankruptcy protection under the Bankruptcy Code or a
Guarantor voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights, or any creditor (other than
Lender) of a Guarantor commences any involuntary case against a Guarantor
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights, unless each of the following conditions is satisfied:

(i)
Borrower or Guarantor provides Notice of such action to Lender within 30 days
after the filing of such action.

(ii)
Either (A) the case is dismissed or discharged within 90 days after filing, or
(B) within 90 days following the date of such filing or commencement, the
affected Guarantor is replaced with one or more other Persons acceptable to
Lender, in Lender’s Discretion, each of whom executes and delivers to Lender a
replacement Guaranty in form and content acceptable to Lender, together with
such legal opinions as Lender deems necessary; provided, however, that if Lender
determines, in Lender’s Discretion, that any proposed replacement Guarantor is
not acceptable, then the action will constitute a prohibited Transfer governed
by Section 7.02.

(iii)
If Lender approves a replacement Guarantor, Borrower pays the Transfer Review
Fee to Lender.

(q)    With respect to a Guarantor, either of the following occurs:



Multifamily Loan and Security Agreement (CME)    Page 48

--------------------------------------------------------------------------------




(i)
The death of any Guarantor who is a natural person, unless within 30 days
following the Guarantor’s death, Borrower causes one of the following to occur:

(A)
One or more Persons acceptable to Lender, in Lender’s Discretion, execute(s) and
deliver(s) to Lender a guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

(B)
The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

(ii)
The dissolution of any Guarantor who is an entity, unless within 30 days
following the dissolution of the Guarantor, Borrower causes one or more Persons
acceptable to Lender, in Lender’s Discretion, to execute and deliver to Lender a
guaranty in a form acceptable to Lender and in substantially the same form as
the Guaranty executed on the Closing Date, without any cost or expense to
Lender.

(r)
If a Cap Agreement is required, Borrower fails to provide Lender with a
Replacement Cap Agreement prior to the expiration of the then-existing Cap
Agreement.

9.02
Protection of Lender’s Security; Security Instrument Secures Future Advances.

(a)
If Borrower fails to perform any of its obligations under this Loan Agreement or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Loan Agreement, including eminent domain, insolvency, code
enforcement, civil or criminal forfeiture, enforcement of Hazardous Materials
Laws, fraudulent conveyance or reorganizations or proceedings involving a
bankrupt or decedent, then Lender, in Lender’s Discretion, may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to perform such obligations of Borrower and to
protect Lender’s interest, including (i) payment of Attorneys’ Fees and Costs,
(ii) payment of fees and out-of-pocket expenses of accountants, inspectors and
consultants, (iii) entry upon the Mortgaged Property to make Repairs or secure
the Mortgaged Property, (iv) procurement of the Insurance required by
Section 6.10, (v) payment of amounts which Borrower has failed to pay under
Section 6.08, (vi) performance of Borrower’s obligations under Section 6.09, and
(vii) advances made by Lender to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

(b)
Any amounts disbursed by Lender under this Section 9.02, or under any other
provision of this Loan Agreement that treats such disbursement as being made
under this Section 9.02, will be secured by the Security Instrument, will be
added to, and become part of, the principal component of the Indebtedness, will
be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate.




Multifamily Loan and Security Agreement (CME)    Page 49

--------------------------------------------------------------------------------




(c)
Nothing in this Section 9.02 will require Lender to incur any expense or take
any action.

9.03
Remedies.

(a)
Upon an Event of Default, Lender may exercise any or all of its rights and
remedies provided under the Loan Documents and Borrower will pay all costs
associated therewith, including Attorneys’ Fees and Costs.

(b)
Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law or equity, and each will be cumulative and may be
exercised concurrently, independently or successively, in any order. Lender’s
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses.

(c)
Lender will have all remedies available to Lender under Revised Article 9 of the
Uniform Commercial Code of the Property Jurisdiction, the Loan Documents and
under applicable law.

(d)
Lender may also retain (i) all money in the Reserve Funds, including interest,
and (ii) any Cap Payment, and in Lender’s sole and absolute discretion, may
apply such amounts, without restriction and without any specific order of
priority, to the payment of any and all Indebtedness.

(e)
If a claim or adjudication is made that Lender has acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Loan
Agreement or the other Loan Documents, Lender has an obligation to act
reasonably or promptly, then Lender will not be liable for any monetary damages,
and Borrower’s sole remedy will be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably will be determined by an action seeking
declaratory judgment.

9.04
Forbearance.

(a)
Lender may (but will not be obligated to) agree with Borrower, from time to
time, and without giving Notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor or other third party obligor, to
take any of the following actions:

(i)
Extend the time for payment of all or any part of the Indebtedness.

(ii)
Reduce the payments due under this Loan Agreement, the Note or any other Loan
Document.

(iii)
Release anyone liable for the payment of any amounts under this Loan Agreement,
the Note or any other Loan Document.

(iv)
Accept a renewal of the Note.

(v)
Modify the terms and time of payment of the Indebtedness.




Multifamily Loan and Security Agreement (CME)    Page 50

--------------------------------------------------------------------------------




(vi)
Join in any extension or subordination agreement.

(vii)
Release any portion of the Mortgaged Property.

(viii)
Take or release other or additional security.

(ix)
Modify the rate of interest or period of amortization of the Note or change the
amount of the monthly installments payable under the Note.

(x)
Otherwise modify this Loan Agreement, the Note or any other Loan Document.

(b)
Any forbearance by Lender in exercising any right or remedy under the Note, this
Loan Agreement or any other Loan Document or otherwise afforded by applicable
law, will not be a waiver of or preclude the exercise of any other right or
remedy, or the subsequent exercise of any right or remedy. The acceptance by
Lender of payment of all or any part of the Indebtedness after the due date of
such payment, or in an amount which is less than the required payment, will not
be a waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any remedies for any
failure to make prompt payment. Enforcement by Lender of any security for the
Indebtedness will not constitute an election by Lender of remedies so as to
preclude the exercise of any other right available to Lender. Lender’s receipt
of any awards or proceeds under Sections 6.10 and 6.11 will not operate to cure
or waive any Event of Default.

9.05
Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
will have the right to determine the order in which any or all of the Mortgaged
Property will be subjected to the remedies provided in this Loan Agreement or
any other Loan Document or applicable law. Lender will have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of the Security
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Loan Agreement.

ARTICLE X    RELEASE; INDEMNITY.
10.01
Release. Borrower covenants and agrees that, in performing any of its duties
under this Loan Agreement, none of Lender, Loan Servicer or any of their
respective agents or employees will be liable for any losses, claims, damages,
liabilities and expenses that may be incurred by any of them as a result of such
performance, except that no party will be released from liability for any
losses, claims, damages, liabilities or expenses arising out of the willful
misconduct or gross negligence of such party.

10.02
Indemnity.

(a)
General Indemnity. Borrower agrees to indemnify, hold harmless and defend
Lender, including any custodian, trustee and other fiduciaries who hold or have
held a full or partial interest in the Loan for the benefit of third parties,
any prior owner or holder of the Note, the Loan Servicer, any prior Loan
Servicer, the officers, directors,




Multifamily Loan and Security Agreement (CME)    Page 51

--------------------------------------------------------------------------------




shareholders, partners, employees and trustees of each of the foregoing, and the
heirs, legal representatives, successors and assigns of each of the foregoing
(collectively, “Indemnitees”) against any and all losses, claims, damages,
liabilities and expenses including Attorneys’ Fees and Costs, which may be
imposed or incurred by any of them directly or indirectly arising out of, or in
any way relating to, or as a result of (i) any failure of the Mortgaged Property
to comply with the laws, regulations, ordinance, code or decree of any
Governmental Authority, including those pertaining to the Americans with
Disabilities Act, zoning, occupancy and subdivision of real property, (ii) any
obligation of Borrower under any Lease, and (iii) any accident, injury or death
to any natural person on the Mortgaged Property or any damage to personal
property located on the Mortgaged Property, except that no such party will be
indemnified from liability for any losses, claims, damages, liabilities or
expenses arising out of the willful misconduct or gross negligence of such
party.
(b)
Environmental Indemnity. Borrower agrees to indemnify, hold harmless and defend
Indemnitees from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

(i)
Any breach of any representation or warranty of Borrower in Section 5.05.

(ii)
Any failure by Borrower to perform any of its obligations under Section 6.12.

(iii)
The existence or alleged existence of any Prohibited Activity or Condition.

(iv)
The presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements.

(v)
The actual or alleged violation of any Hazardous Materials Law.

(c)
Indemnification Regarding ERISA Covenants. BORROWER WILL INDEMNIFY LENDER AND
DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE
TAXES, OR OTHER LOSS, COST, DAMAGE AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF
DEFAULT UNDER SECTION 6.20. THIS INDEMNITY WILL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THE SECURITY INSTRUMENT.

(d)
Securitization Indemnification.




Multifamily Loan and Security Agreement (CME)    Page 52

--------------------------------------------------------------------------------




(i)
Borrower agrees to indemnify, hold harmless and defend the Indemnified Parties
from and against any and all proceedings, losses, claims, damages, liabilities,
penalties, costs and expenses (whether initiated or sought by Governmental
Authorities or private parties), including Attorneys’ Fees and Costs, which may
be incurred by any Indemnified Party (either directly or indirectly), which
arise out of, are in any way related to, or are as a result of a claim that the
Borrower Information contains an untrue statement of any material fact or the
Borrower Information omits to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading (collectively, the “Securitization Indemnification”).

(ii)
Borrower will not be liable under the Securitization Indemnification if the
claim is based on Borrower Information which Lender has materially misstated or
materially misrepresented in the Disclosure Document.

(iii)    For purposes of this Section 10.02(d):
(A)
“Borrower Information” includes any information provided at any time to Lender
or Loan Servicer by Borrower, any SPE Equity Owner, any Guarantor, any Property
Manager or any Affiliates of the foregoing with respect to any of the following:

(1)
Any Person listed in Section 10.02(d)(iii)(A).

(2)
The Loan.

(3)
The Mortgaged Property.

Borrower Information includes (i) representations and warranties made in the
Loan Documents, (ii) financial statements of Borrower, any SPE Equity Owner, any
Designated Entity for Transfers or any Guarantor, and (iii) operating statements
and rent rolls with respect to the Mortgaged Property.
(B)
The term “Lender” includes its officers and directors.

(C)
An “Issuer Person” includes all of the following:

(1)    Any Affiliate of Lender that has filed the registration statement, if
any, relating to the Securitization.
(2)    Any Affiliate of Lender which is acting as issuer, depositor, sponsor
and/or in a similar capacity with respect to the Securitization.
(D)
The “Issuer Group” includes all of the following:

(1)    Each director and officer of any Issuer Person.
(2)    Each entity that Controls any Issuer Person within the meaning of Section
15 of the Securities Act or Section 20 of the Securities Exchange Act.



Multifamily Loan and Security Agreement (CME)    Page 53

--------------------------------------------------------------------------------




(E)
The “Underwriter Group” includes all of the following:

(1)    Each entity which is acting as an underwriter, manager, placement agent,
initial purchaser or in a similar capacity with respect to the Securitization.
(2)    Each of its directors and officers.
(3)    Each entity that Controls any such entity within the meaning of Section
15 of the Securities Act or Section 20 of the Securities Exchange Act and is
acting as an underwriter, manager, placement agent, initial purchaser or in a
similar capacity with respect to the Securitization.
(4)    The directors and officers of such entity described in
Section 10.02(d)(iii)(E)(1).
(F)
“Indemnified Party” or “Indemnified Parties” means one or more of Lender, Issuer
Person, Issuer Group, and Underwriter Group.

(e)
Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in Lender’s Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all costs and expenses incurred by Lender, including all
costs of settlements entered into in good faith, consultants’ fees and
Attorneys’ Fees and Costs.

(f)
Settlement or Compromise of Claims. Borrower will not, without the prior written
consent of those Indemnitees who are named as parties to a claim or legal or
administrative proceeding (“Claim”), settle or compromise the Claim if the
settlement (i) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender, or (ii) may materially and adversely affect Lender, as determined by
Lender in Lender’s Discretion.

(g)
Effect of Changes to Loan on Indemnification Obligations. Borrower’s obligation
to indemnify the Indemnitees will not be limited or impaired by any of the
following, or by any failure of Borrower or any Guarantor to receive notice of
or consideration for any of the following:

(i)
Any amendment or modification of any Loan Document.

(ii)
Any extensions of time for performance required by any Loan Document.




Multifamily Loan and Security Agreement (CME)    Page 54

--------------------------------------------------------------------------------




(iii)
Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness.

(iv)
The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Loan Agreement or any other Loan Document.

(v)
The release of Borrower or any other Person, by Lender or by operation of law,
from performance of any obligation under any Loan Document.

(vi)
The release or substitution in whole or in part of any security for the
Indebtedness.

(vii)
Lender’s failure to properly perfect any Lien or security interest given as
security for the Indebtedness.

(h)
Payments by Borrower. Borrower will, at its own cost and expense, do all of the
following:

(i)
Pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Article X.

(ii)
Reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Article X.

(iii)
Reimburse Indemnitees for any and all expenses, including Attorneys’ Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Article X, or in monitoring and participating in any
legal or administrative proceeding.

(i)
Other Obligations. The provisions of this Article X will be in addition to any
and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee will be
entitled to indemnification under this Article X without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Property or any other security, pursued any rights against any Guarantor, or
pursued any other rights available under the Loan Documents or applicable law.
If Borrower consists of more than one Person, the obligation of those Persons to
indemnify the Indemnitees under this Article X will be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Article X will
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the Lien of the Security Instrument.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
will have no obligation to indemnify the Indemnitees under this Article X after
the date of the release of record of the Lien of the Security Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.

ARTICLE XI     MISCELLANEOUS PROVISIONS.



Multifamily Loan and Security Agreement (CME)    Page 55

--------------------------------------------------------------------------------




11.01
Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower waives the
right to assert any statute of limitations as a bar to the enforcement of this
Loan Agreement or the Lien of the Security Instrument or to any action brought
to enforce any Loan Document. Borrower waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or otherwise to offset any obligations to make the
payments required by the Loan Documents. No failure by Lender to perform any of
its obligations under the Loan Documents will be a valid defense to, or result
in any offset against, any payments that Borrower is obligated to make under any
of the Loan Documents.

11.02
Governing Law; Consent to Jurisdiction and Venue.

(a)
This Loan Agreement, and any Loan Document which does not itself expressly
identify the law which is to apply to it, will be governed by the laws of the
Property Jurisdiction.

(b)
Borrower agrees that any controversy arising under or in relation to the Note,
the Security Instrument, this Loan Agreement or any other Loan Document may be
litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that may arise under or in relation to the
Note, any security for the Indebtedness or any other Loan Document. Borrower
irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 11.02 is intended to limit Lender’s right to bring any suit, action or
proceeding relating to matters under this Loan Agreement in any court of any
other jurisdiction.

11.03
Notice.

(a)
All Notices under or concerning this Loan Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows:

If to Lender:
Jones Lang LaSalle Operations, L.L.C.
3344 Peachtree Road NE, Suite 1200
Atlanta, Georgia 30326
Attention: Servicing Department
If to Borrower:
WAM McNeil Ranch, LLC
3625 Cumberland Boulevard, Suite 400
Atlanta, Georgia 30339
Attention: Jeffrey R. Sprain



(b)
Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 11.03. Each party agrees that it will not refuse
or reject delivery




Multifamily Loan and Security Agreement (CME)    Page 56

--------------------------------------------------------------------------------




of any Notice given in accordance with this Section 11.03, that it will
acknowledge, in writing, the receipt of any Notice upon request by the other
party and that any Notice rejected or refused by it will be deemed for purposes
of this Section 11.03 to have been received by the rejecting party on the date
so refused or rejected, as conclusively established by the records of the U.S.
Postal Service or the courier service.
(c)
Any Notice under the Note and any other Loan Document that does not specify how
Notices are to be given will be given in accordance with this Section 11.03.

11.04
Successors and Assigns Bound. This Loan Agreement will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Loan Agreement will inure to Lender’s successors and assigns.

11.05
Joint and Several Liability. If more than one Person signs this Loan Agreement
as Borrower, the obligations of such Persons will be joint and several.

11.06
Relationship of Parties; No Third Party Beneficiary.

(a)
The relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Loan Agreement will create
any other relationship between Lender and Borrower. Nothing contained in this
Loan Agreement will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

(b)
No creditor of any party to this Loan Agreement and no other Person will be a
third party beneficiary of this Loan Agreement or any other Loan Document.
Without limiting the generality of the preceding sentence, (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

11.07
Severability; Amendments.

(a)
The invalidity or unenforceability of any provision of this Loan Agreement will
not affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Loan Agreement contains
the entire agreement among the parties as to the rights granted and the
obligations assumed in this Loan Agreement.

(b)
This Loan Agreement may not be amended or modified except by a writing signed by
the party against whom enforcement is sought.

11.08
Disclosure of Information. Borrower acknowledges that Lender may provide to
third parties with an existing or prospective interest in the servicing,
enforcement, evaluation, performance, ownership, purchase, participation or
Securitization of the Loan, including any of the Rating Agencies, any entity
maintaining databases on the underwriting and performance of commercial mortgage
loans, as well as governmental regulatory agencies having regulatory authority
over Lender, any and all information which Lender now has or




Multifamily Loan and Security Agreement (CME)    Page 57

--------------------------------------------------------------------------------




may hereafter acquire relating to the Loan, the Mortgaged Property, Borrower,
any SPE Equity Owner or any Guarantor, as Lender determines necessary or
desirable and that such information may be included in disclosure documents in
connection with a Securitization or syndication of participation interests,
including a prospectus, prospectus supplement, offering memorandum, private
placement memorandum or similar document (each, a “Disclosure Document”) and
also may be included in any filing with the Securities and Exchange Commission
pursuant to the Securities Act or the Securities Exchange Act. To the fullest
extent permitted under applicable law, Borrower irrevocably waives all rights,
if any, to prohibit such disclosure, including any right of privacy.
11.09
Determinations by Lender. Unless otherwise provided in this Loan Agreement, in
any instance where the consent or approval of Lender may be given or is
required, or where any determination, judgment or decision is to be rendered by
Lender under this Loan Agreement, the granting, withholding or denial of such
consent or approval and the rendering of such determination, judgment or
decision will be made or exercised by Lender (or its designated representative)
at its sole and exclusive option and in its sole and absolute discretion.

11.10
Sale of Note; Change in Servicer; Loan Servicing. The Note or a partial interest
in the Note (together with this Loan Agreement and the other Loan Documents) may
be sold one or more times without prior Notice to Borrower. A sale may result in
a change of the Loan Servicer. There also may be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given Notice of the change. All actions regarding the
servicing of the Loan evidenced by the Note, including the collection of
payments, the giving and receipt of Notice, inspections of the Mortgaged
Property, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives Notice to
the contrary. If Borrower receives conflicting Notices regarding the identity of
the Loan Servicer or any other subject, any such Notice from Lender will govern.

11.11    Supplemental Financing.
(a)
This Section will apply only if at the time of any application referred to in
Section 11.11(b), Freddie Mac has in effect a product described in its
Multifamily Seller/Servicer Guide under which it purchases supplemental
mortgages on multifamily properties that meet specified criteria (“Supplemental
Mortgage Product”). For purposes of this Section 11.11 only, the term “Freddie
Mac” will include any affiliate or subsidiary of Freddie Mac.

(b)
After the first anniversary of the date of the Senior Indebtedness, Freddie Mac
will consider an application from an originating lender that is generally
approved by Freddie Mac to sell mortgages to Freddie Mac under the Supplemental
Mortgage Product (“Approved Seller/Servicer”) for the purchase by Freddie Mac of
a proposed indebtedness of Borrower to the Approved Seller/Servicer to be
secured by one or more Supplemental Instruments on the Mortgaged Property.
Freddie Mac will purchase each Supplemental Loan secured by the Mortgaged
Property if each of the following conditions is satisfied:

(i)
At the time of the proposed Supplemental Loan, no Event of Default may have
occurred and be continuing and no event or condition may have occurred and be
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.




Multifamily Loan and Security Agreement (CME)    Page 58

--------------------------------------------------------------------------------




(ii)
Borrower and the Mortgaged Property must be acceptable to Freddie Mac under its
Supplemental Mortgage Product.

(iii)
New loan documents must be entered into to reflect each Supplemental Loan, such
documents to be acceptable to Freddie Mac in its discretion.

(iv)
No Supplemental Loan may cause the combined debt service coverage ratio of the
Mortgaged Property after the making of that Supplemental Loan to be less than
the Required DSCR. As used in this Section, the term “combined debt service
coverage ratio” means, with respect to the Mortgaged Property, the ratio of:

(A)
the annual net operating income from the operations of the Mortgaged Property at
the time of the proposed Supplemental Loan,

to
(B)
the aggregate of the annual principal and interest payable on all of the
following:

(I)
the Indebtedness under this Loan Agreement (using a 30 year amortization
schedule),

(II)
any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property (using a 30 year amortization schedule for any Supplemental
Loans), and

(III)
the proposed “Indebtedness” for any Supplemental Loan (using a 30 year
amortization schedule).

As used in this Section, “annual principal and interest” with respect to an
adjustable-rate loan will be calculated by Freddie Mac using an interest rate
equal to one of the following:
(X) 
If the loan has an internal interest rate cap, the Capped Interest Rate.

(Y)
If the loan has an external interest rate cap, the external interest rate cap.

(Z)
If the loan has no interest rate cap, the greater of (I) 7%, or (II) the
then-current LIBOR Index Rate plus the Margin plus 300 basis points.

The annual net operating income of the Mortgaged Property will be as determined
by Freddie Mac in its discretion considering factors such as income in place at
the time of the proposed Supplemental Loan and income during the preceding
12 months, and actual, historical and anticipated operating expenses. Freddie
Mac will determine the combined debt service coverage ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations.
(v)
No Supplemental Loan may cause the combined loan to value ratio of the Mortgaged
Property after the making of that Supplemental Loan to exceed




Multifamily Loan and Security Agreement (CME)    Page 59

--------------------------------------------------------------------------------




the Required LTV, as determined by Freddie Mac. As used in this Section,
“combined loan to value ratio” means, with respect to the Mortgaged Property,
the ratio, expressed as a percentage, of:
(A)
the aggregate outstanding principal balances of all of the following:

(I)
the Indebtedness under this Loan Agreement,

(II)
any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property, and

(III)
the proposed “Indebtedness” for any Supplemental Loan,

to
(B)
the value of the Mortgaged Property.

Freddie Mac will determine the combined loan to value ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations. In addition, Freddie Mac, at Borrower’s expense, may obtain MAI
appraisals of the Mortgaged Property in order to assist Freddie Mac in making
the determinations under this Section. If Freddie Mac requires an appraisal,
then the value of the Mortgaged Property that will be used to determine whether
the Required LTV has been met will be the lesser of the appraised value set
forth in such appraisal or the value of the Mortgaged Property as determined by
Freddie Mac.
(vi)
Borrower’s organizational documents are amended to permit Borrower to incur
additional debt in the form of Supplemental Loans (Lender will consent to such
amendment(s)).

(vii)
One or more Persons acceptable to Freddie Mac executes and delivers to the
Approved Seller/Servicer a Guaranty in a form acceptable to Freddie Mac with
respect to the exceptions to non-recourse liability described in Freddie Mac’s
form promissory note, unless Freddie Mac has elected to waive its requirement
for a Guaranty.

(viii)
The loan term of each Supplemental Loan will be coterminous with the Senior
Indebtedness or longer than the Senior Indebtedness, in Freddie Mac’s
discretion.

(ix)
The Prepayment Premium Period of each Supplemental Loan will be coterminous with
the Prepayment Premium Period or the combined Lockout Period and Defeasance
Period, as applicable, of the Senior Indebtedness.

(x)
The interest rate of each Supplemental Loan will be determined by Freddie Mac in
its discretion.

(xi)
Lender enters into an intercreditor agreement (“Intercreditor Agreement”)
acceptable to Freddie Mac and to Lender for each Supplemental Loan.




Multifamily Loan and Security Agreement (CME)    Page 60

--------------------------------------------------------------------------------




(xii)
Borrower’s payment of fees and other expenses charged by Lender, Freddie Mac,
the Approved Seller/Servicer, and the Rating Agencies (including reasonable
Attorneys’ Fees and Costs) in connection with reviewing and originating each
Supplemental Loan.

(xiii)
Notwithstanding anything to the contrary in Article IV, Borrower will make all
required deposits under the Senior Indebtedness for the payment of any
Impositions, so long as a Supplemental Loan is outstanding, and such deposits
will be credited to the payment of any such required Impositions under any
Supplemental Loan.

(xiv)
If any covenants, conditions and restrictions affecting the Mortgaged Property
provide for a lien for any assessments or other unpaid amounts, Borrower will
provide satisfactory evidence that such lien will be subordinate to the lien of
the Supplemental Instrument.

(xv)
All other requirements of the Supplemental Mortgage Product must be met, unless
Freddie Mac has elected to waive one or more of its requirements.

(c)
No later than 5 Business Days after Lender’s receipt of a written request from
Borrower, Lender will provide the following information to an Approved
Seller/Servicer:

(i)
The then-current outstanding principal balance of the Senior Indebtedness.

(ii)
Payment history of the Senior Indebtedness.

(iii)
Whether any Reserve Funds are being collected on the Senior Indebtedness and the
amount of each such Reserve Fund deposit as of the date of the request.

(iv)
Whether any Repairs, Capital Replacements or improvements or rental achievement
or burn-off guaranty requirements are existing or outstanding under the terms of
the Senior Indebtedness.

(v)
A copy of the most recent inspection report for the Mortgaged Property.

(vi)
Whether any modifications or amendments have been made to the Loan Documents for
the Senior Indebtedness since origination of the Senior Indebtedness and, if
applicable, a copy of such modifications and amendments.

(vii)
Whether to Lender’s knowledge any Event of Default exists under the Senior
Indebtedness.

Lender will only be obligated to provide this information in connection with
Borrower’s request for a Supplemental Loan from an Approved Seller/Servicer.
Notwithstanding anything in this Section to the contrary, if Freddie Mac is the
owner of the Note, this Section 11.11(c) is not applicable.
(d)
Lender will have no obligation to consent to any mortgage or Lien on the
Mortgaged Property that secures any indebtedness other than the Indebtedness,
except as set forth in this Loan Agreement.




Multifamily Loan and Security Agreement (CME)    Page 61

--------------------------------------------------------------------------------




(e)
If a Supplemental Loan is made to Borrower, Borrower agrees that the terms of
the Intercreditor Agreement will govern with respect to any distributions of
excess proceeds by Lender to the Supplemental Lender, and Borrower agrees that
Lender may distribute any excess proceeds received by Lender pursuant to the
Loan Documents to Supplemental Lender pursuant to the Intercreditor Agreement.

11.12
Defeasance. (Section Applies if Loan is Assigned to REMIC Trust Prior to the
Cut-off Date). This Section 11.12 will apply if the Note is assigned to a REMIC
trust prior to the Cut-off Date, and, subject to Section 11.12(a) and (c),
Borrower will have the right to defease the Loan in whole (“Defeasance”) and
obtain the release of the Mortgaged Property from the Lien of the Security
Instrument upon the satisfaction of each of the following conditions:

(a)
Borrower will not have the right to obtain Defeasance at any of the following
times:

(i)
If the Loan is not assigned to a REMIC trust.

(ii)
During the Lockout Period.

(iii)
After the expiration of the Defeasance Period.

(iv)
After Lender has accelerated the maturity of the unpaid principal balance of,
accrued interest on, and other amounts payable under, the Note pursuant to
Section 11 of the Note.

(b)
Borrower will give Lender Notice (“Defeasance Notice”) specifying a Business Day
(“Defeasance Closing Date”) on which Borrower desires to close the Defeasance.
The Defeasance Closing Date specified by Borrower may not be more than
60 calendar days, nor less than 30 calendar days, after the date on which the
Defeasance Notice is received by Lender. Lender will acknowledge receipt of the
Defeasance Notice and will state in such receipt whether Lender will designate
the Successor Borrower or will permit Borrower to designate the Successor
Borrower.

(c)
The Defeasance Notice must be accompanied by a $10,000 non-refundable fee
(“Defeasance Fee”). If Lender does not receive the Defeasance Fee, then
Borrower’s right to obtain Defeasance pursuant to that Defeasance Notice will
terminate.

(d)
(i)    If Borrower timely pays the Defeasance Fee, but Borrower fails to perform
its other obligations under this Section, Lender will have the right to retain
the Defeasance Fee as liquidated damages for Borrower’s default and, except as
provided in Section 11.12(d)(ii), Borrower will be released from all further
obligations under this Section 11.12. Borrower acknowledges that Lender will
incur financing costs in arranging and preparing for the release of the
Mortgaged Property from the Lien of the Security Instrument in reliance on the
executed Defeasance Notice. Borrower agrees that the Defeasance Fee represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Loan Agreement, of the damages Lender will incur by reason of
Borrower’s default.

(ii)
If the Defeasance is not consummated on the Defeasance Closing Date for any
reason, Borrower agrees to reimburse Lender for all third party costs and
expenses (other than financing costs covered by Section 11.12(d)(i)) incurred by
Lender in reliance on the executed Defeasance Notice, within 5 Business Days
after Borrower receives a written demand for payment,




Multifamily Loan and Security Agreement (CME)    Page 62

--------------------------------------------------------------------------------




accompanied by a statement, in reasonable detail, of Lender’s third party costs
and expenses.
(iii)
All payments required to be made by Borrower to Lender pursuant to this
Section 11.12 will be made by wire transfer of immediately available funds to
the account(s) designated by Lender in its acknowledgement of the Defeasance
Notice.

(e)
No Event of Default has occurred and is continuing.

(f)
Each of the following documents must be delivered to Lender on or prior to the
Defeasance Closing Date:

(i)
An opinion of counsel for Borrower, in form and substance satisfactory to
Lender, to the effect that Lender has a valid and perfected Lien and security
interest of first priority in the Defeasance Collateral and the proceeds
thereof.

(ii)
An opinion of counsel for Borrower, in form and substance satisfactory to
Lender, to the effect that the Pledge Agreement is duly authorized, executed,
delivered and enforceable against Borrower in accordance with the respective
terms.

(iii)
Unless waived by Lender or unless Lender designates the Successor Borrower, an
opinion of counsel for Successor Borrower, in form and substance satisfactory to
Lender, to the effect that the Transfer and Assumption Agreement is duly
authorized, executed, delivered and enforceable against Successor Borrower in
accordance with the respective terms.

(iv)
Unless waived by Lender or unless Lender designates the Successor Borrower, an
opinion of counsel for Successor Borrower, in form and substance satisfactory to
Lender, to the effect that the Successor Borrower has been validly created.

(v)
If Borrower designates the Successor Borrower, an opinion of counsel for
Successor Borrower, in form and substance satisfactory to Lender and to the
Rating Agencies, with regard to nonconsolidation of the assets of the Successor
Borrower with those of its Affiliates by a bankruptcy court.

(vi)
Unless waived by Lender, an opinion of counsel for Borrower, in form and
substance satisfactory to Lender, confirming each of the following:

(A)
If, as of the Defeasance Closing Date, the Note is held by a REMIC trust, (1)
the Defeasance has been effected in accordance with the requirements of Treasury
Regulation Section 1.860G-2(a)(8) (as such regulation may be modified, amended
or replaced from time to time), (2) the qualification and status of the REMIC
trust as a REMIC will not be adversely affected or impaired as a result of the
Defeasance, and (3) the REMIC trust will not incur a tax under Section 860G(d)
of the Tax Code as a result of the Defeasance.




Multifamily Loan and Security Agreement (CME)    Page 63

--------------------------------------------------------------------------------




(B)
The Defeasance will not result in a “sale or exchange” of the Note within the
meaning of Section 1001(c) of the Tax Code and the temporary and final
regulations promulgated thereunder.

(vii)
Unless waived by Lender, a written certificate from an independent certified
public accounting firm (reasonably acceptable to Lender), confirming that the
Defeasance Collateral will generate cash sufficient to make all Scheduled Debt
Payments as they fall due under the Note, including full payment due on the Note
on the Maturity Date.

(viii)
Lender’s form of a pledge and security agreement (“Pledge Agreement”) and
financing statements which pledge and create a first priority security interest
in the Defeasance Collateral in favor of Lender.

(ix)
Lender’s form of a transfer and assumption agreement (“Transfer and Assumption
Agreement”), whereupon Borrower and any Guarantor (in each case, subject to
satisfaction of all requirements under this Loan Agreement) will be relieved
from liability in connection with the Loan (other than any liability under
Sections 6.12 and 10.02 for events that occur prior to the Defeasance Closing
Date, whether discovered before or after the Defeasance Closing Date) and
Successor Borrower will assume all remaining obligations.

(x)
Forms of all documents necessary to release the Mortgaged Property from the
Liens created by the Security Instrument and related UCC financing statements
(collectively, “Release Instruments”), each in appropriate form required by the
state in which the Mortgaged Property is located.

(xi)
Such other opinions, certificates, documents or instruments as Lender may
reasonably request.

(g)
Borrower will deliver to Lender on or prior to the Defeasance Closing Date each
of the following:

(i)
The Defeasance Collateral, which meets all of the following requirements:

(A)    It is owned by Borrower, free and clear of all Liens and claims of
third-parties.
(B)    It is in an amount to provide for (A) redemption payments to occur prior,
but as close as possible, to all successive Installment Due Dates occurring
under the Note after the Defeasance Closing Date, and (B) deliver redemption
proceeds at least equal to the amount of principal and interest due on the Note
on each Installment Due Date including full payment due on the Note on the
Maturity Date (“Scheduled Debt Payments”).
(C)    It is arranged such that redemption payments received from the Defeasance
Collateral are paid directly to Lender to be applied on account of the Scheduled
Debt Payments.
(D)    Unless otherwise agreed in writing by Lender, the pledge of the
Defeasance Collateral will be effected through the book-entry



Multifamily Loan and Security Agreement (CME)    Page 64

--------------------------------------------------------------------------------




facilities of a qualified securities intermediary designated by Lender in
conformity with all applicable laws.
(ii)
All accrued and unpaid interest and all other sums due under the Note, this Loan
Agreement and under the other Loan Documents, including all amounts due under
Section 11.12(i), up to the Defeasance Closing Date.

(h)
If Lender permits Borrower to designate the Successor Borrower, then Borrower
will, at Borrower’s expense, designate or establish an accommodation borrower
(“Successor Borrower”) satisfactory to Lender (or Lender, at its option, may
designate the Successor Borrower) which satisfies Lender’s then current
requirements for a “Single Purpose Entity” to assume at the time of Defeasance
ownership of the Defeasance Collateral and liability for all of Borrower’s
obligations under the Pledge Agreement and the Loan Documents (to the extent
that liability thereunder survives release of the Lien of the Security
Instrument). Borrower will pay to Successor Borrower a fee of $1,000.00 as
consideration of Successor Borrower’s assumption of Borrower’s obligations under
the Loan Documents. Notwithstanding any contrary provision in this Loan
Agreement, no Transfer Fee is payable to Lender upon a Transfer of the Loan in
accordance with this Section.

(i)
Borrower will pay all reasonable costs and expenses incurred by Lender in
connection with the Defeasance in full on or prior to the Defeasance Closing
Date, which payment is required prior to Lender’s issuance of the Release
Instruments and whether or not Defeasance is completed. Such expenses include
the following:

(A)
All fees, costs and expenses incurred by Lender and its agents in connection
with the Defeasance (including reasonable Attorneys’ Fees and Costs for the
review and preparation of the Pledge Agreement and of the other materials
described in this Loan Agreement and any related documentation, and any
servicing fees, Rating Agencies’ fees or other costs related to the Defeasance).

(B)
Reasonable Attorneys’ Fees and Costs.

(C)
A processing fee to cover Lender’s administrative costs to process Borrower’s
Defeasance request.

Lender reserves the right to require that Borrower post a deposit to cover costs
which Lender reasonably anticipates will be incurred.
11.13
Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender, and
each successor to Lender’s interest, may (without prior Notice to Borrower or
Borrower’s prior consent), sell or grant participations in the Loan (or any part
of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or include the Loan as part of a trust. Borrower, at its
expense, agrees to cooperate with all reasonable requests of Lender in
connection with any of the foregoing including executing any financing
statements or other documents deemed necessary by Lender or its transferee to
create, perfect or preserve the rights and interest to be acquired by such
transferee, providing any updated financial information with appropriate
verification through auditors letters, delivering revised organizational
documents and counsel opinions satisfactory to the Rating Agencies, executed
amendments to the Loan Documents, and review information contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplements or other Disclosure Document, and providing a mortgagor estoppel
certificate and such




Multifamily Loan and Security Agreement (CME)    Page 65

--------------------------------------------------------------------------------




other information about Borrower, any SPE Equity Owner, any Guarantor, any
Property Manager or the Mortgaged Property as Lender may require for Lender’s
offering materials.
11.14
Cooperation with Rating Agencies and Investors. Borrower covenants and agrees
that if Lender decides to include the Loan as an asset of a Secondary Market
Transaction, Borrower will (a) at Lender’s request, meet with representatives of
the Rating Agencies and/or investors to discuss the business and operations of
the Mortgaged Property, and (b) permit Lender or its representatives to provide
related information to the Rating Agencies and/or investors, and (c) cooperate
with the reasonable requests of the Rating Agencies and/or investors in
connection with all of the foregoing.

11.15
Time is of the Essence. Time is of the essence with respect to each covenant of
this Loan Agreement.

ARTICLE XII     DEFINITIONS.
The following terms, when used in this Loan Agreement (including when used in
the recitals), will have the following meanings:
“Affiliate” of any Person means (i) any other Person which, directly or
indirectly, is in Control of, is under the Control of, or is under common
Control with, such Person; (ii) any other Person who is a director or officer of
(A) such Person, (B) any subsidiary of such Person, or (C) any Person described
in clause (i) of this definition; or (iii) any corporation, limited liability
company or partnership which has as a director any Person described in
Section (ii) of this definition.
“Aggregate Carrier Exposure” means:
(i)
For each individual carrier providing Hazard Insurance, one of the following:

(A)     The sum of the required building coverage limits and required business
income/rental value Insurance if such coverage is provided by specific Insurance
or a policy covering only the Mortgaged Property.
(B)     The blanket Insurance or master program limit if such coverage is
provided by a Blanket Insurance Policy or master program from a single carrier.
(C)     The total limit provided by the carrier in all layers in which the
carrier participates if such coverage is provided by a Blanket Insurance Policy
or master program with more than one carrier participating with layered limits.
(ii)
For each individual carrier providing liability Insurance pursuant to
Section 6.10(a)(ii) or as otherwise required by Lender, one of the following:

(A)     The total aggregate limits (general liability plus excess/umbrella) if
such coverage is provided by specific Insurance or a policy covering only the
Mortgaged Property.
(B)     The total aggregate limits (general liability plus excess/umbrella) if
such coverage is provided by liability Insurance for multiple properties or a
master program from a single carrier.



Multifamily Loan and Security Agreement (CME)    Page 66

--------------------------------------------------------------------------------




(C)     The total limit provided by the carrier in all layers in which the
carrier participates if such coverage is provided by an individual policy,
liability Insurance policy for multiple properties or a master program with more
than one carrier participating with layered limits Blanket Insurance Policy or
master program with more than one carrier participating with layered limits.
“Approved Seller/Servicer” is defined in Section 11.11(b).
“Assignment of Management Agreement” means the Assignment of Management
Agreement and Subordination of Management Fees of even date herewith among
Borrower, Lender and Property Manager, including all schedules, riders, allonges
and addenda, as such Assignment of Management Agreement may be amended from time
to time.
“Attorneys’ Fees and Costs” means (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; (iii) investigatory fees; and (iv) costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.
“Blanket Insurance Policy” is defined in Section 6.10(h).
“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Loan Agreement, together with their successors and assigns.
“Borrower Information” is defined in Section 10.02(d).
“Borrower Principal” means any of the following:
(i)
Any general partner of Borrower (if Borrower is a partnership).

(ii)
Any manager or managing member of Borrower (if Borrower is a limited liability
company).

(iii)
Any Person (limited partner, member or shareholder) with a collective direct or
indirect equity interest in Borrower equal to or greater than 25%.

(iv)
Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

“Borrower Proof of Loss Threshold” means $68,000.00.
“Borrower Proof of Loss Maximum” means $272,000.00.
“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.



Multifamily Loan and Security Agreement (CME)    Page 67

--------------------------------------------------------------------------------




“Cap Agreement” means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement obtained by
Borrower from a Cap Provider as a requirement of any Loan Document or as a
condition of Lender’s making the Loan.
“Cap Collateral” means all of the following:
(i)    The Cap Agreement.
(ii)    The Cap Payments.
(iii)    All rights of Borrower under any Cap Agreement and all rights of
Borrower to all Cap Payments, including contract rights and general intangibles,
whether existing now or arising after the date of this Loan Agreement.
(iv)    All rights, liens and security interests or guaranties granted by a Cap
Provider or any other Person to secure or guaranty payment of any Cap Payments
whether existing now or granted after the date of this Loan Agreement.
(v)    All documents, writings, books, files, records and other documents
arising from or relating to any of the foregoing, whether existing now or
created after the date of this Loan Agreement.
(vi)    All cash and non-cash proceeds and products of (ii) through (v) of this
definition.
“Cap Payment(s)” means any and all monies payable pursuant to any Cap Agreement
by a Cap Provider.
“Cap Provider” means the interest rate cap provider or other counterparty to a
Cap Agreement or any guarantor of the obligations of any such cap provider or
counterparty.
“Capital Replacement” means the replacement of those items listed on Exhibit F
and such other replacements of equipment, major components or capital systems
related to the Improvements as may be approved in writing or required by Lender.
“Capped Interest Rate” is defined in the Note.
“Claim” is defined in Section 10.02(f).
“Clean Site Assessment” is defined in Section 7.05(b)(i).
“Closing Date” means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.
“Commitment Letter” means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan,
as such document may have been modified, amended or extended.
“Completion Date” means July 23, 2013, or such other date(s) as may be specified
for particular Repairs in Exhibit C, as such date may be extended.
“Condemnation” is defined in Section 6.11(a).



Multifamily Loan and Security Agreement (CME)    Page 68

--------------------------------------------------------------------------------




“Control” means to possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.
“Cut-off Date” is defined in the Note.
“Default Rate” is defined in the Note.
“Defeasance” is defined in Section 11.12.
“Defeasance Closing Date” is defined in Section 11.12(b).
“Defeasance Collateral” means (i) a Freddie Mac Debt Security, (ii) a Fannie Mae
Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB Obligations.
“Defeasance Fee” is defined in Section 11.12(c).
“Defeasance Notice” is defined in Section 11.12(b).
“Defeasance Period” is defined in the Note.
“Designated Entity for Transfers” means each entity so identified in Exhibit I,
and that entity’s successors and permitted assigns.
“Disclosure Document” is defined in Section 11.08.
“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by Moody’s Investors Service, Inc. and F-3 by Fitch, Inc.
in the case of accounts in which funds are held for 30 days or less or, in the
case of letters of credit or accounts in which funds are held for more than
30 days, the long term unsecured debt obligations of which are rated at least
“A” by Fitch, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and “A2” by Moody’s Investors Service, Inc. If at
any time an Eligible Institution does not meet the required rating, the Loan
Servicer must move the Eligible Account within 30 days of such event to an
appropriately rated Eligible Institution.
“Environmental Inspections” is defined in Section 6.12(e).



Multifamily Loan and Security Agreement (CME)    Page 69

--------------------------------------------------------------------------------




“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event of Default” means the occurrence of any event listed in Section 9.01.
“External Cap Agreement Reserve Fund” means the account established pursuant to
Section 4.07, if applicable, to pay for the cost of a Replacement Cap Agreement.
“Fannie Mae Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by the Federal National Mortgage
Association.
“FHLB Obligations” mean direct, non-callable and non-redeemable securities
issued, or fully insured as to payment, by the Federal Home Loan Bank.
“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.
“Freddie Mac” means the Federal Home Loan Mortgage Corporation.
“Freddie Mac Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by Freddie Mac.
“Freddie Mac Web Site” means the web site of Freddie Mac, located at
www.freddiemac.comwww.freddiemac.com.
“GAAP” means generally accepted accounting principles.
“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.
“Guarantor” means the Person(s) required by Lender to guaranty all or a portion
of Borrower’s obligations under the Loan Documents, as set forth in the
Guaranty. The required Guarantors are set forth in Exhibit I.


“Guaranty” means the Guaranty executed by Guarantor and/or any replacement or
supplemental guaranty executed pursuant to the terms of this Loan Agreement.
“Hazard Insurance” is defined in Section 6.10(a).



Multifamily Loan and Security Agreement (CME)    Page 70

--------------------------------------------------------------------------------




“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead-based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
Governmental Authority; any substance that requires special handling and any
other material or substance now or in the future that (i) is defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” or “pollutant” by or within the
meaning of any Hazardous Materials Law, or (ii) is regulated in any way by or
within the meaning of any Hazardous Materials Law.
“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.
“HVAC System” is defined in Section 6.10(a)(v).
“Immediate Family Members” means a Person’s spouse, parent, child (including
stepchild), grandchild (including step-grandchild) or sibling.
“Imposition Reserve Deposits” is defined in Section 4.02(a).
“Impositions” is defined in Section 4.02(a).
“Improvements” means the buildings, structures and improvements now constructed
or at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.
“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Loan Agreement or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 9.02 to
protect the security of the Security Instrument.
“Indemnified Party/ies” is defined in Section 10.02(d).
“Indemnitees” is defined in Section 10.02(a).
“Inspection Fee” means a fee payable to Lender or Loan Servicer for performing
any inspection required by this Agreement in an amount not to exceed $500.00 per
inspection.
“Insurance” means Hazard Insurance, liability insurance and all other insurance
that Lender requires Borrower to maintain pursuant to this Loan Agreement.
“Intercreditor Agreement” is defined in Section 11.11(b)(xi).



Multifamily Loan and Security Agreement (CME)    Page 71

--------------------------------------------------------------------------------




“Investment Fee” means a one time fee for establishing the (i) Replacement
Reserve Fund in the amount of $250.00, and (ii) Repair Reserve Fund in the
amount of $250.00.
“Issuer Group” is defined in Section 10.02(d).
“Issuer Person” is defined in Section 10.02(d).
“Land” means the land described in Exhibit A.
“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.
“Lender” means the entity identified as “Lender” in the first paragraph of this
Loan Agreement, or any subsequent holder of the Note.
“Lender’s Discretion” means Lender’s reasonable discretion unless otherwise set
forth in this Loan Agreement.
“Letter of Credit” means any letter of credit required under the terms of this
Loan Agreement.
“LIBOR Index Rate”, if applicable, is defined in the Note.
“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on the Mortgaged Property.
“Loan” is defined on Page 1 of this Loan Agreement.
“Loan Agreement” means this Multifamily Loan and Security Agreement.
“Loan Application” is defined in Section 5.16(a).
“Loan Documents” means the Note, the Security Instrument, this Loan Agreement,
all guaranties, all indemnity agreements, all collateral agreements, UCC
filings, O&M Programs, the MMP and any other documents now or in the future
executed by Borrower, any Guarantor or any other Person in connection with the
Loan evidenced by the Note, as such documents may be amended from time to time.
“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument, this Loan Agreement and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of Lender.
Unless Borrower receives Notice to the contrary, the Loan Servicer is the entity
identified as “Lender” in the first paragraph of this Loan Agreement.
“Lockout Period” is defined in the Note.
“Manager” or “Managers” means a Person who is named or designated as a manager
or managing member or otherwise acts in the capacity of a manager or managing
member of a limited liability company in a limited liability company agreement
or similar instrument under which the limited liability company is formed or
operated.



Multifamily Loan and Security Agreement (CME)    Page 72

--------------------------------------------------------------------------------




“Margin”, if applicable, is defined in the Note.
“Material Adverse Change” means any set of circumstances or events which, in
Lender’s Discretion would have or is then reasonably expected to have a Material
Adverse Effect on (i) the validity or enforceability of this Loan Agreement or
the other Loan Documents taken as a whole, (ii) the ability of Borrower to duly
and punctually pay the Indebtedness or perform its obligations, (iii) the
ability of Lender to enforce its legal remedies pursuant to this Loan Agreement
or the other Loan Documents taken as a whole, including by realizing upon any
collateral or any guaranty, (iv) the business prospects or financial condition
of Borrower or any Guarantor, (v) the financial performance or market value of
the Mortgaged Property, or (vi) the compliance of the Mortgaged Property with
any law dealing with the use, ownership or operation of the Mortgaged Property
or any law, the noncompliance with which could reasonably be expected to have a
Material Adverse Effect on the financial performance or market value of the
Mortgaged Property.
“Material Adverse Effect” means a significant detrimental effect on (i) the
Mortgaged Property, (ii) the business, prospects, profits, operations or
condition (financial or otherwise) of Borrower, (iii) the enforceability,
validity, perfection or priority of the Lien of any Loan Document, or (iv) the
ability of Borrower to perform any obligations under any Loan Document.
“Maturity Date” means the Scheduled Maturity Date, as defined in the Note.
“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Loan Agreement.
“Modified Non-Residential Lease” means an extension or modification of any
Non-Residential Lease, which Non-Residential Lease was in existence as of the
date of this Loan Agreement.
“Mold” means mold, fungus, microbial contamination or pathogenic organisms.
“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:
(i)
The Land, or, if Borrower’s interest in the Land is pursuant to a Ground Lease,
the Ground Lease and the Leasehold Estate.

(ii)
The Improvements.

(iii)
The Fixtures.

(iv)
The Personalty.

(v)
All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements, rights of
way, strips and gores of land, streets, alleys, roads, sewer rights, waters,
watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

(vi)
All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the Insurance pursuant to Lender’s requirement.

(vii)
All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land or the Leasehold Estate, as
applicable, the




Multifamily Loan and Security Agreement (CME)    Page 73

--------------------------------------------------------------------------------




Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from Condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof.
(viii)
All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.

(ix)
All proceeds from the conversion, voluntary or involuntary, of any of the items
described in items (i) through (viii) of this definition, into cash or
liquidated claims, and the right to collect such proceeds.

(x)
All Rents and Leases.

(xi)
All earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Loan.

(xii)
All Imposition Reserve Deposits.

(xiii)
All refunds or rebates of Impositions by any Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Loan Agreement is dated).

(xiv)
All tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits.

(xv)
All names under or by which any of the Mortgaged Property may be operated or
known, and all trademarks, trade names and goodwill relating to any of the
Mortgaged Property.

(xvi)
If required by the terms of Section 4.05, all rights under the Letter of Credit
and the Proceeds, as such Proceeds may increase or decrease from time to time.

(xvii) If the Note provides for interest to accrue at an adjustable or variable
rate and there is a Cap Agreement, the Cap Collateral.
“New Non-Residential Lease” is any Non-Residential Lease not in existence as of
the date of this Loan Agreement.
“NFIP” is defined in Section 6.10(a)(iv).
“Non-Residential Lease” is a Lease of a portion of the Mortgaged Property to be
used for non-residential purposes.
“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Loan Agreement,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.



Multifamily Loan and Security Agreement (CME)    Page 74

--------------------------------------------------------------------------------




“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03.
“O&M Program” is defined in Section 6.12(c) and consists of the following:
Asbestos.
“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.
“Personalty” means all of the following:
(i)
Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

(ii)
Equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).

(iii)
Other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

(iv)
Any operating agreements relating to the Land or the Improvements.

(v)
Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

(vi)
All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

(vii)
Any rights of Borrower in or under any Letter of Credit.

“Pledge Agreement” is defined in Section 11.12(f)(viii).
“Preapproved Intrafamily Transfer” is defined in Section 7.04.
“Prepayment Premium Period” is defined in the Note.
“Prior Lien” means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.
“Proceeding” means, whether voluntary or involuntary, any case, proceeding or
other action against Borrower or any SPE Equity Owner under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.
“Proceeds” means the cash obtained by a draw on a Letter of Credit.



Multifamily Loan and Security Agreement (CME)    Page 75

--------------------------------------------------------------------------------




“Prohibited Activity or Condition” means each of the following:
(i)
The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

(ii)
The transportation of any Hazardous Materials to, from or across the Mortgaged
Property.

(iii)
Any occurrence or condition on the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws.

(iv)
Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property.

(v)
Any violation or noncompliance with the terms of any O&M Program.

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of (i) pre-packaged supplies, cleaning materials and petroleum
products customarily used in the operation and maintenance of comparable
multifamily properties, (ii) cleaning materials, personal grooming items and
other items sold in pre-packaged containers for consumer use and used by tenants
and occupants of residential dwelling units in the Mortgaged Property, and (iii)
petroleum products used in the operation and maintenance of motor vehicles from
time to time located on the Mortgaged Property’s parking areas, so long as all
of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.
“Property Jurisdiction” means the jurisdiction in which the Land is located.
“Property Manager” means Preferred Residential Management, LLC, a Georgia
limited liability company.
“Property Seller” is defined in Section 5.24.
“Public Fund/REIT Securities” is defined in Section 7.03(c).
“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., or
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., or any successor entity of the foregoing, or any other nationally
recognized statistical rating organization.
“Release Instruments” is defined in Section 11.12(f)(x).
“Remedial Work” is defined in Section 6.12(f).
“Rent(s)” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due or to become due.
“Rent Schedule” means a written schedule for the Mortgaged Property showing the
name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the



Multifamily Loan and Security Agreement (CME)    Page 76

--------------------------------------------------------------------------------




current month, the date through which rent has been paid, and any related
information requested by Lender.
“Repairs” means the repairs to be made to the Mortgaged Property, as described
on the Repair Schedule of Work or as otherwise required by Lender in accordance
with this Loan Agreement.
“Replacement Cap Agreement” means any replacement Cap Agreement provided to
Lender pursuant to Section 4.07(c). The Replacement Cap Agreement must satisfy
each of the following requirements:
(i)
It must have an effective date not later than the day following the last day of
the term of the Cap Agreement that preceded it, and may not expire before the
earlier of (A) the 5th anniversary of the effective date of such Replacement Cap
Agreement or (B) the Maturity Date.

(ii)
It must obligate the Cap Provider, which Cap Provider must be acceptable to
Lender, to make monthly payments to Lender equal to the excess of (A) the actual
interest on a notional principal amount of the Indebtedness over (B) interest on
that notional amount at a specified fixed cap rate.

“Replacement Cost” means the estimated replacement cost of the Improvements,
Fixtures, and Personalty (or, when used in reference to a property that is not
the Mortgaged Property, all improvements, fixtures, and personalty located on
such property), excluding any deduction for depreciation, all as determined
annually by Borrower using customary methodology and sources of information
acceptable to Lender in Lender’s Discretion. Replacement Cost will not include
the cost to reconstruct foundations or site improvements, such as driveways,
parking lots, sidewalks, and landscaping.
“Required DSCR” means, with respect to a Supplemental Loan, (i) if the Senior
Indebtedness bears interest at a fixed rate, 1.25:1, or (ii) if the Senior
Indebtedness bears interest at an adjustable rate, 1.15:1.
“Required LTV” means 64%.
“Reserve Fund” means each account established for Imposition Reserve Deposits,
the Replacement Reserve Fund, the Repair Reserve Fund (if any), the External Cap
Agreement Reserve Fund (if any), the Rental Achievement Fund (if any), and any
other account established pursuant to Article IV of this Loan Agreement.
“Restoration” is defined in Section 6.10(i).
“Scheduled Debt Payments” is defined in Section 11.12(g)(i)(B).
“Secondary Market Transaction” means (i) any sale or assignment of this Loan
Agreement, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) a participation of the Loan to one or more investors, (iii) any
deposit of this Loan Agreement, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity, or (iv) any other sale, assignment or transfer of the Loan or any
interest in the Loan to one or more investors.
“Securitization” means when the Note or any portion of the Note is assigned to a
REMIC trust.



Multifamily Loan and Security Agreement (CME)    Page 77

--------------------------------------------------------------------------------




“Security Instrument” means the mortgage, deed of trust, deed to secure debt or
other similar security instrument encumbering the Mortgaged Property and
securing Borrower’s performance of its Loan obligations, including Borrower’s
obligations under the Note and this Loan Agreement (including any Amended and
Restated Security Instrument, Consolidation, Modification and Extension
Agreement, Extension and Modification Agreement or similar agreement or
instrument amending and restating existing security instruments).
“Senior Indebtedness” means, for a Supplemental Loan, if any, the Indebtedness
evidenced by each Senior Note and secured by each Senior Instrument for the
benefit of each Senior Lender.
“Senior Instrument” – Not applicable.
“Senior Lender” means each holder of a Senior Note.
“Senior Loan Documents” means, for a Supplemental Loan, if any, all documents
relating to each loan evidenced by a Senior Note.
“Senior Note” means, for a Supplemental Loan, if any, each Multifamily Note
secured by a Senior Instrument.
“Servicing Arrangement” is defined in Section 11.06(b).
“SFHA” is defined in Section 6.10(a)(iv).
“Single Purpose Entity” is defined in Section 6.13(a).
“Site Assessment” means an environmental engineering report for the Mortgaged
Property prepared at Borrower’s expense by an engineer engaged by Borrower, or
by Lender on behalf of Borrower, and approved by Lender, and in a manner
reasonably satisfactory to Lender, based upon an investigation relating to and
making appropriate inquiries concerning the existence of Hazardous Materials on
or about the Mortgaged Property, and the past or present discharge, disposal,
release or escape of any such substances, all consistent with ASTM Standard
E1527-93 (or any successor thereto published by ASTM) and good customary and
commercial practice.


“SPE Equity Owner” is not applicable. Borrower will not be required to maintain
an SPE Equity Owner in its organizational structure during the term of the Loan
and all references to SPE Equity Owner in this Loan Agreement and in the Note
will be of no force or effect.
“Successor Borrower” is defined in Section 11.12(h).
“Supplemental Indebtedness” the Indebtedness evidenced by the Supplemental Note
and secured by the Supplemental Instrument for the benefit of Supplemental
Lender, if any.
“Supplemental Instrument” means, for a Supplemental Loan, if any, the Security
Instrument executed to secure the Supplemental Note.
“Supplemental Lender” means, for a Supplemental Loan, if any, the Approved
Seller/Servicer named in the Supplemental Instrument and its successors and/or
assigns.
“Supplemental Loan” means a loan that is subordinate to the Senior Indebtedness.
“Supplemental Loan Documents” means, for a Supplemental Loan, if any, all
documents relating to the loan evidenced by the Supplemental Note.



Multifamily Loan and Security Agreement (CME)    Page 78

--------------------------------------------------------------------------------




“Supplemental Mortgage Product” is defined in Section 11.11(a).
“Supplemental Note” means, for a Supplemental Loan, if any, the Multifamily Note
secured by the Supplemental Instrument.
“Tax Code” means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq., as amended from time to time.
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.
“Third Party Information” is defined in Section 10.02(d).
“Total Insurable Value” means the sum of the Replacement Cost, business
income/rental value Insurance and the value of any business personal property.
“Transfer” means any of the following:
(i)
A sale, assignment, transfer or other disposition or divestment of any interest
in Borrower or the Mortgaged Property (whether voluntary, involuntary or by
operation of law).

(ii)
The granting, creating or attachment of a Lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law).

(iii)
The issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock.

(iv)
The withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or Manager in a limited liability company.

(v)
The merger, dissolution, liquidation, or consolidation of a legal entity or the
reconstitution of one type of legal entity into another type of legal entity.

(vi)
A change of the Guarantor.

For purposes of defining the term “Transfer,” the term “partnership” means a
general partnership or a limited partnership, and the term “partner” means a
general partner or a limited partner.
“Transfer” does not include any of the following:
(i)
A conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under the Security Instrument.

(ii)
The Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the Bankruptcy Code.

(iii)
The filing or recording of a Lien against the Mortgaged Property for local taxes
and/or assessments not then due and payable.

“Transfer and Assumption Agreement” is defined in Section 11.12(f)(ix).



Multifamily Loan and Security Agreement (CME)    Page 79

--------------------------------------------------------------------------------




“Transfer Fee” means a fee paid when the Transfer is completed. Unless otherwise
specified, the Transfer Fee will be equal to 1% of the outstanding principal
balance of the Indebtedness as of the date of the Transfer. Notwithstanding
anything set forth in Article VII to the contrary, the Transfer Fee will not
exceed 1% of the outstanding principal balance of the Loan.
“Transfer Review Fee” means a nonrefundable fee of $5,000 for Lender’s review of
a proposed Transfer.
“U.S. Treasury Obligations” means direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by the United States of
America.
“UCC Collateral” is defined in Section 3.03.
“Underwriter Group” is defined in Section 10.02(d).
“Uniform Commercial Code” means the Uniform Commercial Code as promulgated in
the applicable jurisdiction.
“Windstorm Coverage” is defined in Section 6.10(a)(ix).
ARTICLE XIII     INCORPORATION OF ATTACHED RIDERS.
The following Riders are attached to this Loan Agreement:
Name of Rider
Date Revised
Rider to Multifamily Loan and Security Agreement (CME) - Repair Reserve Fund
1-11-2012
Rider to Multifamily Loan and Security Agreement (CME and Portfolio) -
Replacement Reserve Fund – Immediate Deposits
1-11-2012
Rider to Multifamily Loan and Security Agreement (CME) – Recycled Borrower
9-1-2011
Rider to Multifamily Loan and Security Agreement (CME and Portfolio) – Termite
or Wood Damaging Insect Control
9-1-2011



ARTICLE XIV    INCORPORATION OF ATTACHED EXHIBITS.



Multifamily Loan and Security Agreement (CME)    Page 80

--------------------------------------------------------------------------------




The following Exhibits, if marked with an “X” in the space provided, are
attached to this Loan Agreement:
X
 
Exhibit A
Description of the Land (required)
 
 
 
 
X
 
Exhibit B
Modifications to Multifamily Loan and Security Agreement
 
 
 
 
X
 
Exhibit C
Repair Schedule of Work
 
 
 
 
X
 
Exhibit D
Repair Disbursement Request
 
 
 
 
X
 
Exhibit E
Work Commenced at Mortgaged Property
 
 
 
 
X
 
Exhibit F
Capital Replacements (required)
 
 
 
 
X
 
Exhibit G
Description of Ground Lease
 
 
 
 
X
 
Exhibit H
Organizational Chart of Borrower as of the Closing Date (required)
N
 
 
 
X
 
Exhibit I
Designated Entities for Transfers and Guarantor(s) (required)



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES ON FOLLOWING PAGES



Multifamily Loan and Security Agreement (CME)    Page 81

--------------------------------------------------------------------------------




BORROWER:


WAM MCNEIL RANCH LLC, a Delaware limited liability company


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, its Manager


By: Preferred Apartment Advisors, LLC, a Delaware limited liability company, its
Agent






By: _________________________    
John A. Williams
Chief Executive Officer




SIGNATURES CONTINUE ON FOLLOWING PAGE



Multifamily Loan and Security Agreement (CME)    Page 82

--------------------------------------------------------------------------------




LENDER:


JONES LANG LASALLE OPERATIONS, L.L.C., an Illinois limited liability company






By: _________________________    
Faron G. Thompson
Managing Director, Capital Markets-Real Estate Investment Banking













Multifamily Loan and Security Agreement (CME)    Page 83

--------------------------------------------------------------------------------




RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(CME)
REPAIR RESERVE FUND
(Revised 1-11-2012)
The following changes are made to the Loan Agreement which precedes this Rider:
A.        Section 4.03 is deleted and replaced with the following:
4.03    Repair Reserve Fund.
(a)    Deposits to Repair Reserve Fund. Lender and Borrower acknowledge that
Borrower has established the Repair Reserve Fund by depositing the Repair
Reserve Deposit with Lender on the date of this Loan Agreement, and that
Borrower must complete the Repairs required pursuant to Section 6.14.
(b)    Fees Deducted From Repair Reserve Fund. Lender will be entitled to deduct
from the Repair Reserve Fund each of the following fees:
(i)    The Investment Fee.
(ii)     The Inspection Fee for any inspection required pursuant to this
Section 4.03.
(iii)    The Extension/Modification Fee for any extension of the Completion Date
or expansion of the scope of Repairs that is requested by Borrower and agreed to
by Lender.
(iv)    If Lender, in Lender’s Discretion, retains a professional inspection
engineer or other qualified third party to inspect any Repairs pursuant to the
terms of Section 6.06, an amount sufficient to pay all reasonable fees and
expenses charged by such third party inspector.
(c)    Insufficient Amount in Repair Reserve Fund. If Lender determines, in
Lender’s Discretion that the money in the Repair Reserve Fund is insufficient to
pay for the Repairs, Lender will provide Borrower with Notice of such
insufficiency, and as soon as possible (but in no event later than 20 days after
such Notice) Borrower will pay to Lender an amount, in cash, equal to such
deficiency, which Lender will deposit in the Repair Reserve Fund.
(d)    Disbursements of Repair Reserve Fund.
(i)    Disbursement. From time to time, as construction and completion of the
Repairs progresses, upon Borrower’s submission of a Repair Disbursement Request
in the form attached to this Loan Agreement as Exhibit D, and provided that no
Event of Default has occurred and no condition exists which but for the passage
of time or giving of Notice, or both, would constitute an Event of Default,

Rider to Multifamily Loan and Security Agreement (CME)    Page 1
Repair Reserve Fund    

--------------------------------------------------------------------------------




Lender will make disbursements from the Repair Reserve Fund for payment or
reimbursement of the actual costs of the Repairs. In connection with each
disbursement, Borrower will take each of the following actions:
(A)    Sign Borrower’s Repair Disbursement Request.
(B)    Include with each Repair Disbursement Request a report setting out the
progress of the Repairs and any other reports or information relating to the
construction of the Repairs that may be reasonably requested by Lender.
(C)    Include with each Repair Disbursement Request copies of any applicable
invoices and/or bills and appropriate lien waivers for the prior period for
which disbursement was made, executed by all contractors and suppliers supplying
labor or materials for the Repairs.
(D)    Include with each Repair Disbursement Request, a report prepared by the
professional engineer employed by Lender as to the status of the Repairs, unless
Lender has waived this requirement in writing.
(E)    Include with each Repair Disbursement Request, Borrower’s written
representation and warranty that the Repairs as completed to the applicable
stage do not violate any laws, ordinances, rules or regulations, or building
setback lines or restrictions, applicable to the Mortgaged Property.
Except for the final Repair Disbursement Request, no Repair Disbursement Request
may be for an amount less than the Minimum Repair Disbursement Request Amount.
(ii)    Conditions Precedent. Lender will not be obligated to make any
disbursement from the Repair Reserve Fund to or for the benefit of Borrower
unless at the time of such Repair Disbursement Request all of the following
conditions exist:
(A)    There exists no condition, event or act that would constitute a default
(with or without Notice and/or lapse of time) under this Loan Agreement or any
other Loan Document.
(B)    Borrower is in full compliance with the provisions of this Loan
Agreement, the other Loan Documents and any request or demand by Lender
permitted by this Loan Agreement.
(C)    No lien or claim based on furnishing labor or materials has been
recorded, filed or asserted against the Mortgaged Property, unless Borrower has
properly provided bond or other security against loss in accordance with
applicable law.

Rider to Multifamily Loan and Security Agreement (CME)    Page 2
Repair Reserve Fund    

--------------------------------------------------------------------------------




(D)    All licenses, permits, and approvals of any Governmental Authority
required for the Repairs as completed to the applicable stage have been obtained
and submitted to Lender upon Lender’s request.
(iii)    Reporting Requirements; Completion. Prior to receiving the final
disbursement from the Repair Reserve Fund, Borrower will deliver to Lender, in
addition to the information required by Section 4.03(d)(i) above, all of the
following:
(A)    Contractor’s Certificate. If required by Lender, a certificate signed by
each major contractor and supplier of materials, as reasonably determined by
Lender, engaged to provide labor or materials for the Repairs to the effect that
such contractor or supplier has been paid in full for all work completed and
that the portion of the Repairs provided by such contractor or supplier has been
fully completed in accordance with the plans and specifications (if any)
provided to it by Borrower and that such portion of the Repairs is in compliance
with all applicable building codes and other rules and regulations promulgated
by any applicable regulatory authority or Governmental Authority.
(B)    Borrower’s Certificate. A certificate signed by Borrower to the effect
that the Repairs have been fully paid for and that all money disbursed pursuant
to this Loan Agreement has been used for the Repairs and no claim exists against
Borrower or against the Mortgaged Property out of which a lien based on
furnishing labor or material exists or might ripen. Borrower may except from the
certificate described in the preceding sentence any claim(s) that Borrower
intends to contest, provided that any such claim is described in Borrower’s
certificate and Borrower certifies to Lender that the money in the Repair
Reserve Fund is sufficient to make payment of the full amount which might in any
event be payable in order to satisfy such claim(s). If required by Lender,
Borrower also must certify to Lender that such portion of the Repairs is in
compliance with all applicable building codes and zoning ordinances.
(C)    Engineer’s Certificate. If required by Lender, a certificate signed by
the professional engineer employed by Lender to the effect that the Repairs have
been completed in a good and workmanlike manner in compliance with the Repair
Schedule of Work and all applicable building codes, zoning ordinances and other
rules and regulations promulgated by applicable regulatory or Governmental
Authorities.
(D)    Other Certificates. Any other certificates of approval, acceptance or
compliance required by Lender from any Governmental Authority having
jurisdiction over the Mortgaged Property and the Repairs.

Rider to Multifamily Loan and Security Agreement (CME)    Page 3
Repair Reserve Fund    

--------------------------------------------------------------------------------




(iv)    Inspection. Prior to and as a condition of the final disbursement of
funds from the Repair Reserve Fund, Lender will inspect or will cause the
Repairs and Improvements to be inspected in accordance with the terms of
Section 6.06(a), to determine whether all interior and exterior Repairs have
been completed in a manner acceptable to Lender.
(v)    Indirect and Excess Disbursements from Repair Reserve Fund. Lender, in
its sole and absolute discretion, is authorized to hold, use and disburse funds
from the Repair Reserve Fund to pay any and all costs, charges and expenses
whatsoever and howsoever incurred or required in connection with the
construction and completion of the Repairs, or, if an Event of Default has
occurred and is continuing, in the payment or performance of any obligation of
Borrower to Lender. If Lender, for purposes specified in this Section 4.03,
elects to pay any portion of the money in the Repair Reserve Fund to parties
other than Borrower, then Lender may do so, at any time and from time to time,
and the amount of advances to which Borrower will be entitled under this Loan
Agreement will be correspondingly reduced.
(vi)    Repair Schedule of Work. All disbursements from the Repair Reserve Fund
will be limited to the costs of those items set forth on the Repair Schedule of
Work. Without the prior written consent of Lender, Borrower will not make any
payments from the Repair Reserve Fund other than for the costs of those items
set forth on the Repair Schedule of Work or alter the Repair Schedule of Work.
(e)    Termination of Repair Reserve Fund. The provisions of this Section 4.03
will cease to be effective upon the completion of the Repairs in accordance with
this Loan Agreement to Lender’s satisfaction, and the full disbursement by
Lender of the Repair Reserve Fund. If there are funds remaining in the Repair
Reserve Fund after the Repairs have been completed in accordance with this Loan
Agreement, and provided no Event of Default has occurred and is continuing under
this Loan Agreement or under any of the other Loan Documents, and no condition
exists which but for the passage of time or giving of Notice, or both, would
constitute an Event of Default, such funds remaining in the Repair Reserve Fund
will be refunded by Lender to Borrower.
(f)    Right to Complete Repairs. If Borrower abandons or fails to proceed
diligently with the Repairs or otherwise or there exists an Event of Default
under this Loan Agreement, Lender will have the right (but not the obligation)
to enter upon the Mortgaged Property and take over and cause the completion of
the Repairs. Any contracts entered into or indebtedness incurred upon the
exercise of such right may be in the name of Borrower, and Lender is irrevocably
appointed the attorney in fact of Borrower, such appointment being coupled with
an interest, to enter into such contracts, incur such obligations, enforce any
contracts or agreements made by or on behalf of Borrower (including the
prosecution and defense of all actions and proceedings in connection with the
Repairs and the payment, settlement, or compromise of all claims for materials
and work performed in connection with the Repairs) and do any and all things
necessary or proper to complete the Repairs including signing Borrower’s name to
any contracts and

Rider to Multifamily Loan and Security Agreement (CME)    Page 4
Repair Reserve Fund    

--------------------------------------------------------------------------------




documents as may be deemed necessary by Lender. In no event will Lender be
required to expend its own funds to complete the Repairs, but Lender may, in
Lender’s sole and absolute discretion, advance such funds. Any funds advanced
will be added to the Indebtedness, secured by the Security Instrument and
payable to Lender by Borrower in accordance with the provisions of the Loan
Documents pertaining to the protection of Lender’s security and advances made by
Lender. Borrower waives any and all claims it may have against Lender for
materials used, work performed or resultant damage to the Mortgaged Property.
(g)    Completion of Repairs. Lender’s disbursement of monies in the Repair
Reserve Fund or other acknowledgment of completion of any Repair in a manner
satisfactory to Lender will not be deemed a certification by Lender that the
Repair has been completed in accordance with applicable building, zoning or
other codes, ordinances, statutes, laws, regulations or requirements of any
Governmental Authority. Borrower will at all times have the sole responsibility
for insuring that all Repairs are completed in accordance with all such
governmental requirements.
B.    The following definitions are added to Article XII:
“Extension/Modification Fee” means a fee charged by Lender in the amount not to
exceed $3,000.00 for any extension of the Completion Date or expansion of the
scope of Repairs that is requested by Borrower and agreed to by Lender.
“Minimum Repair Disbursement Request Amount” means $25,000.00.
“Repair Disbursement Request” means Borrower’s written requests to Lender in the
form attached as Exhibit D for the disbursement of money from the Repair Reserve
Fund pursuant to Article IV.
“Repair Reserve Deposit” means $32,925.00.
“Repair Reserve Disbursement Period” means the interval between disbursements
from the Repair Reserve Fund, which interval will be no shorter than once every
30 days during the term of this Loan Agreement.
“Repair Reserve Fund” means the account which may be established by this Loan
Agreement into which the Repair Reserve Deposit is deposited.
“Repair Schedule of Work” means the Repair Schedule of Work attached as
Exhibit C.









Rider to Multifamily Loan and Security Agreement (CME)    Page 5
Repair Reserve Fund    

--------------------------------------------------------------------------------




RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(CME AND PORTFOLIO)


REPLACEMENT RESERVE FUND – IMMEDIATE DEPOSITS


(Revised 1-11-2012)




The following changes are made to the Loan Agreement which precedes this Rider:
A.        Section 4.04 is deleted and replaced with the following:
4.04    Replacement Reserve Fund.
(a)
Deposits to Replacement Reserve Fund. On the Closing Date, the parties will
establish the Replacement Reserve Fund and Borrower will pay the Initial Deposit
to Lender for deposit into the Replacement Reserve Fund. Commencing on the date
the first installment of principal and/or interest is due under the Note and
continuing on the same day of each successive month until the Loan is paid in
full, Borrower will pay the Monthly Deposit to Lender for deposit into the
Replacement Reserve Fund, together with its regular monthly payments of
principal and/or interest as required by the Note. A transfer of funds into the
Replacement Reserve Fund from the Repair Reserve Fund, pursuant to the terms of
Section 4.03(e), if applicable, will not alter or reduce the amount of any
deposits to the Replacement Reserve Fund.

(b)
Fees Deducted From Replacement Reserve Fund. Lender will be entitled to deduct
from the Replacement Reserve Fund (i) the Investment Fee for establishing the
Replacement Reserve Fund and (ii) the Inspection Fee for any inspection required
pursuant to this Section 4.04. If Lender, in its discretion, retains a
professional inspection engineer or other qualified third party to inspect any
Capital Replacements pursuant to the terms of Section 6.06, Lender also will be
entitled to deduct from the Replacement Reserve Fund an amount sufficient to pay
all reasonable fees and expenses charged by such third party inspector.

(c)
Adjustments to Replacement Reserve Fund. Lender reserves the right to adjust the
amount of the Monthly Deposit based on Lender’s assessment of the physical
condition of the Mortgaged Property. Unless the Loan has an initial term of
greater than 120 months, Lender will not make such an adjustment prior to the
date that is 120 months after the first installment due date, nor more
frequently than every 10 years thereafter during the term of the Loan. Upon
Notice from Lender or Loan Servicer, Borrower will begin paying the Revised
Monthly Deposit on the first monthly payment date that is at least 30 days after
the date of Lender’s or Loan Servicer’s Notice. If Lender or Loan Servicer does
not provide Borrower with Notice of a Revised Monthly Deposit, Borrower will
continue to pay the Monthly Deposit or the Revised Monthly Deposit then in
effect.

(d)
Insufficient Amount in Replacement Reserve Fund. If Borrower requests
disbursement from the Replacement Reserve Fund for a Capital Replacement in
accordance with this Loan Agreement in an amount which exceeds the


Rider to Multifamily Loan and Security Agreement (CME and Portfolio)    Page 1
Replacement Reserve Fund – Immediate Deposits    

--------------------------------------------------------------------------------




amount on deposit in the Replacement Reserve Fund, Lender will disburse to
Borrower only the amount on deposit in the Replacement Reserve Fund. Borrower
will pay all additional amounts required in connection with any such Capital
Replacement from Borrower’s own funds.
(e)
INTENTIONALLY OMITTED.

(f)
INTENTIONALLY OMITTED.

(g)
Disbursements from Replacement Reserve Fund.

(i)
Requests for Disbursement. Lender will disburse funds from the Replacement
Reserve Fund as follows:

(A)
Borrower’s Request. If Borrower determines, at any time or from time to time,
that a Capital Replacement is necessary or desirable, Borrower will perform such
Capital Replacement and request from Lender, in writing, reimbursement for such
Capital Replacement. Borrower’s request for reimbursement will include (1) a
detailed description of the Capital Replacement performed, together with
evidence, satisfactory to Lender, that the cost of such Capital Replacement has
been paid, and (2) if required by Lender, lien waivers from each contractor and
material supplier supplying labor or materials for such Capital Replacement.

(B)
Lender’s Request. If Lender reasonably determines at any time or from time to
time, that a Capital Replacement is necessary for the proper maintenance of the
Mortgaged Property, it will so notify Borrower, in writing, requesting that
Borrower obtain and submit to Lender bids for all labor and materials required
in connection with such Capital Replacement. Borrower will submit such bids and
a time schedule for completing each Capital Replacement to Lender within 30 days
after Borrower’s receipt of Lender’s Notice. Borrower will perform such Capital
Replacement and request from Lender, in writing, reimbursement for such Capital
Replacement. Borrower’s request for reimbursement will include (1) a detailed
description of the Capital Replacement performed, together with evidence,
satisfactory to Lender, that the cost of such Capital Replacement has been paid,
and (2) if required by Lender, lien waivers from each contractor and material
supplier supplying labor or materials for such Capital Replacement.

(ii)
Conditions Precedent. Disbursement from the Replacement Reserve Fund will be
made no more frequently than once every Replacement Reserve Disbursement Period
and, except for the final disbursement, no disbursement will be made in an
amount less than the Minimum Replacement Disbursement Request Amount.
Disbursements will be made only if the following conditions precedent have been
satisfied, as reasonably determined by Lender in Lender’s Discretion:


Rider to Multifamily Loan and Security Agreement (CME and Portfolio)    Page 2
Replacement Reserve Fund – Immediate Deposits    

--------------------------------------------------------------------------------




(A)
Each Capital Replacement has been performed and/or installed on the Mortgaged
Property in a good and workmanlike manner with suitable materials (or in the
case of a partial disbursement, performed and/or installed on the Mortgaged
Property to an acceptable stage), in accordance with good building practices and
all applicable laws, ordinances, rules and regulations, building setback lines
and restrictions applicable to the Mortgaged Property, and has been paid for by
Borrower as evidenced by copies of all applicable paid invoices or bills
submitted to Lender by Borrower at the time Borrower requests disbursement from
the Replacement Reserve Fund.

(B)
There is no condition, event or act that would constitute a default (with or
without Notice and/or lapse of time).

(C)
No Lien or claim based on furnishing labor or materials has been recorded, filed
or asserted against the Mortgaged Property, unless Borrower has properly
provided a bond or other security against loss in accordance with applicable
law.

(D)
All licenses, permits and approvals of any Governmental Authority required for
the Capital Replacement as completed to the applicable stage have been obtained
and submitted to Lender upon Lender’s request.

(h)
Right to Complete Capital Replacements. If Borrower abandons or fails to proceed
diligently with any Capital Replacement in a timely fashion or an Event of
Default occurs and continues under this Loan Agreement for 30 days after Notice
of such failure by Lender to Borrower, Lender will have the right (but not the
obligation) to enter upon the Mortgaged Property and take over and cause the
completion of such Capital Replacement. However, no such Notice or cure period
will apply in the case of such failure which could, in Lender’s sole and
absolute judgment, absent immediate exercise by Lender of a right or remedy
under this Loan Agreement, result in harm to Lender, tenants or third parties or
impairment of the security given under this Loan Agreement, the Security
Instrument or any other Loan Document. Any contracts entered into or
indebtedness incurred upon the exercise of such right may be in the name of
Borrower, and Lender is irrevocably appointed the attorney in fact for Borrower,
such appointment being coupled with an interest, to enter into such contracts,
incur such obligations, enforce any contracts or agreements made by or on behalf
of Borrower (including the prosecution and defense of all actions and
proceedings in connection with the Capital Replacement and the payment,
settlement or compromise of all bills and claims for materials and work
performed in connection with the Capital Replacement) and do any and all things
necessary or proper to complete any Capital Replacement, including signing
Borrower’s name to any contracts and documents as may be deemed necessary by
Lender. In no event will Lender be required to expend its own funds to complete
any Capital Replacement, but Lender may, in Lender’s Discretion, advance such
funds. Any funds advanced will be added to the Indebtedness, secured by the
Security Instrument and payable to Lender by Borrower in accordance with the
provisions of the Note, this Loan Agreement, the Security Instrument and


Rider to Multifamily Loan and Security Agreement (CME and Portfolio)    Page 3
Replacement Reserve Fund – Immediate Deposits    

--------------------------------------------------------------------------------




any other Loan Document pertaining to the protection of Lender’s security and
advances made by Lender.
(i)
Completion of Capital Replacements. Lender’s disbursement of monies from the
Replacement Reserve Fund or other acknowledgment of completion of any Capital
Replacement in a manner satisfactory to Lender in Lender’s Discretion will not
be deemed a certification by Lender that the Capital Replacement has been
completed in accordance with applicable building, zoning or other codes,
ordinances, statutes, laws, regulations or requirements of any Governmental
Authority. Borrower will at all times have the sole responsibility for ensuring
that all Capital Replacements are completed in accordance with all such
requirements of any Governmental Authority.

B.    The following definitions are added to Article XII:
“Initial Deposit” means $0.00.
“Minimum Replacement Disbursement Request Amount” means $2,000.00.
“Monthly Deposit” means $4,720.00.
“Replacement Reserve Deposit” means the Initial Deposit, the Monthly Deposit
and/or the Revised Monthly Deposit, as appropriate.
“Replacement Reserve Disbursement Period” means the interval between
disbursements from the Replacement Reserve Fund, which interval will be no
shorter than once a month.
“Replacement Reserve Fund” means the account established pursuant to this Loan
Agreement to defray the costs of Capital Replacements.
“Revised Monthly Deposit” means the adjusted amount per month that Lender
determines Borrower must deposit in the Replacement Reserve Fund following any
adjustment determination by Lender pursuant to Section 4.04(c).





Rider to Multifamily Loan and Security Agreement (CME and Portfolio)    Page 4
Replacement Reserve Fund – Immediate Deposits    

--------------------------------------------------------------------------------




RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(CME)


RECYCLED BORROWER


(Revised 9-1-2011)




The following changes are made to the Loan Agreement which precedes this Rider:


A.
The following is added as a new Section to Article V:



5.26    Recycled Borrower.


(a)
Underwriting Representations. Borrower hereby represents that from the date of
its formation as a Georgia limited liability company, each of the following is
true:



(i)
(a)    from the moment of its initial formation as a Georgia limited liability
company until the effective date of its conversion to a Delaware limited
liability company, was at all times duly formed, validly existing, and in good
standing in the state of Georgia and in all other jurisdictions where it was
qualified to do business;



(b)    is, and from the effective date of its conversion to a Delaware limited
liability company always has been, duly formed, validly existing, and in good
standing in the state of Delaware and in all other jurisdictions where it is
qualified to do business.


(ii)
Borrower has no judgments or liens of any nature against it except for tax liens
not yet due.



(iii)
Borrower is in compliance with all laws, regulations, and orders applicable to
it and, except as otherwise disclosed in this Loan Agreement, has received all
permits necessary for it to operate.



(iv)
Borrower is not involved in any dispute with any taxing authority.



(v)
Borrower has paid all taxes which it owes.



(vi)
Borrower has never owned any real property other than the Mortgaged Property and
personal property necessary or incidental to its ownership or operation of the
Mortgaged Property and has never engaged in any business other than the
ownership and operation of the Mortgaged Property.



(vii)
Borrower is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it that has not been paid in full.



(viii)
Borrower has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity’s financial condition.




Rider to Multifamily Loan and Security Agreement (CME)    Page 1
Recycled Borrower    

--------------------------------------------------------------------------------




(ix)
Borrower has obtained a current Phase I environmental site assessment (“ESA”)
for the Mortgaged Property prepared consistent with ASTM Practice E 1527 and the
ESA has not identified any recognized environmental conditions that require
further investigation or remediation.



(x)
Borrower has no material contingent or actual obligations not related to the
Mortgaged Property.



(xi)
Each amendment and restatement of Borrower’s organizational documents has been
accomplished in accordance with, and was permitted by, the relevant provisions
of said documents prior to its amendment or restatement from time to time.



(b)
Separateness Representations. Borrower hereby represents that from the date of
its formation as a Georgia limited liability company, each of the following is
true:



(i)
Borrower has not entered into any contract or agreement with any Related Party
Affiliate, except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s-length transaction with an
unrelated party.



(ii)
Borrower has paid all of its debts and liabilities from its assets.



(iii)
Borrower has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence.



(iv)
Borrower has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person.



(v)
Borrower has not had its assets listed as assets on the financial statement of
any other Person; provided, however, that Borrower’s assets may have been
included in a consolidated financial statement of its Affiliate provided that
(A) appropriate notation was made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit were not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (B) such assets were also
listed on Borrower’s own separate balance sheet.



(vi)
Borrower has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person.



(vii)
Borrower has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate);



(viii)
Borrower has corrected any known misunderstanding regarding its status as a
separate entity.



(ix)
Borrower has conducted all of its business and held all of its assets in its own
name.


Rider to Multifamily Loan and Security Agreement (CME)    Page 2
Recycled Borrower    

--------------------------------------------------------------------------------






(x)
Borrower has not identified itself or any of its affiliates as a division or
part of the other.



(xi)
Borrower has maintained and utilized separate stationery, invoices and checks
bearing its own name.



(xii)
Borrower has not commingled its assets with those of any other Person and has
held all of its assets in its own name.



(xiii)
Borrower has not guaranteed or become obligated for the debts of any other
Person.



(xiv)
Borrower has not held itself out as being responsible for the debts or
obligations of any other Person.



(xv)
Borrower has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party Affiliate.



(xvi)
Borrower has not pledged its assets to secure the obligations of any other
Person and no such pledge remains outstanding except in connection with the
Loan.



(xvii)
Borrower has maintained adequate capital in light of its contemplated business
operations.



(xviii)
Borrower has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds.



(xix)
Borrower has not owned any subsidiary or any equity interest in any other
entity.



(xx)
Borrower has not incurred any indebtedness that is still outstanding other than
Indebtedness that is permitted under the Loan Documents.



(xxi)
Borrower has not had any of its obligations guaranteed by an Affiliate or other
Related Party Affiliate, except for guarantees that have been either released or
discharged (or that will be discharged as a result of the closing of the Loan)
or guarantees that are expressly contemplated by the Loan Documents.



(xxii)
None of the tenants holding leasehold interests with respect to the Mortgaged
Property are an Affiliate of Borrower or other Related Party Affiliate.



(xxiii)
Borrower has done or caused to be done all things necessary to convert from a
Georgia limited liability company to a Delaware limited liability company in
accordance with all applicable laws.




Rider to Multifamily Loan and Security Agreement (CME)    Page 3
Recycled Borrower    

--------------------------------------------------------------------------------




B.
The following definition is added to Article XII:



“Related Party Affiliate” means any of the Borrower’s Affiliates, constituents,
or owners, or any guarantors of any of the Borrower’s obligations or any
Affiliate of any of the foregoing.





Rider to Multifamily Loan and Security Agreement (CME)    Page 4
Recycled Borrower    

--------------------------------------------------------------------------------




RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(CME AND PORTFOLIO)


TERMITE OR WOOD DAMAGING INSECT CONTROL


(Revised 9-1-2011)




The following changes are made to the Loan Agreement which precedes this Rider:
A.
The following is added as a new subsection to Section 6.09:

Termite or Wood Damaging Insect Control. Borrower will maintain a contract with
a qualified service provider for control of termites or other wood damaging
insects at the Mortgaged Property for so long as the Indebtedness remains
outstanding.











Rider to Multifamily Loan and Security Agreement (CME and Portfolio)    
Termite or Wood Damaging Insect Control    

--------------------------------------------------------------------------------




EXHIBIT A
DESCRIPTION OF THE LAND
Being a 10.909 acre tract of land known as Lot 1, and being out of and a part of
the Adey subdivision, Section One, a Subdivision of record in Volume 89, at
Pages 396-398, among the Plat Records of Travis County, Texas, and also being of
record in Cabinet “K”, at slides 18-20, among the Plat Records of Williamson
County, Texas and being more particularly described as follows:
BEGINNING at a ½ inch rebar found in the west line of Lot 17, Block “B”,
Millwood Section Twenty-Two, a subdivision of record in Volume 83, at Pages
213C-213D, among the Plat Records of Travis County, Texas, for the northeast
corner hereof and of said Lot 1;
THENCE, south with the said west line and being common to the east line hereof
and of said Lot 1, S 19° 42’ 55” E; (bearing basis) 1031.85’ to a ½ inch rebar
found in the north right of way line of McNeil Drive, for the southeast corner
hereof and of said Lot 1;
THENCE, continuing westerly with said right of way line and the south line
hereof and of said Lot 1, S 67° 20’ 38” W, 476.36’ to a ½ capped rebar found
stamped “B&G Surveying” at the beginning of a curve to the right;
THENCE, leaving said right of way line and continuing north, northeast and east
with the east right of way line of Corpus Christi Drive and being common to said
Lot 1, the following six (6) courses and distances:
1.
39.28’ along the arc of said curve, having a radius of 25.00 feet and a chord
bearing and distance of N 67° 38’ 19” W, 35.3 feet, to a capped ½ inch rebar
found stamped “B&G Surveying”;

2.
N 22° 25’ 29” W, 455.65 feet to a capped ½ inch rebar found stamped “B&G
Surveying” at the beginning of a curve to the right;

3.
360.71’ along the arc of said curve, having a radius of 500.47’, and a chord
bearing and distance of N 01° 46’ 25” W, 352.95 feet, to a ½ inch rebar found;

4.
N. 18° 56’ 41” E, 99.99’ to a capped ½ inch rebar found stamped “B&G Surveying”
at the beginning of a curve to the right;

5.
390.23’ along the arc of said curve, having a radius of 435.00 feet and a chord
bearing and distance of N 44° 35’ 24” E, 377.48 feet, to a ½ inch rebar found
stamped “B&G Surveying”;

6.
N 70° 38’ 54” E, 12.18 feet to the place of beginning hereof and containing
10.909 acres of land, more or less










 
Multifamily Loan and Security Agreement (CME)    Page A-1

--------------------------------------------------------------------------------




EXHIBIT B
MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT


1.    Section 5.24 is modified as follows:


Acquisition Loan: All of the consideration given or received or to be given or
received in connection with the acquisition of the direct or indirect membership
interests in Borrower Mortgaged Property has been fully disclosed to Lender. The
direct or indirect membership interests in Borrower were Mortgaged Property was
or will be purchased from Williams Multifamily Acquisitions Fund, L.P.
(“Property Seller”). No Borrower or Borrower Principal has or had, directly or
indirectly (through a family member or otherwise), any interest in the Property
Seller and the acquisition of the Mortgaged Property such membership interests
is an arm’s-length transaction. To the best of Borrower’s knowledge after due
inquiry and investigation, the purchase price of the Mortgaged Property such
membership interests represents the fair market value of the the Mortgaged
Property such membership interests and Property Seller is not or will not be
insolvent subsequent to the sale of the Mortgaged Property such membership
interests.


2.    Section 6.10(i)(i) is modified as follows:


(i)
In the event of loss, Borrower will give immediate prompt written notice to the
Insurance carrier and to Lender.

3.    Section 7.02(c) is modified as follows:
(c)        A Transfer or series of Transfers of any legal or equitable interest
since the Closing Date that result(s) in a change of more than 50% of the
ownership interests (or beneficial interests, if the applicable entity is a
trust) in Borrower or any Designated Entity for Transfers, or a Transfer
(including by reason of the exercise of any pledge) of any interests in Borrower
that results in Borrower no longer being a single-member Delaware limited
liability company unless Borrower has an SPE Equity Owner as required by this
Loan Agreement.
4.    Section 7.03(c)(i) is modified as follows:


(i)    The public issuance or private placement of common stock, preferred
stock, convertible debt, equity or other similar securities (“Public Fund/REIT
Securities”) and the subsequent Transfer of such Public Fund/REIT Securities.
5.    New Section 7.03(d) is added as follows:


(d)
Required Transfer. By a date that is not later than 30 days after the date of
this Loan Agreement, (i) 100% of the membership interests in Borrower must be
transferred to Preferred Apartment Communities Operating Partnership, L.P., and
(ii) Borrower must provide to Lender (A) the Transfer Review Fee, (B) evidence
of such transfer, which may be completed by the liquidation and dissolution of
McNeil Ranch REIT, Inc., and (C) a copy of the amended or new operating
agreement for Borrower showing the OP as the sole member and the manager or
Borrower. The requirement in Section 6.13(a)(xxiv)(B)


 
Multifamily Loan and Security Agreement (CME)    Page B-1

--------------------------------------------------------------------------------




that 100% of the stock of the corporate springing member of Borrower be owned by
the sole member of Borrower will not be deemed violated so long as the Transfer
required by this Section 7.06 occurs as provided herein.
6.
Section 9.03(d) is modified as follows:



(d)
During the continuance of an Event of Default, Lender may also retain (i) all
money in the Reserve Funds, including interest, and (ii) any Cap Payment, and in
Lender’s sole and absolute discretion, may apply such amounts, without
restriction and without any specific order of priority, to the payment of any
and all Indebtedness.

7.
Section 11.03 is modified to add a new subsection (d) as follows:



(d)
Lender shall endeavor to give the individuals or entities listed below courtesy
copies of any Notice given to Borrower or any guarantor by Lender, at the
addresses set forth below; provided, however, that failure to provide such
courtesy copies of Notices shall not affect the validity or sufficiency of any
Notice to Borrower or any guarantor, shall not affect Lender's rights and
remedies hereunder or under any other Loan Documents and shall not subject
Lender to any claims by or liability to Borrower, any guarantor or any other
individual or entity. It is acknowledged and agreed that no individual or entity
listed below is a third-party beneficiary to any of the Loan Documents.



Preferred Apartment Communities, Inc.
3625 Cumberland Boulevard, Suite 400
Atlanta, Georgia 30339
Attention: John A. Williams


Preferred Apartment Advisors, LLC
3625 Cumberland Boulevard, Suite 400
Atlanta, Georgia 30339
Attention: Leonard A. Silverstein


8.
Section 11.11(b)(iv)(B) is modified as follows:



(B)
the aggregate of the annual principal and interest payable on all of the
following:

(I)
the Indebtedness under this Loan Agreement (using a 30 year amortization
schedule),

(II)
any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property (using a 30 year amortization schedule for any Supplemental
Loans) to the extent not duplicative of the Indebtedness under this Loan
Agreement, and

(III)
the proposed “Indebtedness” for any Supplemental Loan (using a 30 year
amortization schedule).

9.    Section 11.11(b)(v)(A) is modified as follows:



 
Multifamily Loan and Security Agreement (CME)    Page B-2

--------------------------------------------------------------------------------




(v)
No Supplemental Loan may cause the combined loan to value ratio of the Mortgaged
Property after the making of that Supplemental Loan to exceed the Required LTV,
as determined by Freddie Mac. As used in this Section, “combined loan to value
ratio” means, with respect to the Mortgaged Property, the ratio, expressed as a
percentage, of:

(A)
the aggregate outstanding principal balances of all of the following:

(I)
the Indebtedness under this Loan Agreement,

(II)
any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property to the extent not duplicative of the Indebtedness under this
Loan Agreement, and

(III)     the proposed “Indebtedness” for any Supplemental Loan,


10.
The definition of “SPE Equity Owner” in Article XII is modified as follows:




“SPE Equity Owner” is not applicable for so long as Borrower remains a
single-member Delaware limited liability company. Borrower will not be required
to maintain an SPE Equity Owner in its organizational structure during the term
of the Loan and all references to SPE Equity Owner in this Loan Agreement and in
the Note will be of no force or effect for so long as Borrower remains a
single-member Delaware limited liability company.  If at any time Borrower
ceases to be a single-member Delaware limited liability company, an SPE Equity
Owner shall be required and “SPE Equity Owner” shall mean a then-newly formed
single member Delaware limited liability company or a corporation 100% of the
membership interests or corporate stock, as applicable, of which are owned by
Preferred Apartment Communities Operating Partnership, L.P., (or another entity
approved by Lender in its sole discretion) and the SPE Equity Owner must be the
sole manager of Borrower with not less than a 0.5% membership interest in
Borrower.









 
Multifamily Loan and Security Agreement (CME)    Page B-3

--------------------------------------------------------------------------------




EXHIBIT C
REPAIR SCHEDULE OF WORK


Repair
Amount
Escrow Amount
Erosion repair
$8,000
$10,000
Remove dead trees
$1,000
$1,250
Concrete repairs
$4,100
$4,100
Fence repairs
$3,350
$3,350
Roof leak at #814
$2,500
$3,125
Exterior repairs - closet doors, wood & stucco repairs
$9,850
$9,850
Repair minor plumbing leaks
$1,000
$1,250












 
Multifamily Loan and Security Agreement (CME)    Page C-1

--------------------------------------------------------------------------------




EXHIBIT D
REPAIR DISBURSEMENT REQUEST
The undersigned hereby requests from ______________________________, a
_____________________________ (“Lender”) the disbursement of funds in the amount
of $_________________ (“Disbursement Request”) from the Repair Reserve Fund
established pursuant to the Multifamily Loan and Security Agreement dated
                    , 20 by and between Lender and the undersigned ( “Loan
Agreement”) to pay for repairs to the multifamily apartment project known as
______________________________ and located in _____________________.


The undersigned hereby represents and warrants to Lender that the following
information and certifications provided in connection with this Disbursement
Request are true and correct as of the date hereof:


1.
Purpose for which disbursement is requested:



                                                        


2.
To whom the disbursement will be made (may be the undersigned in the case of
reimbursement for advances and payments made or cost incurred for work done by
the undersigned):                                            



3.
Estimated costs of completing the uncompleted Repairs as of the date of this
Disbursement Request:     



4.
The undersigned certifies that each of the following is true:



(a)    The disbursement requested pursuant to this Disbursement Request will be
used solely to pay a cost or costs allowable under the Loan Agreement.


(b)    None of the items for which disbursement is requested pursuant to this
Disbursement Request has formed the basis for any disbursement previously made
from the Repair Reserve Fund.


(c)    All labor and materials for which disbursements have been requested have
been incorporated into the Improvements or suitably stored upon the Mortgaged
Property in accordance with reasonable and standard building practices, the Loan
Agreement and all applicable laws, ordinances, rules and regulations of any
governmental authority having jurisdiction over the Mortgaged Property.


(d)    The materials, supplies and equipment furnished or installed for the
Repairs are not subject to any Lien or security interest or that the funds to be
disbursed pursuant to this Disbursement Request are to be used to satisfy any
such Lien or security interest.


5.    All capitalized terms used in this Disbursement Request without definition
will have the meanings ascribed to them in the Loan Agreement.



Multifamily Loan and Security Agreement (CME)    Page D-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Disbursement Request as of
the day and date first above written.


Date:       
BORROWER:


_____________________________________, a _________________________________






By:       
   Name:
   Title:












Multifamily Loan and Security Agreement (CME)    Page D-2

--------------------------------------------------------------------------------




EXHIBIT E
WORK COMMENCED AT MORTGAGED PROPERTY


NONE















Multifamily Loan and Security Agreement (CME)    Page E-1

--------------------------------------------------------------------------------




EXHIBIT F
CAPITAL REPLACEMENTS


•
Carpet/vinyl flooring

•
Window treatments

•
Roofs

•
Furnaces/boilers

•
Air conditioners

•
Ovens/ranges

•
Refrigerators

•
Dishwashers

•
Water heaters

•
Garbage disposals



The following additional items may also be funded from the Replacement Reserve
Fund:
•
Maintain concrete

•
Exterior paint/repair

•
Garage door openers

•
Pool and equipment

•
Other amenities




















Multifamily Loan and Security Agreement (CME)    Page F-1

--------------------------------------------------------------------------------




EXHIBIT G
DESCRIPTION OF GROUND LEASE


Not Applicable





Multifamily Loan and Security Agreement (CME)    Page G-1

--------------------------------------------------------------------------------






EXHIBIT H
ORGANIZATIONAL CHART OF BORROWER AS OF THE CLOSING DATE


[See Attached Organizational Chart]





Multifamily Loan and Security Agreement (CME)    Page H-1

--------------------------------------------------------------------------------






EXHIBIT I
DESIGNATED ENTITIES FOR TRANSFERS AND GUARANTOR(S)


Designated Entities for Transfers
Preferred Apartment Communities Operating Partnership, L.P.
Preferred Apartment Communities, Inc.














Guarantor(s)
Not Applicable



Multifamily Loan and Security Agreement (CME)    Page I-1